                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 FEDERAL TRADE COMMISSION and
 COMMONWEALTH OF
 PENNSYLVANIA

                        Plaintiffs,

 v.
                                                  No. 2:20-cv-01113-GJP
 THOMAS JEFFERSON UNIVERSITY
 and ALBERT EINSTEIN HEALTHCARE
 NETWORK

                        Defendants.



      NON-
                  PROTECIVE ORDER AND SANCTIONS AGAINST
              DEFENDANT ALBERT EINSTEIN HEALTHCARE NETWORK

       Non-                                               -Party

undersigned counsel, hereby moves for a protective order preventing defendant Albert Einstein



made in an email received on July 23, 2020, after the discovery period closed in this matter,

because the requests seek irrelevant information and are solely designed to be punitive, impose

undue burden, harass, annoy and/or embarrass a non-party in violation of Federal Rule of Civil

Procedure 26(c). Non-Party Prospect also moves for sanctions against Einstein in the form of its



Procedure 37(a)(5).
Dated   , 2020


                     By: /s/ Carl W. Hittinger
                     BAKER & HOSTETLER LLP
                     Carl W. Hittinger (PA 30250)
                     Alyse F. Stach
                     2929 Arch Street
                     Philadelphia, PA 19104
                     Tel: (215) 564-2898
                     chittinger@bakerlaw.com
                     astach@bakerlaw.com

                     Counsel for Non-Party Prospect Medical
                     Holdings




                 2
              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FEDERAL TRADE COMMISSION and
COMMONWEALTH OF
PENNSYLVANIA

               Plaintiffs,

v.
                                 No. 2:20-cv-01113-GJP
THOMAS JEFFERSON UNIVERSITY
and ALBERT EINSTEIN HEALTHCARE
NETWORK

               Defendants.



NON-
  IN SUPPORT OF ITS MOTION FOR A PROTECIVE ORDER AND SANCTIONS
     AGAINST DEFENDANT ALBERT EINSTEIN HEALTHCARE NETWORK
                                                      TABLE OF CONTENTS

                                                                                                                                                 Page

PRELIMINARY STATEMENT .................................................................................................... 1

FACTUAL AND PROCEDURAL BACKGROUND.................................................................... 3

         A. The Non-Parties, this Matter and the FTC Investigation ................................................. 3

         B.                                                              resentations about the Subpoena to Non-Party
               Prospect ............................................................................................................................ 4

         C. Einstein and Non-
            Teleconference ................................................................................................................. 7

         D. Non-Party Prospect Withdraws Its Interest and Einstein Represents that Non-Party
                                                                           .................................. 8

         E.    The Non-                                     ........................................................................................... 9

         F.    The Reardon Deposition ................................................................................................ 10

         G. The Late Discovery Requests ........................................................................................ 14

         H. The Instant Motion ......................................................................................................... 16

LEGAL STANDARD ................................................................................................................... 16

ARGUMENT ................................................................................................................................ 18

   I.         NON-PARTY PROSPECT SHOULD BE GRANTED A PROTECTIVE ORDER
              PROHIBITING THE LATE DISCOVERY REQUESTS ................................................ 18

         A. Einstein Seeks the Late Document Requests Solely So that It Can Disparage Non-Party
                                                   ..................................................................... 18

         B. Non-Party Prospect Withdrew its Interest in Acquiring Einstein and So it Cannot be a
            Reasonable Alternative Buyer under the Failing Firm Defense .................................... 19

         C. Einstein Cannot Assert the Failing Firm Defense Because It has Not Made a Good Faith
            Effort to Solicit an Offer from Non-Party Prospect ....................................................... 20

         D.                                                                     -
               in his Deposition ............................................................................................................ 23

   II.        NON-PARTY PROSPECT IS ENTITLED TO ITS EXPENSES AND LEGAL FEES . 25

CONCLUSION ............................................................................................................................. 25


                                                                           i
                                                TABLE OF AUTHORITIES

                                                                                                                                   Page(s)

Cases

Avago Techs. U.S., Inc. v. IPtronics, Inc.,
   309 F.R.D. 294 (E.D. Pa. 2015) ...............................................................................................17

Bayer AG v. Betachem, Inc.,
   173 F.3d 188 (3d Cir. 1999).....................................................................................................17

Cipollone v. Liggett Grp., Inc.,
   785 F.2d 1108 (3d Cir. 1986)...................................................................................................16

In re Domestic Drywall,
    300 F.R.D. 234 (E.D. Pa. 2014) ...............................................................................................17

First Sealord Sur. v. Durkin & Devries Ins. Agency,
    918 F. Supp. 2d 362 (E.D. Pa. 2013) .......................................................................................17

Frank Brunckhorst Co. v. Ihm,
   2012 U.S. Dist. LEXIS 151816 (E.D. Pa. Oct. 23, 2012) ........................................................19

Frank v. Honeywell Int'l, Inc.,
   No. 15-mc-00172, 2015 U.S. Dist. LEXIS 106453 (E.D. Pa. Aug. 13, 2015) ........................17

FTC v. Harbour Group Invest., L.P.,
   1990 U.S. Dist. LEXIS 15542 (D.D.C. Nov. 19, 1990) ....................................................20, 21

Gallas v. Supreme Court of Pa.,
   211 F.3d 760 (3d Cir. 2000).....................................................................................................17

Garden City Emples. Ret. Sys. v. Psychiatric Solutions, Inc.,
   2014 U.S. Dist. LEXIS 8857 (E.D. Pa. Jan. 24, 2014) ......................................................16, 17

Taggart v. Wells Fargo Home Mortg., Inc.,
   No. 10-cv-00843, 2012 U.S. Dist. LEXIS 139469 (E.D. Pa. Sept. 27, 2012) .........................17

U.S. v. M.P.M., Inc.,
   397 F. Supp. 78 (D. Colorado 1975) ........................................................................................21

United States v. EnergySolutions et al.,
   Civ. No. 16-1056-SLR, slip op. (D. Del. June 21, 2017) ........................................................20

Rules

F.R.C.P. 26(b)(1) ...........................................................................................................................16



                                                                      ii
F.R.C.P. 26(c)(1) ............................................................................................................................17

F.R.C.P. 26(c)(3) ............................................................................................................................25

F.R.C.P. 37(a)(5) ............................................................................................................................25

Other Sources

DOJ/FTC Horizontal Merger Guidelines.......................................................................................18

FTC.GOV.................................................................................................................................20, 21




                                                                      iii
       Non-                                                -

this motion for a protective order prohibiting defendant Einstein Healthcare Network

                                                                                   -Party

                                              information received on July 23 and again




                    and for sanctions against Einstein in the form of Non-



                                  PRELIMINARY STATEMENT

       On July 23, 2020, six days after the deposition of Non-Party Prosp

Thomas Reardon and three days after the discovery deadline in this litigation had passed, Non-

Party Prospect received the Late Document Requests from Einstein. After Non-Party Prospect

refused to comply with the Late Document requests because it had already produced everything

it uniquely had in its possession for two of the requests and the nationwide financial and strategic

documents sought were irrelevant to this case. Einstein responded by dropping its late if the law

requests but insisting that Non-Party Prospect produce the confidential and proprietary financial



deposition. The facts here show that Mr. Reardon could not have possibly opened the door to

Non-

wholly irrelevant to this case.

       Each of the Late Document Requests relate back to original document requests in

                            nt subpoena to Non-Party Prospect and the fact that those documents

are not relevant to this litigation has been discussed, written and testified about ad nauseam since

that time. Einstein has consistently only provided one basis for why it subpoenaed Non-Party


                                                 1
Prospect in the first place: it wants to show that Non-Party Prospect could not be a reasonable

alternative buyer of its assets to its current merger partner under the failing firm defense. In

support of its discovery, Einstein pointed to a stateme



merger, that Non-Party Prospect would be interested in re-engaging in discussions with Einstein

should the merger-at-issue fall through.

       However, Non-Party Prospect has expressly withdrawn its present interest in acquiring



it is not a potential alternative buyer. Also, Mr. Reardon testified unequivocally that Non-Party



previous representations that if Non-Party Prospect had no interest in acquiring Einstein that its

financial ability to do so would be moot, counsel for Einstein asked Mr. Reardon multiple

questions about Non-

the Greater Philadelphia area. But questions cannot open the door to otherwise irrelevant subject

matter and Mr. Reardon said nothing that entitles Einstein to seek burdensome and intrusive

discovery into Non-

       Moreover, the failing firm defense requires a company to prove, among other things, that

it has undertaken a good faith effort to find a reasonable alternative buyer for its assets. Einstein

has not undertaken any serious effort at all to solicit Non-

assets for Einstein because its clear purpose in seeking information from Non-Party Prospect is

so that it can knock it down as a potential buyer, not obtain an offer, it has not attempted to seek

or provide the information it would need in order to begin a negotiation process with Non-Party




                                                  2
Prospect and, most importantly,                                            -Party Prospect that

Einstein was not interested in exploring an acquisition with Einstein.

                                                                       -

and strategic information is not part of a good faith effort to determine whether Non-Party

Prospect is a reasonable alternative buyer. Rather, Einstein seeks to use Non-Party Prospect for

a litigation tactic aimed at denigrating Non-                                     The discovery

rules are designed to protect non-parties from such baseless and punitive discovery requests.

Accordingly, this Court should prohibit Einstein from continuing to seek discovery responsive to

the Late Document Requests from Non-Party Prospect and award Non-Party Prospect its

expenses and fees necessitated in connection with this Motion.

                      FACTUAL AND PROCEDURAL BACKGROUND

   A. The Non-Parties, this Matter and the FTC Investigation

       In February of this year, plaintiffs the FTC and Commonwealth of Pennsylvania, through




the proposed merger is anticompetitive, Plaintiffs defined the relevant geographic market as

inpatient general acute care hospital services in Northern Philadelphia and Montgomery Counties

and inpatient acute rehabilitation services in the Philadelphia area. (See Dkt. 7 at 17.)

       Non-Party Prospect and its subsidiary Crozer-                                     -Party

                              -

them with discovery requests in connection with its investigation of the proposed merger (the

                             -Party Prospect is a national medical holdings company based in

California that provides coordinated regional healthcare services across the country     not just in

the Greater Philadelphia area at issue in this litigation   including in Southern California,


                                                   3
Connecticut, New Jersey and Rhode Island. Non-Party Crozer, operates two licensed GAC

hospitals and one inpatient rehab facility, all in Delaware County. None of Non-

facilities compete in the geographic area defined by Plaintiffs as the relevant geographic market.

                                                         -Parties produced documents with the



Reardon, President of Prospect East Holdings Inc., a subsidiary of Non-Party Prospect that owns

Non-Party Crozer, provided a declaration to the FTC for Non-

                                                        -Party Crozer, provided a declaration for Non-

Party Crozer.

         Mr. Reardon stated in his January 2020 Declaration that his responsibilities include




             Prospect discussed a strategic partnership with Einstein in 2017. Einstein told
             Prospect that it was interested in exploring a strategic partnership with
             Prospect if a transaction currently under discussion (it turned out that the
             discussion was with Jefferson) fell through. However, due to the
             announcement of the Jefferson-Einstein merger in 2018, discussions between
             Einstein and Prospect ceased. Prospect is interested in re-engaging in
             discussions with Einstein regarding a strategic partnership involving some or
                                                               -Einstein merger does not go
             forward.

(Id. ¶ 4.)

    B.                                                                                           -
         Party Prospect

         On April 10, 2020 Einstein served a subpoena for the production of documents to Non-

Party Crozer. Counsels for Non-Party Crozer and Einstein negotiated Non-

responses to that subpoena for several weeks. Then, on May 28, Einstein served a subpoena on



                                                    4
Non-Party Prospect, which contained many requests that were identical to the requests to its

subsidiary, with one key difference: the subpoena to Non-Party Prospect requested a significant

amount of information about Non-                            al and current financial capabilities

and operations of health systems around the country, not just in the Greater Philadelphia area.

       The Late Document Requests refer to certain requests in the subpoena to Non-Party

Prospect, specifically Request Nos., 4 and 8, which read:

       REQUEST NO. 4:

       One copy of each of Your annual and quarterly consolidating and consolidated financial
       statements (income statements and balance sheets) from Fiscal Year 2015 to present.

       REQUEST NO. 8:

       Documents sufficient to show all expansion or reduction in services at Your facilities
       from 2016 to present.

(Ex. C (Responses and Objections to Document Subpoena).)

       During a meet and confer call on June 5, 2020 where counsel for the FTC and PA AG

were also present, counsel for Non-Party Prospect told counsel for Einstein that it was objecting

to the subpoena as overbroad in seeking information from Non-

and because it sought highly confidential and proprietary information about a non-party without

a justifiable reason. Counsel for Einstein, Virginia Gibson, said that it would be serving 30(b)(6)

subpoenas to Non-Parties Crozer and Prospect, which it then did that day, but represented that

the subpoenas to Non-                                          -Party Prospect was no longer

interested re-engaging in discussions about acquiring Einstein as stated Paragraph 4 of the

                                                                                              -Party

Prospect to inquire about whether such an interest remained. (Id.) After inquiring of its clients,

Non-                                                                                          -Party




                                                 5
whether her client shared an interest in re-engaging in such discussions and providing further

information about Einstein. (Id. at ¶ 8) Hearing no response, on June 19, counsel for Non-Party

Prospect asked counsel for Einstein whether her client had any answer to Non-

expressed interest. Counsel for Einstein on that call apologized for the delay and said that

Einstein had no present interest. (Id. ¶ 9.)

       With the document subpoena back on the table, Non-Party Prospect provided written

responses to the document subpoena to it on June 22. (Ex. C (Responses and Objections to

Document Subpoena).) Relevant here, Non-Party Prospect objected to producing documents in

response to Request Nos. 4 and 8 in their entirety. (Id. at 7-9.) Specifically, Non-Party Prospect



                                                                                           -Party

                                                        in the Greater Philadelphia area. (Id.)

Also, Non-



response to those requests. (Id.)

       Non-Party Prospect provided written responses to the 30(b)(6) subpoena on June 26. (Ex.

D (Responses and Objections to 30(b)(6) Topics).) In response to Topic No. 4, concerning Non-

                                                                    COVID-19 pandemic on [its]

current and future financial condition and [its] interest and/or ability to partner with and/or

                         -                                                                           -

                                      generally and whether or not the COVID-19 pandemic has

                                                                                Id. at 7-8 (emphasis




                                                  6
added).) Notably, Einstein did not propose in its subpoena a 30(b)(6) topic concerning Non-

Party P

    C. Einstein and Non-
       Teleconference

          The parties continued to meet and confer on the document subpoenas to Non-Parties

Crozer and Prospect until an impasse was reached and the parties sent a joint letter to the Court

on June 30 outlining the dispute. (Ex. D (June 30 Joint Letter).) With respect to Non-Party

Prospect, Einstein requested that the Court order it to produce documents in response to a

number of requests, including the requests at issue here, Nos. 4 and 8.

          In its portion of the Joint Letter, Einstein did not explain why it needed documents from

Non-                                                                   and the only connection

Einstein made between Non-

statement in his declaration that Non-                                    -engaging in discussions

with Einstein regarding a strategic partnership

proposed Jefferson-                                            Id. at 12.) Einstein did not provide

any other reason for why it served Non-Party Prospect with a subpoena. In the June 30 Joint

Letter, Einstein said it was seeking information about Non-

                                                                             Id.)

          Non-Party Prospect responded to Request Nos. 4 and 8 stating that:

           These requests are stunningly overbroad and seek highly confidential financial
           information of a non-party which only has a small portion of its business in the
           relevant geographic area and therefore has no bearing on this case. Moreover,
           Non-Party Prospect is a privately held company and does not make its
           financial information available to the public. Accordingly, these requests to
           Non-Party Prospect are unlikely to lead to information relevant to this matter
           and are simply designed to harass a non-party, and are frankly sought in bad
           faith.

(Id. at 13.)


                                                   7
        On July 7, the Court held a non-transcribed lengthy discovery teleconference in order to

resolve the discovery disputes between the Non-Parties and Einstein. (Hittinger Decl. ¶ 12.) The

Court ordered Non-Party Crozer to produce a number of documents while Non-Party Prospect

was ordered to produce just a single document: its 2019 consolidated financial statement. (Id.)



statements since 2015. The Court did not order Non-Party Prospect to produce any documents in



back to the Court if the deposition of Mr. Reardon indicated a need for additional discovery. (Id.)

        The reason Einstein and the FTC gave on the July 7 teleconference for why Non-Party

Prospect should be ordered to produce its financial information was so that the parties could

determine whether Non-Party Prospect was a reasonable alternative buyer for Einstein under the

failing firm defense. (Id. at ¶ 13.) That is, if Non-Party Prospect was not actually financially

capable of acquiring Einstein, it could not be considered a realistic alternative buyer despite its

current expressed interest. (Id.)

    D. Non-Party Prospect Withdraws Its Interest and Einstein Represents that Non-Party


        On July 13, counsel for Non-Party Prospect sent counsel for Einstein a letter informing

them that Non-Party Prospect was amending the Reardon Declaration to state that Non-Party

Prospect had no present interest in acquiring Einstein. (Ex. F (July 13 Letter).) That e-mailed

letter read in full:

          This is to inform you that Non-Party Prospect Medical Holdings, Inc. is
          amending the January 7, 2020 declaration of Tom Reardon to state that it has
          no present interest in acquiring the assets of Einstein. Therefore, it will not be
          producing its current consolidated financial statement, as was discussed with
          the Court in our July 7 call, because there is no need to do so.

(Id.)



                                                   8
        On July 14, counsel for Non-Party Prospect spoke to Ms. Gibson, counsel for Einstein, on

the phone about the upcoming deposition of Mr. Reardon. (Hittinger Decl. ¶ 15.) When asked

how long the Reardon deposition would last, Ms. Gibson said that she believed it would end by



                                                                      -Party

Einstein. (Id.)

        On July 15, counsel for Einstein sent an email asking when they would receive the

amended Reardon Declaration. (Ex. G (July 15 Emails).) Counsel for Non-Party Prospect

responded that they were not formally amendi



                                                                                 (Id.)

    E. The Non-

        On July 14, the Non-Parties made a production of documents designated Highly



(Hittinger Decl. ¶ 17.) The production added to the Non-                                        ction

to the FTC and included: highly confidential and proprietary strategic documents concerning

Non-

strategic planning phase, documents sufficient to show the market where Non-Party Crozer

draws its patients and the places where it obtains referrals for its patients, and all of the

documents in its possession concerning Non-Party Prospects former interest in acquiring

Einstein. (Id.)

        Non-Party Prospect did not produce its 2019 consolidated financial statement under

Request No. 4 because it had expressly withdrawn its interest in acquiring Einstein and so its

financial ability to acquire Einstein was no longer at issue. In making that determination, Non-


                                                   9
Party Prospect relied upon statements made by Einstein during the June 5 meet and confer, in the

June 30 Joint Letter, and during the July 7 discovery teleconference. (Id. ¶ 18.) In addition, the

                                                               will not be producing its current

consolidated financial statement, as was discussed with the Court in our July 7 call, because

                             (Ex. F (July 13 Letter).) Einstein never raised any objection to that

statement. Non-Party Prospect also did not produce documents in response to Request No. 8.

concerning expansions or reductions at all Non-



    F. The Reardon Deposition

        On July 17, Mr. Reardon was virtually deposed for nearly six-and-a-half hours (the



Reardon.

        In blatant disregard for its previous representations and promises, counsel for Einstein

asked multiple questions about Non-

happened even though counsel for Einstein directly asked Mr. Reardon if he was designated to

                                                                                                -Party

Prospect said that Mr. Reardon was not produced to testify about Non-Party Prospect financials

and strategies nationwide but rather, could testify about those matters as it related to its facilities

                                                                                -47.). Nevertheless,

counsel for Einstein continued to press this line of questioning, asking multiple questions which

Mr. Reardon was instructed not to answer, including about the financial status and impact of the

COVID-19 pandemic on facilities nationwide (id. at 176-77), the dividends paid by Non-Party

                                   id. at 182), and the strategies and financial status of facilities in




                                                  10
Northern New Jersey (id. at 59-62, 76-80), Connecticut (id. at 62, 73-75, 79, 88, 276-79); and

Rhode Island (id. at 62, 75, 79, 85-87, 276-79) and Texas (id. at 276-79).

         During the deposition, the only reason counsel for Einstein gave for why it was entitled to

ask questions about Non-

                                                                                                  id.

at 59-                                                          f Prospect in relation to the

                                                                                        id. at 184).



counsel, that Non-Party Prospect had completely withdrawn its present interest in discussing the

                                                                                              -Party



          Q:                                                                         ect is
          interested in re-engaging in discussions with Einstein regarding a strategic
          partnership involving some or all of Einstein's assets if the proposed Jefferson-

          A:  It was accurate at the time. We've withdrawn our interest at present.
          Q: And how have you withdrawn that interest?
          A: What do you mean, how?
          Q: Did you tell Mr. Freedman you've withdrawn your interest?
          A: I communicated -- we communicated it to our lawyer, who in turn
          communicated it to you folks.
          Q: So this statement is no longer true as of at the present time?
          A: At the present time, no, we have no current interest.


(Id. at 104-05.) And:

          Q: So are you withdrawing the statement that is now highlighted in yellow
          that Prospect is i8 interested in re-engaging in discussions with 9 Einstein
          regarding a strategic partnership?
          A: We have no current interest, yes.

(Id. at 108.)




                                                 11
       When asked what had changed, Mr. Reardon explained that it had become clear that

Einstein was not planning to engage in good faith negotiations so that Non-Party Prospect could



counsel was using Non-Party Prospect to make a legal argument        specifically, that Non-Party



reasonable alternative buyer to Jefferson. Mr. Reardon characterized this sharp tactic by

                                            id. at 225-26) and said he realized that Einstein was

improperly using Non-                                                             id. at 105, 225).

Mr. Reardon explained that if Non-Party Prospect were to make a formal offer, its financial

ability to acquire Einstein would not be reflected in its consolidated financial statements, in any

event, because it would engage with a financing partner. However, Mr. Reardon said that Non-

Party Prospect could not and would not engage with a financing partner to get its commitment to

partner to acquire Einstein unless and until it believed Einstein was actually interested in selling

itself to Non-Party Prospect, which would be shown by Einstein providing due diligence to Non-

Party Prospect. It was clear to Mr. Reardon that was not the case, and so Non-

interest was being withdrawn. Specifically, Mr. Reardon testified:

         Q:    What has changed?

         A: Well, several things. Number one, when --
         the question of our counsel are we interested currently. I don't know if it was

         was sincere, and that, in fact, Jefferson and Einstein were possibly
         contemplating some kind of a settlement, and we would be part of it. I later
         learned --
         up as a bowling pin to be knocked down. It was asked that we start producing
         financials. No matter what financials we produced, they would have been
         attacked as inadequate. And again, when we go when Jefferson acquires an
         Abington or not Abington -- they simply merge assets. There's no money that
         changes hand. When we acquire a nonprofit, there are hundreds of millions of
         dollars, and we finance it. Nobody sits around with a half a billion dollars
         sitting in a cash drawer to finance things. So we finance these things, and we


                                                 12
         would have had to ask -- since our financials would be attacked, we would
         have had to ask a financial partner like MPT, with which we just did a $1.5
         billion deal, to say, yeah, we back Prospect. So the second thing was this:
         MPT would have said to us, properly so, what are we backing you on? Is it
         Moss? Is it Montgomery? Is it the whole system? What is it? And what do you
         have? What do you have by way of due diligence? And the idea of dragging
         MPT, a valued financial partner into this morass, frankly, where we've spent
                                                          undreds of manhours trying to
         comply with subpoenas, was anathema to us. We had no data, we had nothing
         to bid on, and so we decided to withdraw. We decided that we had many
         opportunities out there, and we wanted to limit the brain damage and focus on
         those opportunities at this point.

(Id. at 106-07.) Mr. Reardon also said that his initial belief that Einstein was serious about

pursuing a deal with Non-                                    -

saw that they wanted to start asking questions about financials and the like, we realized what was

going to happen is what happened today, which is a smear campaign, and we want nothing to do

                                           Id. at 221, 224). Also, Mr. Reardon emphasized in

questioning by the FTC that:

         Q: So can you just describe what you're talking about when you say being
         set up like a bowling pin and a smear campaign?
               MS. GIBSON: Objection to form.
         THE WITNESS: The minute we heard that financials were being requested.
         As I said earlier, the financial statements don't show anything about our ability
         to acquire a hospital, and so we thought there was an ulterior motive. It was to
         denigrate our financial statements. And as I listen to the testimony today -- or
         the questions today about the letter from Congress with no mention of the
         response, and all the rest of the stuff, it confirmed that it is, in my opinion, a
         smear campaign going on here.

(Id. at 225-26.)

                                                                                  stein, as I said

earlier, because, frankly, once we started getting into financials and everything else, [I] knew that

                                        id. at 226) and that a serious effort to engage in a process

for the sale of Einstein would first require an non-

the parties, extensive due diligence by Non-Party Prospect of Einstein and then, possibly, a


                                                 13
formal offer with a financing proposal (id. at 84, 106-107, 115, 202, 226 241-44; see also, id. at

114 (

Reardon testified that the parties never got to that point either in 2017 or during the recent

expression of interest (id. at 107-08, 245).

   G. The Late Discovery Requests

        Pursuant to the scheduling order entered in this case, discovery, including discovery of

non-parties, was to be completed by July 20. (Dkt. 54 at 1.) However, on July 23, six days after

                                                                 adline, Non-Party Prospect

received an email from Einstein requesting that additional documents be produced, specifically:


        Statements.

        Subpoena request No. 1: All documents relating to the Proposed Transaction, the Merger
        Review, the Administrative Proceeding, or this Litigation, including but not limited to, all
        documents that form the basis for the statements in the Declaration of Thomas Reardon,

        delay, or terminate the Proposed Transaction.


        acquisition, joint venture, or affiliation with Einstein, including but not limited to, any
        documents that form the basis for the statements made in Paragraph 4 of the Declaration
        of Thomas Reardon.

        Subpoena request No. 8: Documents sufficient to show any expansion or reduction in
        se
        Jersey (other than Crozer-Keystone) from 2016 to present

(Ex. A (Emails with Late Document Requests).)

        Non-Party Prospect responded on July 24 explaining that, as they already told Einstein,

they already produced all of the documents uniquely in their possession in response to Request

Nos. 1 and 2. Also, it would not be producing documents in response to Request Nos. 4 and 8

because they were no longer relevant to this litigation given its withdrawn interest and because



                                                 14
purported basis for need that information. Further, Non-Party Prospect said that nothing in the

Reardon Dec

them to produce nationwide financial and strategic information and that Non-Party Prospect

reserved its right to seek sanctions if Einstein further pressed the issue. (Id.)

       Einstein responded on July 28, now over a week after the discovery deadline, first stating

that it is taking Non-

produce in response to Request Nos. 1 and 2, but that Einstein and Non-Party Prospect have a

dispute on Request Nos. 4 and 8. (Ex. A (Late Document Request Emails).)



                 -                                              financial statements was:

                                                   -

                                                -Party Prospect was interested in acquiring
            Einstein before it withdrew its interest (hardly a shocking admission);

                                                                         -Party Prospect and



            undisclosed future time, Non-Party Prospect could be interested in acquiring
            Einstein, that Non-
            Reardon repeatedly said that Non-
            answer was solicited (Ex. H (Reardon Tr.) at 229)); and

                                                           -
            included acquisitions, that it was looking nationwide, including in the Philadelphia
            Area, and that a recent investment enabled them to do so.

(Ex. A (Late Docu



                                                       Id.)




                                                  15
       Einstein also claims, with resp



                                                                                             id that



                                                                             Id.)

   H. The Instant Motion

       Einstein has admitted that it and Non-Party Pr                                      -Party

Prospect now seeks intervention from this Court for the entry of a protective order so that it does

not need to turn over its highly confidential and proprietary financial and operating information

to Einstein in a matter for which it is not a party and where there is no arguable need for that

information now that Non-Party Prospect has withdrawn its interest in acquiring Einstein. Non-

Party Prospect further seeks sanctions in the form of its legal fees necessarily incurred in

bringing this motion because Non-

with its prior position that it does not need Non-

interested in acquiring Einstein but rather is solely designed as punitive, in order to unduly

burden, harass and embarrass a non-party.

                                          LEGAL STANDARD
       A party seeking a protective order bears the burden of showing that there is good cause to

limit or foreclose discovery. Cipollone v. Liggett Grp., Inc., 785 F.2d 1108, 1121 (3d Cir. 1986).

Federal Rule of Civil Procedure 26 sets forth the general scope of discovery in civil suits:

           may obtain discovery regarding any nonprivileged matter that is relevant to any

claim or             F.R.C.P. 26(b)(1).

                                          Garden City Emples. Ret. Sys. v. Psychiatric Solutions,

Inc., 2014 U.S. Dist. LEXIS 8857 at *11 (E.D. Pa. Jan. 24, 2014) (citing First Sealord Sur. v.


                                                  16
Durkin & Devries Ins. Agency, 918 F. Supp. 2d 362, 383 (E.D. Pa. 2013)).                 the scope

of discovery under the Federal Rules is unquestionably broad, this right is not unlimited and may

be                  Bayer AG v. Betachem, Inc., 173 F.3d 188, 191 (3d Cir. 1999). Courts have

significant discretion when resolving discovery disputes. Taggart v. Wells Fargo Home Mortg.,

Inc., No. 10-cv-00843, 2012 U.S. Dist. LEXIS 139469 at *2 (E.D. Pa. Sept. 27, 2012) (citing

Gallas v. Supreme Court of Pa., 211 F.3d 760, 778 (3d Cir. 2000)).



the case and should focus specifically on obtaining information truly necessary to resolve the

litigation. Counsel must carefully and realistically assess the actual need for the information



       Generally, discovery requests may be curtailed to protect a person from whom discovery

is

                                                                                             value

of the information sought against the burden of production on a non-          In re Domestic

Drywall, 300 F.R.D. 234, 239 (E.D. Pa. 2014) (quotation omitted). In particular, when discovery

is sought from a non-                                                                  -party from

                                          Avago Techs. U.S., Inc. v. IPtronics, Inc., 309 F.R.D.

294, 297 (E.D. Pa. 2015), citing Frank v. Honeywell Int'l, Inc., No. 15-mc-00172, 2015 U.S.

Dist. LEXIS 106453 at *4 (E.D. Pa. Aug. 13, 2015).



protect a party or person from annoyance, embarrassment, oppression, or undue burden or

expense, including one or more of the following: . . . (D) forbidding inquiry into certain matters,




                                                 17
                                             ARGUMENT

  I.      NON-PARTY PROSPECT SHOULD BE GRANTED A PROTECTIVE ORDER
          PROHIBITING THE LATE DISCOVERY REQUESTS
       A. Einstein Seeks the Late Document Requests Solely So that It Can Disparage Non-


          In order to successfully utilize the failing firm defense, a party is required to prove that:

           1. the company is unable to meet its obligations as they come due;
           2. it would not be able to reorganize successfully in bankruptcy; and
           3. it has made unsuccessful good-faith efforts to elicit reasonable alternative
              offers that would keep its assets in the relevant market and pose a less
              severe danger to competition than does the proposed merger.

(DOJ/FTC Horizontal Merger Guidelines § 11.) In seeking Non-

information, Einstein hopes to show that, despite its one-time interest, Non-Party Prospect is not

a reasonable alternative buyer under requirement number three. That is, Einstein hopes to obtain

burdensome and highly proprietary information from Non-Party Prospect that enables it to both

disparage Non-

buyer by imposing onerous discovery demands on it.

          Einstein has not provided any other basis for needing Non-

financial and strategic information. (See Ex. E (June 30 Joint Letter) at 12 (characterizing

Request Nos. 4 and 8 as about Non-

(Reardon Tr.) at 59-60 (

                                                           ]t has relevance to the financial

capabilities of Prospect in relation to the various statements that Prospect has made about an



alternative buyers by disparaging their financial ability flies in the face of what is required under

the failing firm defense. Thus, that defense does not provide Einstein with cover to go on its costly

and intrusive foray into Non-                                                        ents.



                                                    18
       It is well-settled that non-parties in particular should be protected from unnecessary

harassment and embarrassment through discovery. Frank Brunckhorst Co. v. Ihm, 2012 U.S.

Dist. LEXIS 151816 at *13 (E.D. Pa. Oct. 23, 2012) (for nonparty deponents



                                                              This Court should prohibit Einstein

from obtaining Non-                                    ial and strategic information solely so that it

may harass, annoy and embarrass Non-Party Prospect by smearing it and disparaging its financial

information and operations around the country and thereby drive it away as an alternative buyer.

    B. Non-Party Prospect Withdrew its Interest in Acquiring Einstein and So it Cannot
       be a Reasonable Alternative Buyer under the Failing Firm Defense

       Non-Party Prospect has clearly withdrawn its interest in acquiring Einstein and amended

the only statement in the Reardon Declaration that Einstein has relied upon for why it sent Non-

Party Prospect a subpoena in the first place. (See Ex. F (July 13 Letter); Ex. H (Reardon Tr.) at

104-                                                                   -

f

counsel represented that same view to Non-Party Prospect and the FTC and PA AG (see

Hittinger Decl. ¶¶ 7, 13; Ex. D (June 30 Joint Letter) at 13; Ex. G (Reardon Tr.) at 60, 176-77).

       Regardless, an uninterested party cannot be considered a reasonable alternative buyer and

so Non-

example, in the FTC investigation of Scott &




acquire the hospital was unnecessarily cut short by the agreement with Scott & White. As a

result, the FTC and the parties agreed that Scott & White



                                                 19
the alternative buyer. After conducting due diligence, however, the alternative buyer decided
                                                                                          1



       The facts here are similar: Non-Party Prospect was previously interested in re-engaging

                                                                 with Jefferson foreclosed that

possibility. Now, Non-Party Prospect has determined that it is no longer interested in acquiring

Einstein and so Non-

                                        hus, there is no reason why Non-Party Prospect should be

forced to hand over its highly confidential, sensitive and proprietary financial and strategic

information just so that Einstein can make additional arguments about why Non-Party Prospect

is not a reasonable alternative buyer   a label Non-Party Prospect has now disavowed for the

reasons stated by Mr. Reardon at his deposition.

    C. Einstein Cannot Assert the Failing Firm Defense Because It has Not Made a Good
       Faith Effort to Solicit an Offer from Non-Party Prospect

                                                                                          -Party

Prospect and so the failing firm defense is not a basis for seeking its financials. Courts have

found that companies seeking to use the failing firm defense must show that they undertook a

genuine search for an alternative buyer. See United States v. EnergySolutions et al., Civ. No. 16-

1056-SLR, slip op. at 49-50 (D. Del. June 21, 2017) (finding that the parties did not undertake a

good faith effort to find an alternative buyer); FTC v. Harbour Group Invest., L.P., 1990 U.S.

Dist. LEXIS 15542, *9-10 (D.D.C. Nov. 19, 1990) (rejecting a failing firm defense where the




1
  See
Investigation of Consummated Hospital Merger in Temple, Texas, December 23, 2009, available
at https://www.ftc.gov/sites/default/files/documents/public_statements/ftcs-closure-its-
investigation-consummated-hospital-merger-temple-texas/091223scottwhitestmt.pdf.


                                                 20
financial firm searching for an alternative buyer made minimal effort over a truncated time frame

and the parties rejected three potential buyers identified by the FTC).

                                                                                                  for

an alternative buyer. Even the most financially challenged firms must do more than window
                 2



number and variety of companies be contacted, including investment groups or companies from

related industries; that sufficient information be provided to companies expressing interest; and

                                                                Id.) In U.S. v. M.P.M., Inc., the

District Court found that the failing company defense had been established by the acquiring

company where it had explo



agencies, and persons.                                                                              -

ranging, and good faith effort to locate potential investors or purchasers in order to maintain

Mobile as a going concern. The contacts were numerous and varied during time when Mobile

                                                Id. at 102. Moreover, authorities analyzing the



                                                                     3
avoid discouraging

       Here, the record shows that Einstein has not undertaken a good faith effort to sell itself to

Non-



2

Bureau of Competition, Mar 31, 2015, available at https://www.ftc.gov/news-
events/blogs/competition-matters/2015/03/power-shopping-alternative-buyer?page=1.
3
 Contribution by the United States, OECD Roundtable on Failing Firm Defence at 6 (Oct. 6,
2009), available at https://www.ftc.gov/system/files/attachments/us-submissions-oecd-2000-
2009/failingfirm.pdf (emphasis added).


                                                 21
discouraged Non-Party Prospect from wanting to engage in further due diligence and possibly

making an offer. First, as Mr. Reardon testified, the onerous requests by Einstein led him to



                                                             Id. 106-07, 221, 224, 226-27.)

                    esentations about why it needs information about Non-

financial abilities, detailed above, show that to be the case.

       Second, Mr. Reardon testified that the process by for making a potential formal offer

(which it never did), would first require an NDA signed between the parties, extensive due

diligence by Non-Party Prospect of Einstein and then a possible formal offer with a financing

proposal (id. at 84, 106-107, 115, 202, 226 241-44; see also,

due diligenc

       Third, Mr. Reardon explained that Non-

not show whether it was capable of acquiring Einstein because, as is typical, it would obtain the

commitment of a financing partner, which would also require due diligence of Einstein to obtain.

(Id. at 106-07.) Despite that testimony, the Late Document Requests reflect that Einstein is still

not interested in determining whether Non-Party Prospect is capable of acquiring Einstein

because it has not offered to provide or sought the information actually needed to do so.

       Finally, on June 19, when counsel for Non-Party Prospect asked counsel for Einstein if

Einstein was interested in re-engaging with Non-Party Prospect,

was not presently interested. (Hittinger Decl. ¶ 9.) There can be no doubt that Einstein could

not possibly assert the failing firm defense when flatly rejected an offer to engage in discussions

with an interested party. Thus, because Einstein has not undertaken a good-faith (or any) effort

to determine whether Non-Party Prospect was a reasonable alternative buyer, the failing firm




                                                  22
defense does not provide a basis for Einstein seeking Non-Party Prospe

proprietary financial and strategic information.

   D.                                                       -
        Information in his Deposition

                                                                                                  the

             -

none of which is convincing. Indeed, all Einstein was able to extract from the deposition

                                                        -                interest in acquiring

                                                   -Party Prospect was interested in acquiring



agreement that the synergies between Non-Party Prospect and Einstein mentioned in the Reardon



whether, hypothetically, at an undisclosed future time, Non-Party Prospect could be interested in

acquiring Einstein, that Non-

repeatedly said that Non-

                                                                                        -Party

Prospect current strategies included acquisitions, that it was looking nationwide, including in the

Philadelphia Area, and that a recent investment enabled them to do so. (Id.)

        None of this changes the fact that Non-Party Prospect has no interest in acquiring

Einstein and thus cannot be an alternative buyer, rendering its financial ability to acquire it




                                                                                                 -Party




                                                   23
was instructed not to answer specific questions. And second, Einstein no longer needs a

complete picture of Non-

                                                                                                   t in

any way. It has no bearing on this case.




facilities is at issue[,]   id.) but did not cite to any testimony in support. Rather, Einstein said



                                                                                       Id.) This

purported reason falls completely flat because Non-Party Prospect has no interest in acquiring

                                                                                         is inapposite.

        Finally, it is egregious that Einstein claims that Mr.                                         -

                                                                         -Party Prospect plainly

withdrew its interest in acquiring Einstein, (2) Einstein represented that Non-

finances would not be at issue if it had no present interest (Hittinger Decl. ¶¶ 7, 15), (3) Non-

Party Prospect has been consistent since it served its responses and objections on June 22 that it

completely objects to Request Nos. 4 and 8 as not relevant to this case and it is harassing to seek

confidential and proprietary financial and strategic information from a non-party where it has

minimal or no relevance (Ex. C), (4) the Court did not address Request No. 8 it during the July 7

teleconference and there was no 30(b)(6) topic designated to that subject (Ex. D), (5) Non-Party

Prospect specifically said in the July 13 Letter     four days before the Reardon Deposition       that



Court in our July 7 c




                                                    24
with that statement, and (6) at the Reardon Deposition, Non-

the record, that Mr. Reardon was only to testify to financial and strategic questions as they relate

to its facilities in the Greater Philadelphia area    not nationwide   and he was instructed not to

answer any specific questions on those subjects (Ex. H (Reardon Tr.) at 44-47). Given these

                                                                          -

nationwide financial and strategic documents, in fact, his testimony plainly shows why its

financial ability to acquire Einstein is not at issue in this case.

 II.      NON-PARTY PROSPECT IS ENTITLED TO ITS EXPENSES AND LEGAL
          FEES

          F.R.C.P. 26(c)(3) provides that expenses in connection with a motion for a protective



granted     or if the disclosure or requested discovery is provided after the motion was filed    the

court must, after giving an opportunity to be heard, require the party or deponent whose conduct



reasonable expenses incurred in making t

          Non-

fees, should be awarded here because Einstein continues to seek information that it knows is no

longer relevant or necessary to this litigation, but rather, it continues to do so for purely punitive

and baseless reasons.

                                           CONCLUSION

          For the reasons stated above and in the accompanying Hittinger Declaration, Non-Party

Prospect respectfully asks that the relief it seeks in its Motion be granted along with any other

relief deemed proper by this Court.




                                                     25
Dated   , 2020


                      By: /s/ Carl W. Hittinger
                      BAKER & HOSTETLER LLP
                      Carl W. Hittinger (PA 30250)
                      Alyse F. Stach
                      2929 Arch Street
                      Philadelphia, PA 19104
                      Tel: (215) 564-2898
                      chittinger@bakerlaw.com
                      astach@bakerlaw.com

                      Counsel for Non-Party Prospect Medical
                      Holdings




                 26
                                  CERTIFICATE OF SERVICE
         I hereby certify that I caused a true and correct copy of Non-

a Protective order and Sanctions Against Defendant Einstein, Memorandum of Law in Support

and the accompanying Hittinger Declaration with Exhibits and Proposed Order to be served on

counsel for the parties in this matter via E-Mail as follows:

 Paul H. Saint-Antoine                              Gustave Chiarello
 FAEGRE DRINKER BIDDLE & REATH                      FEDERAL TRADE COMMISSION
 LLP                                                Bureau of Competition
 One Logan Square, Suite 2000                       600 Pennsylvania Avenue, NW
 Philadelphia, PA 19103                             Washington, D.C. 20580
 paul.saint-antoine@faegredrinker.com               (202) 326-3296
 Counsel for Defendant Thomas Jefferson             gchiarello@ftc.gov
 University                                         Attorneys for Plaintiff Federal Trade
                                                    Commission

 Virginia A. Gibson
 HOGAN LOVELLS US LLP                               Abigail Wood
 1735 Market Street, Floor 23                       OFFICE OF THE ATTORNEY GENERAL
 Philadelphia, PA 19103                             COMMONWEALTH OF PENNSYLVANIA
 Telephone: 267-675-4600                            Strawberry Square
 Facsimile: 267-675-4601                            Harrisburg, PA 17120
 virginia.gibson@hoganlovells.com                   (717) 787-4530
 Counsel for Defendant Albert Einstein              awood@attorneygeneral.gov
 Healthcare Network                                 Attorneys for Plaintiff Commonwealth of
                                                    Pennsylvania




Dated:              , 2020

                                                                By: /s/ Carl W. Hittinger
                                                                        Carl W. Hittinger




                                                 27
                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 FEDERAL TRADE COMMISSION and
 COMMONWEALTH OF
 PENNSYLVANIA

                          Plaintiffs,

 v.
                                                    No. 2:20-cv-01113-GJP
 THOMAS JEFFERSON UNIVERSITY
 and ALBERT EINSTEIN HEALTHCARE
 NETWORK

                          Defendants.



      DECLARATION OF CARL. W. HITTINGER IN SUPPORT OF NON-PARTY

      OF ITS MOTION FOR A PROTECIVE ORDER AND SANCTIONS AGAINST
           DEFENDANT ALBERT EINSTEIN HEALTHCARE NETWORK

        1.     My name is Carl W. Hittinger, and I am a senior partner at Baker & Hostetler LLP

in Philadelphia, Pennsylvania. I am the lead counsel of record for Prospect Medical Holdings,

Inc., which is not a party to the a                     -

of record for Crozer-Keystone Health System, a subsidiary of Non-Party Prospect that operates

                                                                                          -Party

Cr

        2.      I am executing this Declaration in support of Non-

Protective Order and Sanctions against Defendant Albert Einstein Healthcare Network



        3.      I am over the age of 18 and affirm that the statements in this Declaration, to the

best of my knowledge, are true and correct under penalty of perjury.
       4.      Attached as Exhibit A is a true and correct copy of an email I received on July 23,

                                                                                 Document




this Motion.

       5.      Attached as Exhibit B is a true and correct copy of the declaration of Thomas

Reardon, President of Prospect East Holdings Inc., a subsidiary of Non-Party Prospect that owns

Non-Party Crozer, dated January 7, 2020, which was provided to plaintiff the Federal Trade

                                  ection with its investigation of the merger.

       6.      Attached as Exhibit C is a true and correct copy of Non-

responses and objections to the document subpoena Einstein served to it on May 28, 2020.

       7.      During a meet and confer call on June 5, 2020 where counsel for the FTC and PA

AG were also present, I told counsel for Einstein, Virginia Gibson, that Non-Party Prospect was

objecting to the subpoena as overbroad in seeking information from Non-

company and because it sought highly confidential and proprietary information about a non-party

without a justifiable reason. Ms. Gibson said that Einstein would also be serving 30(b)(6)

subpoenas to Non-Parties Crozer and Prospect, which it then did that day, but represented that

the subpoenas to Non-                                          -Party Prospect was no longer

interested re-engaging in discussions about acquiring Einstein as stated Paragraph 4 of the

Reardon Declaration. Ms. Gibson then asked me to inquire of my clients about whether such an

interest remained.

       8.      After inquiring of my clients, I told counsel for Einstein on the evening of June 10

that Non-Party Prospect was still interested in acquiring all or part of Einstein and asked Ms.



                                                 2
Gibson whether her client shared an interest in re-engaging in such discussions and providing

further information about Einstein.

       9.      Hearing no response, on June 19, I asked Ms. Gibson whether her client had any

answer to Non-                                                                              ogized

for the delay and said that Einstein had no present interest.

       10.     Attached as Exhibit D is a true and correct copy of Non-

responses and objections to the Rule 30(b)(6) subpoena Einstein served to it on June 5, 2020.

       11.     The parties continued to meet and confer on the document subpoenas to Non-

Parties Crozer and Prospect until an impasse was reached and Einstein and the Non-Parties sent a

joint letter to the Court on June 30 outlining the dispute. Attached as Ex. E is a true and correct

copy of the June 30 joint letter to the Court.

       12.     On July 7, the Court held a non-transcribed lengthy discovery teleconference in

order to resolve the discovery disputes between the Non-Parties and Einstein. The Court ordered

Non-Party Crozer to produce a number of documents while Non-Party Prospect was ordered to

produce just a single document: its 2019 consolidated financial statement. The Court did not

order Non-

or 8 or any other Request, but said that Non-Party Prospect could come back to the Court if the

deposition of Mr. Reardon indicated a need for additional documents.

       13.     The reason Einstein and the FTC gave on the July 7 teleconference for why Non-

Party Prospect should be ordered to produce its financial information was so that the parties

could determine whether Non-Party Prospect was a reasonable alternative buyer for Einstein

under the failing firm defense. That is, if Non-Party Prospect was not actually financially




                                                  3
capable of acquiring Einstein, it could not be considered a realistic alternative buyer despite its

current expressed interest.

          14.   On July 13, I emailed counsel for Einstein a letter addressed to Ms. Gibson

informing them that Non-Party Prospect was amending the Reardon Declaration to state that

Non-Party Prospect had no present interest in acquiring Einstein. Attached as Exhibit F is a true

and correct copy of the July 13 letter from me to Ms. Gibson.

          15.   On July 14, I spoke to Ms. Gibson on the phone about the deposition of Mr.

Reardon scheduled for July 17. When I asked how long the Reardon deposition would last, Ms.

Gibson said that she believed it would end by noon because she no longer needed to ask



Letter withdrawing Non-

          16.   On July 15, counsel for Einstein sent an email asking when they would receive

the amended Reardon Declaration. I responded that Non-Party Prospect was not formally




                                Attached as exhibit G is a true and correct copy of the July 15

emails.

          17.   On July 14, the Non-Parties made a production of documents designated Highly

Confidential.

          18.   Non-Party Prospect did not produce its 2019 consolidated financial statement

under Request No. 4 because it had expressly withdrawn its interest in acquiring Einstein and so

its financial ability to acquire Einstein was no longer at issue. In making that determination,




                                                  4
Non-

and confer, in the June 30 Joint Letter and during the July 7 discovery teleconference.

         19.    On July 17, Mr. Reardon was virtually deposed. Attached as Exhibit H is a true

                                                                                            been

designated Highly Confidential.

         20.

Document Requests stating that Non-Party Prospect would not be complying with those requests

and that Non-                   reserve[s] the right to seek sanctions against Einstein for engaging

in bad faith discovery conduct against a non-



29 that Non-Party Prospect intended to file this Motion. (See Exhibit A.) Accordingly, I certify

that Non-Party Prospect has complied with the requirements of F.R.C.P. 37(a)(5).

         I declare under penalty of perjury that the foregoing is true and correct under the laws of

the United States of America.


Dated:              , 2020

                                                               By: /s/ Carl W. Hittinger
                                                                       Carl W. Hittinger




                                                  5
EXHIBIT A
From:          Hittinger, Carl W.
To:            Gibson, Virginia A.
Cc:            Hamilton, John; Chiarello, Gustav; Wood, Abigail; Stach, Alyse F.
Subject:       RE: FTC v. TJU and Albert Einstein Health Network: Discovery response from Prospect Holdings
Date:          Friday, July 24, 2020 5:57:23 PM
Attachments:   image009.jpg
               image010.jpg
               image003.jpg
               image006.jpg
               image008.jpg



Ginny,
Writing in response to your email below seeking additional documents from
Non-Party Prospect past the July 20 discovery deadline. Non-Party Prospect
has already produced all of the documents in its possession that it has agreed to
produce and that were ordered to be produced by the Court following our July 7
conference. Foremost, you have not set out what you think Mr. Reardon
testified to that “opened the door” to these requests, which is clearly not the
case. Non-Party Prospect’s position has been consistent that if and when Non-
Party Prospect withdrew its present interest in acquiring Einstein, its financial
capabilities were no longer at issue in this case. In fact, you had represented
that same view: first during the June 5 meet and confer when you represented
to us (and the FTC and PA AG who were also on that call) that Einstein’s
subpoena for documents and testimony to Non-Party Prospect would be “moot”
if Non-Party Prospect no longer had a present interest in acquiring Einstein.
You made that same representation on the July 14 call, when we spoke directly
and you told me, in response to my question about how long Mr. Reardon’s
deposition would last, that it should be completed by noon, because you said
Non-Party Prospect’s financials were no longer on the table now that its interest
has been withdrawn. There is no dispute that Non-Party Prospect withdrew its
current interest, first in a letter to you on July 13 and then again during Mr.
Reardon’s deposition (see Reardon Transcript at 104-05).

Nevertheless, you insisted on asking specific questions in bad faith and
contrary to your prior representations about Prospect’s financials and its
operations around the country, outside the Greater Philadelphia area, despite
the fact that Non-Party Prospect had withdrawn its interest and there being no
30(b)(6) topic covering Non-Party Prospect’s operations outside the Greater
Philadelphia Area. After it was clear that your questions were only intended to
elicit specifics about Non-Party Prospect’s financial abilities (Non-Party
Prospect had agreed in its responses and objections to the 30(b)(6) subpoena to
answer questions about its financials generally), Mr. Reardon was instructed
not to answer those questions (see Reardon Transcript at 59-60). You have not
pointed to and there is nothing in Mr. Reardon’s testimony that has changed
what Einstein is entitled to under its subpoenas or order by the Court.

Also, at the July 7 discovery teleconference with Judge Pappert, the reason
given by you for seeking Non-Party Prospect’s financials was so that Einstein
could assert the failing firm defense. We note that defense requires a “genuine
search” and “good faith efforts to elicit” alternative buyers. Einstein’s
counsel’s own course of conduct in this litigation will belie Einstein’s use of
that defense. Regardless, Non-Party Prospect has withdrawn its present
interest, and so cannot be considered an alternative buyer and Non-Party
Prospect’s prior interest does not make it a current alternative. Thus, Einstein
has no need for Non-Party Prospect’s financial information.

With respect to your requests for further documents in response to Subpoena
Request Nos. 1 and 2, Non-Party Prospect has already produced all non-
privileged documents in its possession in response to those requests. You have
not indicated what makes you believe it has any additional documents and
nothing said by Mr. Reardon at his deposition indicates otherwise.

Finally, your request for documents responsive to Request No. 8 (documents
concerning Non-Party Prospect’s operations outside the Greater Philadelphia
Area) is particularly egregious and harassing. Non-Party Prospect responded to
that request stating that it would not search for such documents and Judge
Pappert did not order Non-Party Prospect to produce any such documents
despite Request No. 8 being in the June 30 joint letter. You have not pointed to
anything in Mr. Reardon’s testimony that allows you to resurrect that baseless
request. Also, for the reasons stated above about Non-Party Prospect not
having a present interest in acquiring Einstein, it is difficult to see how these
documents are relevant in any way to your case.

Accordingly, Non-Party Prospect will not be producing any additional
documents. If you are still inclined to seek relief from the court, we will
request a full briefing schedule and ask that any teleconferences be transcribed
by a court reporter. We also reserve the right to seek sanctions against Einstein
for engaging in bad faith discovery conduct against a non-party.

Carl
Carl W. Hittinger
Partner
Cira Centre
2929 Arch Street | 12th Floor
Philadelphia, PA 19104-2891
T +1.215.564.2898
M +1.215.840.7293

Washington Square, Suite 1100
1050 Connecticut Avenue, N.W.
Washington, DC 20036-5304
T +1. 202.861.1774

chittinger@bakerlaw.com
bakerlaw.com




From: Gibson, Virginia A. <virginia.gibson@hoganlovells.com>
Sent: Wednesday, July 22, 2020 11:03 PM
To: Hittinger, Carl W. <chittinger@bakerlaw.com>; Stach, Alyse F. <astach@bakerlaw.com>
Cc: Hamilton, John <john.hamilton@hoganlovells.com>
Subject: FTC v. TJU and Albert Einstein Health Network: Discovery response from Prospect Holdings


[External Email: Use caution when clicking on links or opening attachments.]



Carl and Alyse,
I write on behalf of Albert Einstein Health Network (“AEHN”) to request that you produce additional
documents from your client, Prospect Medical Holdings, Inc. (“Prospect”), in accordance with the
subpoena served upon it and Judge Pappert’s order to produce during the teleconference held July
7, 2020, enforcing that subpoena. It is clear following Mr. Reardon’s testimony that these
documents (1) are subject to the ruling by Judge Pappert to be produced yet were not produced,
while at the same time Mr. Reardon testified to Prospect’s financial ability to acquire a network like
AEHN, or (2) should be produced because Mr. Reardon’s declaration and testimony at his deposition
opened the door to the subject matter and therefore give AEHN the right to explore the basis for
Reardon’s statements. This includes the topics of (1) Prospect’s ability and willingness to acquire the
entirety of AEHN in 2017-2018 and in 2020, (2) Prospect’s use of corporate funds to issue dividends
to shareholders and the impact of those dividends on its financial condition, and (3) the manner in
which Prospect manages and operates the hospitals and health systems it acquires and owns.

Therefore, Albert Einstein Healthcare Network requests that Prospect and Crozer search for and
produce the following documents by July 24, 2020 or we will seek further relief from the Court:

       Prospect’s 2017, 2018, and 2019 Consolidated Financial Statements.

       Subpoena request No. 1: All documents relating to the Proposed Transaction, the Merger
       Review, the Administrative Proceeding, or this Litigation, including but not limited to, all
          documents that form the basis for the statements in the Declaration of Thomas Reardon,
          Prospect’s communications with Plaintiffs, or any efforts by Prospect to oppose, prevent,
          delay, or terminate the Proposed Transaction.

          Subpoena request No. 2: All documents concerning Prospect’s consideration of a merger,
          acquisition, joint venture, or affiliation with Einstein, including but not limited to, any
          documents that form the basis for the statements made in Paragraph 4 of the Declaration of
          Thomas Reardon.

          Subpoena request No. 8: Documents sufficient to show any expansion or reduction in services
          at Prospect’s facilities located in Southeast Pennsylvania, Delaware, or New Jersey (other than
          Crozer-Keystone) from 2016 to present

Please advise your intent to search for and produce these documents immediately so that we may
adequately explore issues you injected into this litigation and preserve our ability seek further relief
from the Court.

Regards,
Ginny
Virginia Gibson
Partner

Hogan Lovells US LLP
1735 Market Street, Suite 2300
Philadelphia, PA 19103

Tel:       +1 267 675 4600
Direct:    +1 267 675 4635
Mobile:    +1 215 260 9028
Email:     virginia.gibson@hoganlovells.com
           www.hoganlovells.com
Please consider the environment before printing this e-mail.
Follow Hogan Lovells Life Sciences and Health Care
for the latest industry news and updates:
12398_EUs_LinkedIn email_SIG sml (2)




If you would like to know more about how we are managing the impact of the COVID-19 pandemic on our firm then take a
look at our brief Q&A. If you would like to know more about how to handle the COVID-19 issues facing your business then
take a look at our information hub.

About Hogan Lovells
Hogan Lovells is an international legal practice that includes Hogan Lovells US LLP and Hogan Lovells International LLP.
For more information, see www.hoganlovells.com.


CONFIDENTIALITY. This email and any attachments are confidential, except where the email states it can be disclosed; it
may also be privileged. If received in error, please do not disclose the contents to anyone, but notify the sender by return
email and delete this email (and any attachments) from your system.
From:               Hittinger, Carl W.
To:                 Gibson, Virginia A.
Cc:                 Hamilton, John; Chiarello, Gustav; Wood, Abigail; Stach, Alyse F.
Subject:            RE: FTC, et al. v. Thomas Jefferson University, et al., Case No. 2:20-cv-0113 (E.D. Pa.)
Date:               Wednesday, July 29, 2020 7:29:03 AM
Attachments:        image009.jpg
                    image010.jpg
                    image002.jpg
                    image004.jpg
                    image008.jpg



Ginny: We do not agree with your email draft asking for a joint letter
submission and a call. The matters at issue necessitate the filing of a
motion in our view under the circumstances. We will be filing with the
Court a motion for a protective order and for sanctions in that regard.
Carl

Carl W. Hittinger
Partner


Cira Centre
2929 Arch Street | 12th Floor
Philadelphia, PA 19104-2891
T +1.215.564.2898
M +1.215.840.7293

Washington Square, Suite 1100
1050 Connecticut Avenue, N.W.
Washington, DC 20036-5304
T +1. 202.861.1774

chittinger@bakerlaw.com
bakerlaw.com




From: Gibson, Virginia A. <virginia.gibson@hoganlovells.com>
Sent: Tuesday, July 28, 2020 4:59 PM
To: Hittinger, Carl W. <chittinger@bakerlaw.com>; Stach, Alyse F. <astach@bakerlaw.com>
Cc: Hamilton, John <john.hamilton@hoganlovells.com>
Subject: FTC, et al. v. Thomas Jefferson University, et al., Case No. 2:20-cv-0113 (E.D. Pa.)


[External Email: Use caution when clicking on links or opening attachments.]



Carl,
I write in response to your July 24 email regarding Defendant Albert Einstein Healthcare Network’s
(“Einstein”) subpoena to Prospect Medical Holdings, Inc. (“Prospect”).

I am willing to take your word that Prospect has produced all non-privileged documents in its
possession in response to Subpoena Requests Nos. 1 and 2.

But we do have a dispute on Requests No. 4 and 8, which topics were testified to by your client in
response to questions by the Plaintiff Federal Trade Commission, specifically:

        Request No. 4 – After narrowing its original request, Einstein requested the following:
        Prospect’s 2017, 2018, and 2019 Consolidated Financial Statements.

Despite your claims that we no longer need Prospect’s Consolidated Financial Statements because
Prospect withdrew its interest in Einstein, questions like the following make our need for the
Financial Statements clear:

             Plaintiffs asked Mr. Reardon various questions about whether Prospect was still
            interested in acquiring Einstein as recently as a few months ago, (Id. at 211-220) and
            whether the synergies Mr. Reardon identified between Prospect and Einstein
            “hypothetically still exist today”, which Mr. Reardon answered affirmatively. Id. at 224.
            Plaintiffs proceeded to ask Mr. Reardon whether if, hypothetically, “the proposed
            Jefferson-Einstein merger does not go forward, would Prospect be open to re-engaging
            in discussions with Einstein regarding the strategic partnership involving some or all of
            Einstein’s assets?” Id. at 227. Mr. Reardon agreed that “if the opportunity presented
            itself” Prospect would “evaluate it at the time.” Id. at 228-29.
             Mr. Reardon also stated that he has been told by Prospect’s CEO to “get out there again
            and start acquiring.” Id. at 195.
             Plaintiffs questioned Mr. Reardon about the MPT article, asking if it was “accurate that
            MPT invested $1.55 billion in Prospect,” which he answered affirmatively. Reardon
            Deposition at 193-194, Exhibit PX4217. Plaintiffs then asked if having the MPT funds
            available gave Prospect long-term capital and funds for acquisitions, including hospital
            acquisitions, to which Mr. Reardon agreed. Id. at 194.
             Plaintiffs further asked if Prospect had funding to acquire hospitals today, to which Mr.
            Reardon replied, “yes.” Id. at 194. Reardon also testified that Prospect is “interested in
            expanding its footprint in the Greater Philadelphia Area” and is currently “in acquisition
            mode,” and “would consider Philadelphia.” Id. at 133. But this article alone presents an
            incomplete picture of Prospect’s access to capital, which Defendants need Prospect’s
            Consolidated Financial Statements to rebut. Moreover, Mr. Reardon opened the door
            to the topic in testifying “that [since July 2019] Sam Lee, our CEO, has said that we're in
            a better liquidity position than we've ever been, and that we're back on the acquisition
            trail.” Id. at 176.

Plaintiffs have kept in issue Prospect’s ability to acquire Einstein, its present intention to do so, and
the seriousness of its intent to do so.
          Request No. 8 – After narrowing its requests during discussion with counsel to Prospect,
          Einstein requests documents sufficient to show any expansion or reduction in services at
          Prospect’s facilities located in Southeast Pennsylvania, Delaware, or New Jersey (other than
          Crozer-Keystone) from 2016 to present. This includes, but is not limited to, expansion that
          would attract patients from the Philadelphia area.

Einstein never abandoned this request, and testimony elicited from Mr. Reardon by Plaintiffs has
made clear that Prospect’s expansion or reduction of services at its facilities is at issue. Actions or
plans to expand or reduce services are relevant to Prospect’s willingness and ability to continue
Einstein’s commitment to the people of North Philadelphia.

Given that we are at an impasse on Requests Nos. 4 (financial statements) and 8 (documents
showing expansion or reduction of services at Prospect facilities) of Prospect’s subpoena, we intend
to email Judge Pappert’s chambers tomorrow morning at 9:00 am to request a teleconference to
resolve our dispute, consistent with Judge Pappert’s policies and procedures. Below is the
communication we intend to submit to the Court:

          Dear Judge Pappert:

          Pursuant to the Court’s policies and procedures, Defendant Albert Einstein Healthcare
          Network (“Einstein”) requests a telephone conference to resolve its discovery disputes
          with third party Prospect Medical Holdings, Inc., who is represented by Mr. Carl
          Hittinger, copied here. Einstein proposes submitting a joint letter to chambers, briefly
          explaining the parties’ respective positions, in advance of a telephone conference
          with the Court.

          If the Court is amenable to scheduling such a conference and receiving a joint letter
          please let us know if there is a date and time in the coming days when the Court will
          be available.

          Respectfully,

Best,
Ginny
Virginia Gibson
Partner

Hogan Lovells US LLP
1735 Market Street, Suite 2300
Philadelphia, PA 19103

Tel:      +1 267 675 4600
Direct:   +1 267 675 4635
Fax:      +1 267 675 4601
Email:    virginia.gibson@hoganlovells.com
          www.hoganlovells.com
Please consider the environment before printing this e-mail.
Follow Hogan Lovells Life Sciences and Health Care
for the latest industry news and updates:
12398_EUs_LinkedIn email_SIG sml (2)




If you would like to know more about how we are managing the impact of the COVID-19 pandemic on our firm then take a
look at our brief Q&A. If you would like to know more about how to handle the COVID-19 issues facing your business then
take a look at our information hub.

About Hogan Lovells
Hogan Lovells is an international legal practice that includes Hogan Lovells US LLP and Hogan Lovells International LLP.
For more information, see www.hoganlovells.com.


CONFIDENTIALITY. This email and any attachments are confidential, except where the email states it can be disclosed; it
may also be privileged. If received in error, please do not disclose the contents to anyone, but notify the sender by return
email and delete this email (and any attachments) from your system.
EXHIBIT B
EXHIBIT C
                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 FEDERAL TRADE COMMISSION and
 COMMONWEALTH OF
 PENNSYLVANIA

                        Plaintiffs,

 v.
                                                  No. 2:20-cv-01113-GJP
 THOMAS JEFFERSON UNIVERSITY
 and ALBERT EINSTEIN HEALTHCARE
 NETWORK

                        Defendants.



       NON-
        OBJECTIONS TO SUBPOENA FOR PRODUCTION OF DOCUMENTS BY
            DEFENDANT ALBERT EINSTEIN HEALTHCARE NETWORK

        In accordance with the Federal Rules of Civil Procedure, including Fed. R. Civ. P. 45,

non-                                              -

responses and objections to the Subpoena to it by Defendant Albert Einstein Healthcare Network




reference or that seek the production of the same items.

                                  GENERAL OBJECTIONS

        Non-Party Prospect sets forth the following Gener



into each and every numbered response below, as if fully written therein.

        1.     Non-                                                 based on information

presently available after good faith investigation. Non-Party Prospect responds to the Requests
subject to, and without waiving, the right to change, modify, supplement, or clarify the

objections and responses contained herein.

         2.    Non-Party Prospect objects to these Requests to the extent that they seek to

enlarge, expand, and/or are inconsistent with the scope of discovery as set forth by the Federal

Rules or Local Rules. Non-Party Prospect will respond to these Requests consistent with those

rules.

         3.    Non-Party Prospect objects to the Einstein Subpoena, and each and every

Request, because compliance with the Einstein Subpoena creates significant expense for a non-

party, especially here, where neither Non-Party Prospect nor its subsidiary Crozer-Keystone

                     -

                                        -Party Prospect submitted the declaration of Thomas

                                               -Party Crozer submitted the declaration of Sharif



Therefore, to the extent compliance is required, Einstein should bear the cost of production

incurred by Non-Party Prospect to comply with the Einstein Subpoena.

         4.    Non-Party Prospect objects to the Einstein Subpoena to the extent it seeks

documents also sought by the subpoena Einstein served to Non-Party Crozer in this matter



         5.    Non-Party Prospect further objects to the Einstein Subpoena to the extent it is

overbroad in seeking information from Non-Party Prospect, which is a provider of coordinated

regional healthcare services in Southern California, Connecticut, New Jersey, Pennsylvania and

Rhode Island, and therefore does not have information relevant to this this matter.
        6.      Non-Party Prospect objects to these Requests to the extent they impose an undue

burden on Non-Party Prospect to produce documents that it cannot locate in the course of a

reasonable search of files that it maintains in the ordinary course of business.

        7.      Non-Party Prospect objects to the Requests to the extent that they seek documents

that are protected by the attorney-client privilege, work product doctrine, or any other, similar

privilege or protection. To the extent Non-Party Prospect identifies any documents protected by

any applicable privilege that is responsive to these Requests as limited by Non-

objections and responses, Non-Party Prospect will identify any such category of documents on a

categorical privilege log.

        8.      Non-Party Prospect objects to the Requests to the extent they seek documents

protected from disclosure by certain federal rules and laws protecting patient medical

information.

        9.      Non-Party Prospect objects to the Requests to the extent they seek documents



                                    -Party Crozer in its investigation preceding the filing of the

Complaint in this matter. It is Non-

provided access to the documents produced by Non-Party Crozer beginning at Bates number

CROZER0000001. Document produced to the FTC by Crozer were not withheld on the basis

that they were solely in the possession of Non-Party Prospect.

        10.     Non-

                                                      and

predecessors, divisions, subsidiaries, affiliates, partnerships, and joint ventures, including all

healthcare facilities (e.g., hospitals, outpatient facilities, clinics, etc.), its employees, attorneys,
accountants, economists, staff, consultants, experts, agents, and representatives, and specifically

includes any third party representative or agent, wherever located, acting or purporting to act on



Non-Party Prospect will respond to the Einstein Subpoena on behalf of itself.

       11.     Non-Party Prospect objects to producing any documents that are not in its

possession, custody, or control. Non-Party Prospect objects to the Requests to the extent that

they request information that is public, or otherwise available to Einstein from sources other than

Non-Party Prospect that are more convenient, less burdensome, or less expensive.

       12.     Non-Party Prospect reserves the right to supplement with additional objections or

responses as necessary and to make all appropriate objections at any hearing related to the

Einstein Subpoena.

       13.     The foregoing General Objections are incorporated by reference into each and all

of the following responses. By setting forth specific objections below, Non-Party Prospect does

not, and does not intend to, limit or restrict these General Objections; however, Non-Party

Prospect may reiterate specific objections to any of the document requests below without waiver

of any objection not specifically stated.

                                    SPECIFIC OBJECTIONS

REQUEST NO. 1:

All documents relating to the Proposed Transaction, the Merger Review, the Administrative
Proceeding, or this Litigation, including but not limited to, all documents and communications
relating to, referenced in, or that form the basis for the statements in Your declaration (including
drafts) or investigational hearing testimony, Your communications with Plaintiffs, the potential
effect of the Transaction on Your business or the business of any other healthcare provider,
and/or any efforts by You to oppose, prevent, delay, or terminate the Proposed Transaction.

RESPONSE:
       Non-

                road subject as vague, overbroad and reflects that Einstein has not taken

reasonable steps to limit the burden and expense inflicted on a non-party. Non-Party Prospect

further objects to this Request to the extent it seeks the production of documents protected by the

attorney-client privilege and/or work-product doctrine, and any other applicable privileges.

       Subject to and without waiving the foregoing objections, Non-Party Prospect responds

Non-Party Prospect does not have any internal analysis documents concerning the Proposed

Transaction or its potential effect on Non-

healthcare provider. Non-Party Prospect further responds that the Reardon Declaration speaks

for itself. To the extent Einstein seeks communications between Non-Party Prospect and

Plaintiffs, Non-Party Prospect believes that Einstein should exhaust all discovery efforts with the

parties to this matter before turning to a non-party.

REQUEST NO. 2:
All documents concerning any consideration of any theoretical, contemplated, or
actual merger, acquisition, joint venture, or affiliation between You and Your facilities and
Einstein or its facilities from January 1, 2011 to the present, including but not limited to any
documents relied upon to support the statements in Paragraph 4 of the declaration of Thomas
Reardon dated January 7, 2020 provided to the FTC, including but not limited to all documents
discussing potential synergies related to population and health and between Crozer-Keystone
Health System's neurosciences program and MossRehab, and any documents that contradict
these statements.

RESPONSE:

       Non-

                                                        reflects that Einstein has not taken

reasonable steps to limit the burden and expense inflicted on a non-party. Non-Party Prospect

further objects to this Request to the extent it seeks the production of documents protected by the

attorney-client privilege and/or work-product doctrine, and any other applicable privileges.
       Subject to and without waiving the foregoing objections, Non-Party Prospect responds



2017. Einstein told Prospect it was interested in exploring a strategic partnership with Prospect

if a transaction currently under discussion (it turned out that the discussion was with Jefferson)

fell through. However, due to the announcement of the Jefferson-Einstein merger in 2018,

                                                           -Party Prospect further responds that it

does not have any internal analysis documents discussing this potential partnership. With respect

                                      tial synergies related to population and health and between

                                                         -Party Prospect responds that the

Reardon Declaration and documents produced by Non-Party Crozer to the FTC are sufficient to

satisfy this Request.

REQUEST NO. 3:


Charitable Trust Division from January 1, 2016 to present.
RESPONSE:

       Non-Party Prospect responds that to the extent Einstein seeks communications between

Non-Party Prospect and a plaintiff in this matter, Non-Party Prospect believes that Einstein

should exhaust all discovery efforts with the parties to this matter before turning to a non-party.

REQUEST NO. 4:

One copy of each of Your annual and quarterly consolidating and consolidated financial
statements (income statements and balance sheets) from Fiscal Year 2015 to present.

RESPONSE:

       Non-Party Prospect objects to this Request on the ground that information sought by this

Request is not relevant to the claims or defenses in this matter. Non-Party Prospect further

objects to this request as overbroad in seeking information from Non-Party Prospect, which is a
provider of coordinated regional healthcare services in Southern California, Connecticut, New

Jersey, Pennsylvania and Rhode Island, and thus information sought by this request has no

bearing on this matter.

        Subject to and without waiving the foregoing objections, Non-Party Prospect responds

that it is a privately held company and does not make its financial information available to the

public and will not produce documents responsive to this request.

REQUEST NO. 5:

All documents regarding any prospective financial forecast for Prospect and/or
Prospect East, including but not limited to all details on supporting assumptions, from January 1,
2016 to present.

RESPONSE:

        Non-

                                                                                not taken

reasonable steps to limit the burden and expense inflicted on a non-party. Non-Party Prospect

further objects to this Request on the ground that information sought by this Request is not

relevant to the claims or defenses in this matter. Non-Party Prospect further objects to this

request as overbroad in seeking information from Non-Party Prospect, which is a provider of

coordinated regional healthcare services in Southern California, Connecticut, New Jersey,

Pennsylvania and Rhode Island, and thus information sought by this request has no bearing on

this matter. Non-Party Prospect further objects to this Request because it seeks highly

confidential financial documents without being narrowly tailored towards the claims or defenses

in this matter.
       Subject to and without waiving the foregoing objections, Non-Party Prospect responds

that it is a privately held company and does not make its financial information available to the

public and will not produce documents responsive to this request.

REQUEST NO. 6:
Documents sufficient to show historical and deferred capital expenditures at Your
facilities, including but not limited to maintenance and growth expenditures, from January 1,
2016 to present.

RESPONSE:

       Non-Party Prospect objects to this Request on the ground that information sought by this

Request is not relevant to the claims or defenses in this matter. Non-Party Prospect further

objects to this request as overbroad in seeking information from Non-Party Prospect, which is a

provider of coordinated regional healthcare services in Southern California, Connecticut, New

Jersey, Pennsylvania and Rhode Island, and thus information sought by this request has no

bearing on this matter. Non-Party Prospect further objects to this Request because it seeks

highly confidential strategic documents without being narrowly tailored towards the claims or

defenses in this matter.

       Subject to and without waiving the foregoing objections, Non-Party Prospect responds

that it is a privately held company and does not make its financial information available to the

public and will not produce documents responsive to this request

REQUEST NO. 7:
All documents discussing the impact of the COVID-19 pandemic on Your current
and future financials.

RESPONSE:

       Non-Par
reasonable steps to limit the burden and expense inflicted on a non-party. Non-Party Prospect

further objects to this Request on the ground that information sought by this Request is not

relevant to the claims or defenses in this matter. Non-Party Prospect further objects to this

request as overbroad in seeking information from Non-Party Prospect, which is a provider of

coordinated regional healthcare services in Southern California, Connecticut, New Jersey,

Pennsylvania and Rhode Island, and thus information sought by this request has no bearing on

this matter.

        Subject to and without waiving the foregoing objections, Non-Party Prospect responds

that it is a privately held company and does not make its financial information available to the

public and will not produce documents responsive to this request

REQUEST NO. 8:
Documents sufficient to show all expansion or reduction in services at Your facilities from 2016
to present.

RESPONSE:

        Non-Party Prospect objects to this Request on the ground that information sought by this

Request is not relevant to the claims or defenses in this matter. Non-Party Prospect further

objects to this request as overbroad in seeking information from Non-Party Prospect, which is a

provider of coordinated regional healthcare services in Southern California, Connecticut, New

Jersey, Pennsylvania and Rhode Island, and thus information sought by this request has no

bearing on this matter. Non-Party Prospect further objects to this Request because it seeks

highly confidential strategic documents without being narrowly tailored towards the claims or

defenses in this matter.

        Subject to and without waiving the foregoing objections, Non-Party Prospect responds

that it will not search for or produce documents responsive to this Request.
REQUEST NO. 9:
All documents discussing competition between You and any Jefferson facility and/or any
Einstein facility.

RESPONSE:

       Non-



reasonable steps to limit the burden and expense inflicted on a non-party.

       Subject to and without waiving the foregoing objections, Non-Party Prospect responds



Declaration at ¶ 5) a

                                                               Id. at ¶ 4). The Omar Declaration

also states that Non-                                                                     Jefferson



                                                 Id. at ¶ 11). The Omar Declaration also

discussed which geographic areas its facilities draw their patients. It would be extremely

burdensome and unnecessary for Non-Party Prospect to search for, redact for confidentiality and

                                                                -Party Prospect] and any

Jefferson facility and/or any Einstein facil

already discussed in the Omar Declaration and confirmed by the document produced by Non-

Party Crozer to the FTC at CROZER0000114.

       Subject to and without waiving the foregoing objections, Non-Party Prospect responds

that it will not search for or produce additional documents responsive to this Request.

REQUEST NO. 10:
All documents, including internal business plans, board/management presentations, consultant
reports, or capital plans discussing or analyzing Your plans to provide, develop, expand, or
reduce the inpatient general acute care services, outpatient services, or Acute Rehab Services
You offer patients in the Greater Philadelphia Area, including but not limited to the types of
rehabilitation patients and conditions treated at Your facilities.

RESPONSE:

          Non-



taken reasonable steps to limit the burden and expense inflicted on a non-party. Non-Party

Prospect further objects to this Request to the extent it seeks the production of documents

protected by the attorney-client privilege and/or work-product doctrine, and any other applicable

privileges. Non-Party Prospectfurther objects to this Request because it seeks highly confidential

strategic documents without being narrowly tailored towards the claims or defenses in this

matter.

          Subject to and without waiving the foregoing objections, Non-Party Prospect responds

                                                                                       -class



for or produce additional documents or information responsive to this Request.

REQUEST NO. 11:

All strategic and business planning documents, marketing plans, advertising, market studies,
forecasts, surveys, consultant reports, or other strategic documents that discuss, analyze or
describe competition, competitors, or market share for inpatient general acute care
services, outpatient services, or Acute Rehab Services in the Greater Philadelphia Area.

RESPONSE:

          Non-



not taken reasonable steps to limit the burden and expense inflicted on a non-party.
       Subject to and without waiving the foregoing objections, Non-Party Prospect responds



                                                            the . . . [Thomas Jefferson University

                                                                             Id. at ¶ 4). The Omar

Declaration also states that Non-

between Jefferson and Eins

                                                                  Id. at ¶ 11). The Omar

Declaration also discussed which geographic areas its facilities draw their patients. It would be

extremely burdensome and unnecessary for Non-Party Prospect to search for, redact for

confidentiality and produce documents responsive to this request over a four plus year period

when this subject was already discussed in the Omar Declaration and confirmed by the document

produced by Non-Party Crozer to the FTC at CROZER0000114. Non-Party Prospect will not

search for or produce additional documents or information responsive to this Request.

REQUEST NO. 12:
All documents concerning the strategy and rationale for Crozer-
partnership with Kindred Healthcare for Acute Rehab Services.

RESPONSE:

       Non-

                                                        reflects that Einstein has not taken

reasonable steps to limit the burden and expense inflicted on a non-party. Non-Party Prospect

further objects to this Request to the extent it seeks the production of documents protected by the

attorney-client privilege and/or work-product doctrine, and any other applicable privileges. Non-

Party Prospect further objects to this Request because it seeks highly confidential strategic

documents without being narrowly tailored towards the claims or defenses in this matter.
        Subject to and without waiving the foregoing objections, Non-Party Prospect understands

that Einstein has issued a subpoena to Kindred. Non-Party Prospect believes that Kindred could

have information responsive to this Request that only can be obtained directly from Kindred.

REQUEST NO. 13:
All documents and communications discussing negotiations with, rates at which You will
participate with, or the possible or actual termination of Your participation in any health plan
product offered by a payor in the Greater Philadelphia Area.

RESPONSE:

        Non-Party Prospect objects to this Request to the extent it seeks documents also sought



        Subject to and without waiving the foregoing objections, Non-Party Prospect refers



and responds that Non-Party Prospect has no additional information responsive to this Request.

REQUEST NO. 14:

All documents discussing, describing, or analyzing actual or proposed changes in
Medicare reimbursement for Acute Rehab Services from January 1, 2015 to the present, and
Your assessment of how any such changes might impact the provision of Acute Rehab Services
at inpatient rehabilitation hospitals, inpatient rehabilitation units within hospitals, and/or skilled
nursing facilities.

RESPONSE:

        Non-Party Prospect objects to this Request to the extent it seeks documents also sought



        Subject to and without waiving the foregoing objections, Non-Party Prospect refers

                                                       Einstein Subpoena served on June 12, 2020

and responds that Non-Party Prospect has no additional information responsive to this Request.

REQUEST NO. 15:
All documents discussing, describing, or analyzing the entry or expansion of inpatient
rehabilitation hospitals, inpatient rehabilitation units within hospitals, and/or skilled nursing
facilities by any other healthcare provider within the Greater Philadelphia Area from January 1,
2016 to the present.

RESPONSE:

        Non-Party Prospect objects to this Requ



Einstein has not taken reasonable steps to limit the burden and expense inflicted on a non-party.

Non-Party Prospect further objects to this Request to the extent it seeks the production of

documents protected by the attorney-client privilege and/or work-product doctrine, and any other

applicable privileges. Non-Party Prospect further objects to this Request because it seeks highly

confidential strategic documents without being narrowly tailored towards the claims or defenses

in this matter.

        Subject to and without waiving the foregoing objections, Non-Party Prospect responds

that it will not search for or produce additional documents responsive to this Request.

Dated June 22, 2020

                                                     Respectfully submitted,

                                                     By: /s/ Carl W. Hittinger
                                                     BAKER & HOSTETLER LLP
                                                     Carl W. Hittinger
                                                     Alyse F. Stach
                                                     2929 Arch Street
                                                     Philadelphia, PA 19104
                                                     Tel: (215) 564-2898
                                                     chittinger@bakerlaw.com
                                                     astach@bakerlaw.com
                                                     Counsel for Non-Party Prospect-Keystone
                                                     Health System
EXHIBIT D
                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 FEDERAL TRADE COMMISSION and
 COMMONWEALTH OF
 PENNSYLVANIA

                        Plaintiffs,

 v.
                                                  No. 2:20-cv-01113-GJP
 THOMAS JEFFERSON UNIVERSITY
 and ALBERT EINSTEIN HEALTHCARE
 NETWORK

                        Defendants.



      NON-PARTY PROSPECT MEDICAL HOLDINGS, INC.’S RESPONSES AND
        OBJECTIONS TO SUBPOENA FOR A RULE 30(b)(6) DEPOSITION BY
           DEFENDANT ALBERT EINSTEIN HEALTHCARE NETWORK

       In accordance with the Federal Rules of Civil Procedure, including Fed. R. Civ. P. 30,

non-party Prospect Medical Holdings, Inc. (“Non-Party Prospect”) hereby provides the following

responses and objections to the Subpoena to it by Defendant Albert Einstein Healthcare Network

(“Einstein”) served on June 5, 2020 (the “Einstein Subpoena”) for a Rule 30(b)(6) deposition,

which contains topics for deposition (the “Topics”) and all Subpoenas that seek to adopt the

Einstein Subpoena by reference or that seek testimony on the same topics.

                                  GENERAL OBJECTIONS

       Non-Party Prospect sets forth the following General Responses and Objections (“General

Objections”) to the Einstein Subpoena. These General Objections are hereby fully incorporated

into each and every numbered response below, as if fully written therein.

       1.      Non-Party Prospect’s Responses and Objections are based on information

presently available after good faith investigation. Non-Party Prospect responds to the Topics
subject to, and without waiving, the right to change, modify, supplement, or clarify the

objections and responses contained herein.

       2.      Non-Party Prospect objects to these Topics to the extent that they seek to enlarge,

expand, and/or are inconsistent with the scope of discovery as set forth by the Federal Rules or

Local Rules. Non-Party Prospect will respond to these Topics consistent with those rules.

       3.      Non-Party Prospect objects to the date, June 29, 2020, by which responsive

information is to be provided to the Einstein Subpoena. Non-Party Prospect will provide a

witness to virtually testify in response to the Einstein Subpoena, as limited by these responses

and objections, at a date mutually agreed on by Non-Party Prospect and Einstein.

       4.      Non-Party Prospect objects to the Einstein Subpoena, and each and every Topic,

because compliance with the Einstein Subpoena creates significant expense for a non-party,

especially here, where neither Non-Party Prospect nor its subsidiary Crozer-Keystone Health

System (“Non-Party Crozer” or “Crozer”) competes with Einstein or Defendant Thomas

Jefferson University (“Jefferson”). Non-Party Prospect submitted the declaration of Thomas

Reardon (the “Reardon Declaration”) and Non-Party Crozer submitted the declaration of Sharif

Omar (the “Omar Declaration”) which provide information responsive to the Topics herein.

Therefore, to the extent compliance is required, Einstein should bear the cost of educating

witnesses on the Topics incurred by Non-Party Prospect to comply with the Einstein Subpoena.

       5.      Non-Party Prospect objects to the Einstein Subpoena to the extent it seeks

documents also sought by the subpoena Einstein served to Non-Party Crozer in this matter

(“Subpoena to Non-Party Crozer”).

       6.      Non-Party Prospect further objects to the Einstein Subpoena to the extent it is

overbroad in seeking information from Non-Party Prospect, which is a provider of coordinated
regional healthcare services in Southern California, Connecticut, New Jersey, Pennsylvania and

Rhode Island, and therefore does not have information relevant to this this matter.

       7.      Non-Party Prospect objects to the Topics to the extent they impose an undue

burden on Non-Party Prospect to educate a witness on a topic that is not readily knowable by

Non-Party Prospect because it cannot locate responsive information in the course of a reasonable

search of files that it maintains in the ordinary course of business.

       8.      Non-Party Prospect further objects to the Einstein Subpoena to the extent it seeks

information not in its possession, custody or control or that is not knowable by Non-Party

Prospect.

       9.      Non-Party Prospect objects to the Topics to the extent that they seek information

that is protected by the attorney-client privilege, work product doctrine, or any other, similar

privilege or protection.

       10.     Non-Party Prospect objects to the Topics to the extent they seek information

protected from disclosure by certain federal rules and laws protecting patient medical

information.

       11.     Non-Party Prospect objects to the Topics to the extent they seek information that

is kept by Kindred Healthcare (“Kindred”) in the ordinary course of business. Non-Party

Prospect will not undertake efforts to educate itself about information that is collected and

maintained by Kindred.

       12.     Non-Party Prospect objects to the Topics to the extent they seek information

already in Einstein’s possession through the documents produced to Plaintiff the Federal Trade

Commission (the “FTC”) by Non-Party Crozer in its investigation preceding the filing of the

Complaint in this matter. It is Non-Party Prospect’s understanding that Einstein has been
provided access to the documents produced by Non-Party Crozer beginning at Bates number

CROZER0000001. Documents produced to the FTC by Crozer were not withheld on the basis

that they were solely in the possession of Non-Party Prospect.

        13.     Non-Party Prospect objects to the definition of “You” (or “you”) or “Yours” (or

“yours”) as meaning Prospect Medical Holdings and “its domestic and foreign parents,

predecessors, divisions, subsidiaries, affiliates, partnerships, and joint ventures, including all

healthcare facilities (e.g., hospitals, outpatient facilities, clinics, etc.), its employees, attorneys,

accountants, economists, staff, consultants, experts, agents, and representatives, and specifically

includes any third party representative or agent, wherever located, acting or purporting to act on

behalf of or assisting Prospect in its involvement with the FTC’s Investigation or the Litigation.”

Non-Party Prospect will respond to the Einstein Subpoena on behalf of itself.

        14.     Non-Party Prospect reserves the right to supplement with additional objections or

responses as necessary and to make all appropriate objections at any hearing related to the

Einstein Subpoena.

        15.     The foregoing General Objections are incorporated by reference into each and all

of the following responses. By setting forth specific objections below, Non-Party Prospect does

not, and does not intend to, limit or restrict these General Objections; however, Non-Party

Prospect may reiterate specific objections to any of the document Topics below without waiver

of any objection not specifically stated.

                                      SPECIFIC OBJECTIONS

TOPIC NO. 1:

The Proposed Transaction, the Merger Review, the Administrative Proceeding, or this Litigation,
including any efforts or actions taken by You to oppose, prevent, delay, or terminate the
Proposed Transaction.
RESPONSE:

       Non-Party Prospect objects to this Topic to the extent it seeks information protected by

the attorney-client privilege and/or work-product doctrine, and any other applicable privileges.

Non-Party Prospect further objects to this Topic to the extent it seeks information not in its

possession, custody or control or that is not knowable by Non-Party Prospect. Non-Party

Prospect further objects to this Topic to the extent it is identical to a Topic in the Subpoena to

Non-Party Crozer.

       Subject to and without waiving the foregoing objections, Non-Party Prospect responds

that either it or Non-Party Crozer will produce a witness to testify about information that either

has in response to this Topic.

TOPIC NO. 2:

The Declaration, all statements and allegations contained therein, and all related communications
exchanged by or on behalf of Thomas Reardon with the Plaintiffs, including any drafts of the
Declaration.

RESPONSE:

       Non-Party Prospect objects to this Topic to the extent it seeks information protected by

the attorney-client privilege and/or work-product doctrine, and any other applicable privileges.

Non-Party Crozer further objects to this Topic to the extent it seeks information about

communications with a party in this matter and can seek that information from a party without

burdening a non-party.

       Subject to and without waiving the foregoing objections, Non-Party Prospect responds

that it will produce Thomas Reardon to testify about statements and allegations contained in the

Reardon Declaration.

TOPIC NO. 3:
Any proposed, discussed, or attempted merger, acquisition, affiliation, or potential relationship
between You and any hospital or hospital system in the Greater Philadelphia Area from January
1, 2011 to the present, including but not limited to Einstein.

RESPONSE:

       Non-Party Prospect objects to this Topic to the extent it seeks information protected by

the attorney-client privilege and/or work-product doctrine, and any other applicable privileges.

Non-Party Prospect further objects to this Topic to the extent it seeks highly confidential and

proprietary information about “any hospital or hospital system in the Greater Philadelphia Area

from January 1, 2011 to the present” and is therefore overbroad, unduly burdensome and reflects

that Einstein has not taken reasonable steps to limit the burden and expense inflicted on a non-

party. Non-Party Prospect further objects to the date range beginning “January 1, 2011” because

Non-Party Prospect acquired Non-Party Crozer in 2016 and therefore does not have information

responsive to this Topic from before that date. Non-Party Prospect further objects to this Topic

to the extent it is identical to a Topic in the Subpoena to Non-Party Crozer.

       Subject to and without waiving the foregoing objections, Non-Party Prospect responds

that either it or Non-Party Crozer will produce a witness to testify about information that either

has in response to this Topic.

TOPIC NO. 4:
Your financial condition, including the impact of the COVID-19 pandemic on Your current and
future financial condition and Your interest and/or ability to partner with and/or acquire Einstein.

RESPONSE:
       Non-Party Prospect objects to this Topic on the ground that information sought by this

Topic is not relevant to the claims or defenses in this matter and seeks highly confidential and

proprietary information. Non-Party Prospect further objects to this Topic as overbroad in

seeking information from Non-Party Prospect, which is a provider of coordinated regional
healthcare services in Southern California, Connecticut, New Jersey, Pennsylvania and Rhode

Island, and thus information sought by this Topic has absolutely no bearing on this matter.

Non-Party Prospect further objects to this Topic on the ground that Non-Party Prospect is a

privately held company that does not make its financial information available to the public and

therefore information responsive to this Topic is highly confidential and could harm the business

of Non-Party Prospect if it were made public.

       Subject to and without waiving the foregoing objections, Non-Party Prospect responds

that it will produce a witness to testify about Non-Party Prospect’s financial condition generally

and whether or not the COVID-19 pandemic has impacted its interest and/or ability to partner

with and/or acquire Einstein.

TOPIC NO. 5:

Competition between You and any Jefferson facility, any Einstein facility, or any other inpatient
GAC hospital facility or provider of Acute Rehab Services in the Greater Philadelphia Area,
including, but not limited to, the market share or competitive position of providers of such
services.

RESPONSE:

       Non-Party Prospect objects to this Topic to the extent it seeks information about

competition with “any other inpatient FAC hospital facility or provide of Acute Rehab Services

in the Greater Philadelphia Area” and is therefore overbroad, unduly burdensome and reflects

that Einstein has not taken reasonable steps to limit the burden and expense inflicted on a non-

party. Non-Party Prospect further objects to this Topic to the extent it is identical to a Topic in

the Subpoena to Non-Party Crozer. Non-Party Prospect further objects to this Topic to the extent

it highly confidential and proprietary information. Non-Party Prospect objects to this Topic to

the extent it is not limited by temporal scope.
       Subject to and without waiving the foregoing objections, Non-Party Prospect responds

that either it or Non-Party Crozer will produce a witness to testify about non-confidential

information that either has concerning any current competition as described in this Topic.

TOPIC NO. 6:

Your plans or strategies for increasing the patient volume at Your facilities, including, but not
limited to, Your Plans to open, acquire, develop, construct, or expand new or existing facilities or
physician practices.

RESPONSE:

       Non-Party Prospect objects to this Topic to the extent the terms “plans” and “strategies”

are vague, ambiguous or overbroad. Non-Party Prospect further objects to this Topic to the

extent it seeks highly confidential and proprietary information about Non-Party Prospect’s

facilities outside the Greater Philadelphia Area and is therefore overbroad, unduly burdensome

and not narrowly tailored to claims or defenses in this matter and reflects that Einstein has not

taken reasonable steps to limit the burden and expense inflicted on a non-party. Non-Party

Prospect further objects to this Topic to the extent it is identical to a Topic in the Subpoena to

Non-Party Crozer. Non-Party Prospect objects to this Topic to the extent it is not limited by

temporal scope.

       Subject to and without waiving the foregoing objections, Non-Party Prospect responds

that either it or Non-Party Crozer will produce a witness to testify in general about non-

confidential information that either has concerning current plans and strategies as described in

this Topic for the Greater Philadelphia Area.

TOPIC NO. 7:

Your plans and strategies for participating in commercial health insurance plans in the Greater
Philadelphia Area, including, but not limited to, trends and plans for risk sharing with insurers,
narrow network products, and tiered network products.

RESPONSE:
       Non-Party Prospect objects to this Topic to the extent it seeks “plans and strategies” on a

broad subject as vague, overbroad and reflects that Einstein has not taken reasonable steps to

limit the burden and expense inflicted on a non-party. Non-Party Prospect further objects to this

Topic to the extent information sought by this Topic is not relevant to the claims or defenses in

this matter and is highly confidential and proprietaary. Non-Party Prospect further objects to this

Topic to the extent it is identical to a Topic in the Subpoena to Non-Party Crozer. Non-Party

Prospect further objects to this Topic to the extent it is not limited by temporal scope.

       Subject to and without waiving the foregoing objections, Non-Party Prospect responds

that either it or Non-Party Crozer will produce a witness to testify about non-confidential

information that either has about any current trends and plans for risk sharing with insurers,

narrow network products, and tiered network products for its facilities in the Greater

Philadelphia Area.

TOPIC NO. 8:
Your negotiations with payors for Your healthcare facilities in the Greater Philadelphia Area,
including but not limited to negotiations related to (a) any narrow network or tiered products,
including, but not limited to, requests to exclude provider competitors from any such network or
place such competitors in a less favorable tier, (b) Your inclusion or exclusion from managed
care contracts; and (c) Acute Rehab Services, including the degree to which those negotiations
impact your negotiations with payors regarding inpatient services generally.

RESPONSE:

       Non-Party Prospect objects to this Topic to the extent it seeks “negotiations with payors”

on a broad subject as vague, overbroad and reflects that Einstein has not taken reasonable steps

to limit the burden and expense inflicted on a non-party. Non-Party Prospect further objects to

this Topic to the extent information sought by this Topic is not relevant to the claims or defenses

in this matter and is highly confidential and proprietary. Non-Party Prospect further objects to
this Topic to the extent it is identical to a Topic in the Subpoena to Non-Party Crozer. Non-Party

Prospect further objects to this Topic to the extent it is not limited by temporal scope.

       Subject to and without waiving the foregoing objections, Non-Party Prospect responds

that either it or Non-Party Crozer will produce a witness to testify in general about recent, non-

confidential negotiations with payors and the impact of those negotiations on competitors that

either Non-Party Prospect or Non-Party Crozer has as it relates to Non-Party Crozer’s facilities

in the Greater Philadelphia Area.

TOPIC NO. 9:
Your hospital campuses in the Greater Philadelphia Area and the investments required to
sustain safe facilities that are attractive to patients.

RESPONSE:

       Non-Party Prospect objects to this Topic to the extent the phrase “Your hospital

campuses” and term “investments” are vague, ambiguous and overbroad. Non-Party Prospect

further objects to this Topic to the extent information sought by this Topic is not relevant to the

claims or defenses in this matter and is highly confidential and proprietary. Non-Party Prospect

further objects to this Topic to the extent it is identical to a Topic in the Subpoena to Non-Party

Crozer. Non-Party Prospect further objects to this Topic to the extent it is not limited by

temporal scope.

       Subject to and without waiving the foregoing objections, Non-Party Prospect responds

that either it or Non-Party Crozer will produce a witness to testify about current, non-confidential

information on this Topic.

TOPIC NO. 10:
The impact of payor mix on the financial viability or success of Your hospital(s) and/or
facilities that provide Acute Rehab Services.

RESPONSE:
       Non-Party Prospect objects to this Topic to the extent the term “impact” is vague,

ambiguous and/or overbroad. Non-Party Prospect further objects to this Topic to the extent

information sought by this Topic is not relevant to the claims or defenses in this matter and is

highly confidential and proprietary. Non-Party Prospect further objects to this Topic to the

extent it is identical to a Topic in the Subpoena to Non-Party Crozer. Non-Party Prospect further

objects to this Topic to the extent it is not limited by temporal scope.

       Subject to and without waiving the foregoing objections, Non-Party Prospect responds

that either it or Non-Party Crozer will produce a witness to testify about current, non-confidential

information that either Non-Party Prospect or Non-Party Crozer has in general about this Topic

as it relates to Non-Party Crozer’s facilities in the Greater Philadelphia Area.

Dated June 26, 2020

                                                       Respectfully submitted,

                                                       By: /s/ Carl W. Hittinger
                                                       BAKER & HOSTETLER LLP
                                                       Carl W. Hittinger
                                                       Alyse F. Stach
                                                       2929 Arch Street
                                                       Philadelphia, PA 19104
                                                       Tel: (215) 564-2898
                                                       chittinger@bakerlaw.com
                                                       astach@bakerlaw.com
                                                       Counsel for Non-Party Prospect-Keystone
                                                       Health System
EXHIBIT E
                                                                                                             Hogan Lovells US LLP
                                                                                                             Columbia Square
                                                                                                             555 Thirteenth Street, NW
                                                                                                             Washington, DC 20004
                                                                                                             T +1 202 637 5600
                                                                                                             F +1 202 637 5910
                                                                                                             www.hoganlovells.com




June 30, 2020


CONFIDENTIAL

VIA EMAIL

The Honorable Gerald J. Pappert
James A. Byrne U.S. Courthouse
601 Market Street
Room 5614
Philadelphia, PA 19106-1745

Re:              Federal Trade Commission, et al. v. Thomas Jefferson University, et al.,
                 2:20-cv-01113-GJP (E.D. Pa.)


Dear Judge Pappert:

Defendant Albert Einstein Healthcare Network (“Einstein”) and non-parties Crozer-Keystone Health
System (“Non-Party Crozer” or “Crozer”) and Prospect Medical Holdings, Inc. (“Non-Party Prospect”
or “Prospect”) submit this joint letter in advance of a telephone conference with the Court to
addressdiscovery disputes regarding compliance with subpoenas Einstein served on Non-Party
Crozer and Non-Party Prospect in this matter.

      1. Defendant Einstein’s Subpoena to Third Party Crozer

Defendant Einstein’s Position

During the course of the Federal Trade Commission’s (“FTC”) lengthy investigation of Defendants’
proposed merger, the FTC conducted extensive discovery, including from third party Crozer. During
that investigation, Crozer produced a handful of documents and some data to the FTC. Crozer’s
then Chief Executive Officer, Mr. Sharif Omar, also signed a declaration, originally drafted by the
FTC, regarding multiple issues that are disputed in this case, including the degree to which Crozer
competes with Thomas Jefferson University Hospital (“TJUH”), the degree to which the Regional
Rehabilitation Center at Taylor Hospital (“Taylor Rehab”) competes with MossRehab (“Moss”) and
Magee Rehabilitation Hospital (“Magee”), and the extent to which inpatient rehabilitation facilities
(“IRFs”) compete with skilled nursing facilities (“SNFs”).

Einstein served a subpoena on Crozer on April 10, 2020, seeking documents and data relating to the
assertions made in Mr. Omar’s declaration and the claims and defenses in this case.
Notwithstanding multiple meet and confers with Crozer’s counsel, including on April 17, May 1, May
19, and June 19, and an offer to substantially narrow the scope of Einstein’s subpoena from 24
requests to 10 requests, and further narrowing of those requests, Crozer has refused to produce a



Hogan Lovells US LLP is a limited liability partnership registered in the District of Columbia. “Hogan Lovells” is an international legal practice that includes Hogan Lovells US
LLP and Hogan Lovells International LLP, with offices in: Alicante Amsterdam Baltimore Beijing Birmingham Boston Brussels Colorado Springs Denver Dubai Dusseldorf
Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston Johannesburg London Los Angeles Luxembourg Madrid Mexico City Miami Milan Minneapolis Monterrey
Moscow Munich New York Northern Virginia Paris Perth Philadelphia Rio de Janeiro Rome San Francisco São Paulo Shanghai Silicon Valley Singapore Sydney Tokyo Warsaw
Washington DC Associated offices: Budapest Jakarta Shanghai FTZ Ulaanbaatar Zagreb. Business Service Centers: Johannesburg Louisville. For more information see
www.hoganlovells.com
Hon. Gerald J. Pappert                              -2-                                      June 30, 2020



                                                          1
single document in response to Einstein’s subpoena. The parties’ present dispute concerns
Request Nos. 5, 7, 9, 10, 20, and 24.

Request No. 5 – After substantial narrowing, Einstein requested the following: (1) Crozer’s most
recent market assessment or strategic plan, since the only market assessment Crozer previously
produced to the FTC is from April 2017 and (2) any documents relating to competition between
Taylor Rehab and Moss or Magee.

With respect to Einstein’s first request, Crozer claims that no such documents exist. Crozer is a
major for-profit hospital system in the Greater Philadelphia Area with four hospitals and four
outpatient centers. According to Mr. Omar’s own declaration, it is “the leading GAC hospital provider
in Delaware County.” It is, therefore, implausible that Crozer has not considered the state of
competition even once in the last three years.

As for Einstein’s second request, Crozer argues that no “internal analysis documents concerning
potential competition” exist. See Crozer’s Response to Request No. 5 (emphasis added). Einstein
has requested any documents relating to competition with Moss or Magee, including past, present,
or future competition, and any emails relating to this subject. Not only is the geographic scope of
competition a central issue in this case, Crozer has put competition with Taylor Rehab squarely in
issue by signing a declaration for the FTC, attesting that it does not compete with Moss or Magee. It
is therefore proportional to the needs of this case that Einstein be able to obtain discovery relating to
whether and to what extent Taylor Rehab competes with Defendants’ rehab facilities.

Request No. 7 – Einstein has requested documents sufficient to show: (1) the inpatient rehabilitation
facilities with which Taylor Rehab competes, (2) the skilled nursing facilities with which Taylor Rehab
competes, (3) the geographies in which Taylor Rehab markets and/or advertises its services, and (4)
the hospitals to which Taylor Rehab sends nurse liaisons.

During the parties most recent meet and confer on May 19, Crozer objected to Einstein’s narrowed
request on burden grounds and stated that it would not search for or collect these materials without
an order from the Court. Crozer’s burden objection is unfounded. Einstein is asking for documents
sufficient to show these narrow categories of information. Further, the discovery Einstein is seeking
is proportional to the needs of this case. Crozer itself has acknowledged the relevance of this
information, as the declaration of Mr. Omar contains various assertions about Taylor Rehab,
marketing, and SNFs.

Request No. 9 – Einstein requested referral and/or denial logs created in the ordinary course of
business from January 1, 2016 to the present for Taylor Rehab and for the Regional Rehabilitation
Center of Delaware County Memorial Hospital (“DCMH Rehab”). These logs are relevant to defining
both the relevant geographic market and the relevant product market in this case, as they typically
include information about the hospital or facility from which a patient was referred and/or the reason
for denial, including whether a patient chose a different facility.

Crozer has never disputed that such logs exist. Instead, it has repeatedly directed Einstein to seek
this information from Kindred Healthcare (“Kindred”) instead. Kindred is Crozer’s joint venture

1
  Crozer did not serve written objections until more than two months after the subpoena was served, and
only after Einstein expressed its intent to seek relief from the Court. Einstein served its subpoena on April
10, 2020 with an original return date of April 30, which Einstein agreed to extend once to May 15. Crozer
did not serve its written objections until June 12, 2020. The Federal Rules of Civil Procedure state clearly
that written objections to a subpoena “must be served before the earlier of the time specified for
compliance or 14 days after the subpoena was served.” Fed. R. Civ. P. 45(d)(2)(B).
Hon. Gerald J. Pappert                           -3-                                    June 30, 2020




partner for Taylor Rehab. However, even if Kindred maintains referral and/or denial logs for Taylor
Rehab, it does not follow that Crozer would not have custody or control over these documents.
Crozer jointly operates Taylor Rehab, and Taylor Rehab is located in one of Crozer’s own hospitals.

Request No. 10 – Einstein requested documents sufficient to show Crozer’s physician referral
patterns in the Greater Philadelphia Area. Specifically, Einstein requested (1) documents sufficient
to identify Crozer’s referring physicians, physician groups, or other healthcare providers and (2) the
full document associated with CROZER0000003, a document previously produced by Crozer to the
FTC, or documents sufficient to explain what Crozer’s “enhanced primary care strategy” is, as
referred to in that document.

In response to Einstein’s first request, Crozer argues that it has no list of referring physicians, and
has no obligation to generate such a document. Einstein is not asking Crozer to generate a list. It is
asking for documents sufficient to show its referring physicians, physician groups, or other
healthcare providers. Clearly, Crozer has documents relating to this request, as it previously
produced data to the FTC, containing a partial list of referring physicians.

In response to Einstein’s second request, Crozer objects on confidentiality grounds. This is not a
valid objection, as a Protective Order has been entered in this case, which provides safeguards for
confidential information produced in this case. Indeed, this Court already concluded, in denying a
motion to quash filed by another third party, that the Stipulated Protective Ordered entered in this
case “serves as an adequate safeguard.” Fed. Trade Comm'n v. Thomas Jefferson Univ., No. CV
20-01113, 2020 WL 3034809, at *2 (E.D. Pa. June 5, 2020).

Request No. 20 – Einstein requested documents sufficient to show any plans by Crozer to expand
its acute rehab services at Taylor Rehab or to open new rehabilitation facilities in the Greater
Philadelphia Area. In antitrust cases, information relating to entry and expansion is especially
relevant, as it may inform how the relevant market is defined, or counteract any potential
anticompetitive effects.

Crozer refused to even look for such documents on confidentiality grounds. Again, this is not a valid
basis for refusing to comply with Einstein’s subpoena, as a Protective Order has been entered in this
case. See id.

Request No. 24 – Einstein requested documents relating to Crozer’s strategy and rationale for its
partnership with Kindred. Specifically, Einstein requested documents sufficient to show how
Crozer’s partnership with Kindred has impacted the scope of services it offers at Taylor Rehab, the
service area of Taylor Rehab, and/or whether Crozer and Kindred have any plans to expand their
joint venture. This information is highly relevant, as it bears on the ease with which existing GAC
providers can offer or expand acute rehab services through joint ventures or other arrangements.

Crozer objected to this Request on confidentiality grounds as well. It also directed Einstein to seek
these documents from Kindred instead. But it defies logic, and good business sense, that Crozer
would have no documents in its custody or control relating to the status and/or strategy of its joint
venture with Kindred.

                                                  ****

Crozer has failed to provide a valid basis for refusing to produce a single document in response to
Einstein’s subpoena. All of the information Einstein seeks is highly relevant to the claims and
defenses in this case and is proportional to the needs of this case. Einstein respectfully requests
Hon. Gerald J. Pappert                              -4-                                      June 30, 2020




that the Court order Crozer to comply with Request Nos. 5, 7, 9, 10, 20, and 24 by no later than July
10, 2020.

Non-Party Crozer’s Position

Non-Party Crozer and Non-Party Prospect (together, the “Non-Parties”) have been drawn
into this litigation because Einstein has served broad subpoenas on them seeking
burdensome, duplicative and highly confidential and proprietary competitive information for
use in its defense.2 According to Your Honor’s rules, “[d]iscovery must be proportional to the
needs of the case and should focus specifically on obtaining information truly necessary to
resolve the litigation. Counsel must carefully and realistically assess the actual need for the
information sought.” (Judge Pappert’s Rules at C.2). Here, entirely absent from Einstein’s
Position is a statement about why the particular documents it seeks are “truly necessary to
resolve the litigation,” instead, moving party Einstein simply takes issue with the Non-Parties’
objections, and presents them as insufficient.

A statement about why Einstein “actually needs” the documents it seeks is particularly
important here, where the Non-Parties have already: made a burdensome production of
documents and produced two declarations in the FTC’s investigation (the “Declarations”);
offered the declarants Sharif Omar, former CEO of Non-Party Crozer, now residing in Saudi
Arabia, and Thomas Reardon, President of Prospect East Holdings Inc., a subsidiary of Non-
Party Prospect that owns Non-Party Crozer, as fact witnesses for virtual depositions on the
subject matter covered in their declarations; and agreed to produce another witness in
response to Rule 30(b)(6) subpoenas served to the Non-Parties.3 Einstein fails to mention
why the information already produced or that has been offered through testimony that
Einstein has also requested is insufficient to “resolve the litigation” and why it instead needs
burdensome and/or highly confidential materials in addition.4



2
 Rule 26 requires that courts limit discovery that is “unreasonably cumulative or duplicative, or can be
obtained from some other source that is more convenient, less burdensome, or less expensive.” Fed. R.
Civ. P. 26(b)(2)(C)(i). Rule 45(d) requires that the court “must quash or modify a subpoena that . . .
subjects a person to undue burden.” Fed. R. Civ. P. 45(d)(1), (d)(3)(A)(iv). Non-parties should be
afforded greater protection from unduly burdensome and unnecessary document requests. See Avago
Techs. U.S. Inc. v. IPtronics Inc., 309 F.R.D. 294, 297 (E.D. Pa. 2015) (“Broader restrictions may be
necessary to prevent a non-party from suffering harassment or inconvenience.”); Zukoski v. Phila. Elec.
Co., No. 93-4780, 1994 WL 637345, at * 3 (E.D. Pa. 1994) (“It is a generally accepted rule that standards
for non-party discovery require a stronger showing of relevance than for party discovery.”) See also Kull
v. Arrowood Indemnity Co., 2013 WL 5603924 (D.N.J. 2013) (“The Court notes that Petitioner is a non-
party and therefore is afforded greater protection from discovery than a normal party.”); Chazanow v.
Sussex Bank, No 11-1094 (D.N.J Jul. 1, 2014) (“[Movant] is a non-party and therefore is afforded greater
protection from discovery than a normal party”).
3
 The Non-Parties have offered their witnesses to be deposed the instant week of July 6, 2020, but on
May 26, Einstein rejected the dates offered because it claims it needs this dispute resolved first, before
deposing any Non-Party witness and despite a July 20 discovery deadline.
4
  This dispute is unlike the one this Court resolved concerning non-party Shannondell’s motion to quash
(see FTC, et al. v. Thomas Jefferson University, et al., Case No. 20-01113, Memorandum (June 5,
2020)), primarily because Non-Party Crozer has already produced documents and submitted declarations
in the FTC Investigation that are sufficient to determine the market in which Non-Party Crozer competes
and other information relevant to this matter. Here, as explained below, Einstein is not seeking new
Hon. Gerald J. Pappert                           -5-                                    June 30, 2020




Plaintiffs in this matter have sued to enjoin the Jefferson-Einstein merger and have defined the
relevant geographic market as inpatient general acute care (“GAC”) hospital services in Northern
Philadelphia and Montgomery Counties and inpatient acute rehabilitation services in the Philadelphia
area. (See Dkt. 7 at 17.) Non-Party Crozer operates two licensed GAC hospitals and one inpatient
rehab facility (“IRF”), all in Delaware County. Non-Party Crozer does not operate any facilities in the
geographic area defined by Plaintiffs as the relevant geographic market. Non-Party Prospect is the
parent company of Non-Party Crozer, based in California, and provides coordinated regional
healthcare services in Southern California, Connecticut, New Jersey, Pennsylvania and Rhode
Island.

The Non-Parties first became involved with this matter when they were contacted by the FTC in
connection with its investigation of the merger (the “FTC Investigation”) and served with discovery
requests. In response to those requests, Non-Party Crozer produced documents bearing bates
numbers CROZER0000001-0000776 (the “Crozer FTC Production”)5 and the Declarations.

The Declarations produced by the Non-Parties, as requested by the FTC in lieu of formal
depositions, cover several topics including the market in which Non-Party Crozer’s facilities
compete, the geographic area in which it draws its patients, and any plans to expand service
offerings. Relevant here, the Omar Declaration states that Non-Party Crozer “does not view Einstein
as a competitor” (Omar Declaration at ¶ 5) and “does not view the . . . [Thomas Jefferson
University Hospitals] as significant competitors for the vast majority of our services” (Id. at ¶ 4).
Moreover, the documents produced by Non-Party Crozer, 6 in particular, a document produced at
CROZER0000012-114 titled “Market Assessment” confirms the statements made in the
Declarations.

Despite documents and Declarations already produced and the testimony the Non-Parties have
agreed to provide, Einstein still insists that the Non-Parties produce burdensome, duplicative and
highly confidential, proprietary and strategic documents. Instead of explaining why, as the moving
party, each particular document it seeks is “truly necessary” and proportional to the needs of this
case, Einstein has cherry picked the Non-Parties’ objections and claims they are insufficient.
Accordingly, Einstein responds to Einstein’s narrowed requests to Non-Party Crozer (the
“Requests”) as follows:




information it does not have, but simply seeking burdensome document discovery in order to disprove the
information the Non-Parties have already provided.
5
  The “handful” of documents – as Einstein describes it – produced to the FTC include a marketing
assessment, documents comparing Taylor Rehab with another rehab facility, marketing materials, patient-
intake information, agreements with insurance providers and others, among other things. Those
documents and the Declarations have been marked as Highly Confidential under the Protective Order in
this litigation.
6
 The Non-Parties have informed Einstein that Non-Party Crozer did not withhold any information in the
FTC Investigation on the ground that documents or information resided with Non-Party Prospect and not
Non-Party Crozer.
Hon. Gerald J. Pappert                              -6-                                  June 30, 2020




REQUEST TO NON-PARTY CROZER NO. 57:

Einstein seeks: “Crozer’s most recent market assessment or strategic plan, since the only market
assessment Crozer previously produced to the FTC is from April 2017[.]”

Non-Party Crozer responds: The “market assessment” Einstein refers to was produced by Non-
Party Crozer at CROZER0000012-114. That document, titled “Market Assessment,” is dated April
2017. During the meet and confer calls, Einstein asked Non-Party Crozer to produce any other
recent market assessments, if any exist. Non-Party Crozer has informed Einstein that the 2017
market assessment is the most recent such document created by Non-Party Crozer and further
explained to Einstein that when it was acquired by Non-Party Prospect in 2016, focuses shifted
towards internal operating issues rather than market assessments and so no additional recent
market assessments have been created.

In addition, in order to obtain information in response to this Request, Einstein may question Non-
Party Crozer’s witnesses at their depositions. In fact, several of the 30(b)(6) topics to Non-Party
Crozer, to which it agreed to produce a witness, cover the type of information in the market
assessment (see, e.g., Responses and Objections to 30(b)(6) Topics to Non-Party Crozer
(hereinafter, “Crozer Topics”) and Non-Party Prospect (hereinafter, (“Prospect Topics”) at Crozer
Topic No. 4/Prospect Topic No. 5 (competition with Jefferson or Einstein or any other provider in the
Greater Philadelphia area), Crozer Topic No. 5 (competition between inpatient rehab facilities),
Crozer Topic No. 6 (service areas where patients are drawn), Crozer Topic No. 7/Prospect Topic No.
6 (strategies for increasing patient volume), Crozer Topic No. 8 (marketing, advertising, plans,
strategies toward patients, consumers, employers, physicians, or referral sources), Crozer Topic No.
9 (physician referral patterns).)

Thus, Non-Party Crozer has no additional documents to produce in response to this Request, but
nevertheless will produce witnesses who can testify about how Non-Party Crozer currently views the
market differently from Einstein and more in line with the Plaintiffs.

Einstein seeks: “[A]ny documents relating to competition between Taylor Rehab and Moss or
Magee[.].”

Non-Party Crozer responds: Einstein has failed to mention that the first document in the Crozer
FTC Production, is a document that compares Taylor Rehab with another rehab facility in the area,
Bryn Mawr Rehab (see CROZER0000001). Non-Party Crozer has informed Einstein that it does not
have any similar documents comparing Taylor Rehab to Moss or Magee. That is because Non-
Party Crozer does not consider either Moss or Magee to be competitors of Taylor Rehab. Indeed,
Sharif Omar, former CEO of Non-Party Crozer, stated in his declaration to the FTC (the “Omar
Declaration”):

          Crozer does not compete significantly with IRFs outside Delaware County, including
          Einstein’s nationally recognized MossRehab (“Moss”) and Jefferson’s nationally
          recognized Magee Rehabilitation Hospital (“Magee”). In my experience, patients
          who live near Moss or Magee generally would not travel to the Taylor Rehab Unity
          for services as they would have to travel a longer distance to the Taylor Rehab Unit.

Omar Declaration at ¶ 7. And further:



7
    This Request is similar to Request to Non-Party Prospect No. 9.
Hon. Gerald J. Pappert                              -7-                                       June 30, 2020




        [I]n my estimation, an average of 90% of the patients in the Taylor Rehab Unit are
        discharged from Crozer’s GAC hospitals.

Id. Again, Einstein is free to question former employee Mr. Omar (despite his being beyond the
jurisdiction of this Court) about these statements, as Non-Party Crozer has offered him as a fact
witness on his declaration (see Crozer Topic No. 2 (Omar Declaration), and has also offered a
30(b)(6) witness on this topic (see Crozer Topic No. 4 (“Competition between You and any Jefferson
facility, any Einstein facility, or any other inpatient GAC hospital facility or provider of Acute Rehab
Services in the Greater Philadelphia Area, including, but not limited to, the market share or
competitive position of providers of such services”).

Also, the Court’s analysis of whether the relevant geographic market includes Non-Party Crozer
depends primarily on the extent to which Non-Party Crozer is a competitive constraint on the
merging parties. See 1 U.S. Dep’t of Justice & Fed. Trade Comm’n, Horizontal Merger Guidelines §
2 (2010) (“The Agencies typically obtain substantial information from the merging parties. . . .
Documents describing industry conditions can be informative regarding the operation of the market
and how a firm identifies and assesses its rivals, particularly when business decisions are made in
reliance on the accuracy of those descriptions.”). Evidence of Non-Party Crozer’s competitive
constraint on the merging parties would be the merging parties’ views of Non-Party Crozer, including
the impact Non-Party Crozer has on the merging parties and whether the merging parties believe a
customer could credibly rely on Non-Party Crozer as an alternative. That evidence would necessarily
come from the merging parties’ documents, not Non-Party Crozer’s or other non-parties’ documents.

Even if Non-Party Crozer competed with Defendants, Non-Party Crozer’s views of the merging
parties as competitors are not determinative. Such documents are not relevant to the merging
parties’ bargaining leverage or Non-Party Crozer’s competitive constraint on the merging parties.
Indeed, Courts have expressly rejected parties’ attempts to seek non-party competitively sensitive
information in order to challenge market definition, as Einstein is trying to do now.8

Finally, to the extent Einstein seeks any mention of either Jefferson, Einstein, Moss or Magee in all
of Non-Party Crozer’s files and documents, including emails, this request is overbroad and unduly
burdensome, especially to a non-party healthcare provider, particularly in the midst of the COVID-19
pandemic. It is insufficient for Einstein to conclusorily claim that it is “proportional to the needs of
this case that Einstein be able to obtain discovery relating to whether and to what extent Taylor
Rehab competes with Defendants’ rehab facilities.” This is especially true where Non-Party Crozer
has provided sworn statements, has confirmed that it has no documents that were created for the

8
  In In re Ebay Seller Antitrust Litigation, a district court similarly analyzed an antitrust defendant’s need
for information from a non-party to show the non-party was part of the relevant product market. In that
case, the defendant eBay sought competitively sensitive information from a non-party (Amazon) in order
to counter the plaintiff’s narrow product market definition and establish that the relevant market included
the non-party. The court acknowledged that “there is little doubt that Amazon has information that is
relevant in the antitrust litigation.” Nevertheless, the court recognized that “[m]uch of the relevant
evidence, however, comes from eBay itself, or is information about eBay’s alleged competitors that is
either publicly available or not competitively sensitive . . . . Amazon’s competitively sensitive
information is likely to be, at best, marginally more valuable than the evidence already in eBay’s
possession. The arguments and evidence in the antitrust litigation reveal that eBay has crafted a robust
argument that Amazon competes with eBay in both the third-party sales market and the online payments
market. Even if Amazon’s competitively sensitive information would assist eBay in making those
arguments, there is no evidence that convinces the court that they would add more than marginal weight.”
No. C09-735RAJ, 2009 WL 5205961 at *1-3 (W.D. Wash. Dec. 23, 2009)
Hon. Gerald J. Pappert                              -8-                                  June 30, 2020




purpose of exploring this issue and has offered additional deposition testimony on this issue.
Accordingly, a burdensome sweeping search across all documents for information that contradicts
information that has already been provided is not warranted from a non-party and is manifestly
unreasonably. Nor is it proportional to the needs of the case.

REQUEST TO CROZER NO. 79:

Einstein seeks: Documents sufficient to show “(1) the inpatient rehabilitation facilities with which
Taylor Rehab competes[.]”

Non-Party Crozer responds: As discussed above, Non-Party Crozer has already produced a
document comparing Taylor Rehab to Bryn Mawr Rehab (CROZER0000001) and statements in the
Omar Declaration on this subject. Non-Party Crozer has also agreed to produce a witness to testify
about “Competition between You and any Jefferson facility, any Einstein facility, or any other
inpatient GAC hospital facility or provider of Acute Rehab Services in the Greater Philadelphia Area,
including, but not limited to, the market share or competitive position of providers of such services.”
(Crozer Topic No. 4). Accordingly, additional burdensome document searches from a non-party are
not warranted, not necessary and not proportional to the needs of the case.

Einstein seeks: Documents sufficient to show “(2) the skilled nursing facilities [(‘SNFs”)] with which
Taylor Rehab competes”

Non-Party Crozer responds: The Omar Declaration specifically states that “[t]he Taylor Rehab Unit
does not compete with SNFs” and goes on to explain the differences between IRFs and SNFs and
the reason why Non-Party Crozer believes IRFs are not comparable with SNFs. (See Omar
Declaration ¶ 10 (emphasis added).) In addition, the Market Assessment document does not
mention any SNFs as competitors. (See CROZER00001012-114). Accordingly, Non-Party Crozer
would not have any documents on this subject. Einstein is free to ask Mr. Omar about the
statements in his declaration (see Crozer Topic No. 2) and, specifically as requested in their 30(b)(6)
Subpoena, “[c]ompetition between inpatient rehab facilities and skilled nursing facilities for the
provision of Acute Rehab Services” (Crozer Topic No. 5). Accordingly, there is no need for Non-
Party Crozer to run wide-spread and burdensome searches for documents responsive to this
Request.

Einstein seeks: Documents sufficient to show “(3) [t]he geographies in which Taylor Rehab markets
and/or advertises its services[.]”

Non-Party Crozer responds: This vague Request is simply seeks in a clumsy and burdensome
way to confirm the information that has already been provided to Einstein, namely, that Taylor
Rehab does not compete with Moss or Magee. Indeed, in addition to saying this expressly (see
Omar Declaration at ¶ 7), the Omar Declaration states that, “in my estimation, an average of 90% of
the patients in the Taylor Rehab Unit are discharged from Crozer’s GAC hospitals.” Id. There is no
reason for Non-Party Crozer to undertake a burdensome document search given what it has already
provided. Moreover, Non-Party Crozer has agreed to have Mr. Omar testify about his declaration to
the extent it addresses the 30(b)(6) Topic “[y]our marketing and advertising efforts, plans, and
strategies targeted toward patients, consumers, employers, physicians, or referral sources in the
Greater Philadelphia Area.” (Crozer Topic No. 8.) Einstein’s conclusory statement that documents
responsive to this request are “proportional to the needs of the case” without explaining more is
insufficient to warrant production.


9
    This Request is identical to Request to Non-Party Prospect No. 11.
Hon. Gerald J. Pappert                            -9-                                    June 30, 2020




Einstein seeks: Documents sufficient to show “(4) the hospitals to which Taylor Rehab sends nurse
liaisons.”

Non-Party Crozer responds: Just like above, this extremely broad request seeks in yet another
burdensome way – now aimed at producing proprietary logs concerning nurse liaisons – to show
whether Taylor Rehab competes with Moss and Magee. Non-Party Crozer has already stated that is
does not (see Omar Declaration at ¶ 7). Moreover, Non-Party Crozer has agreed to have Mr. Omar
testify about his declaration to the extent it addresses the 30(b)(6) Topic “The service areas in which
you draw patients for inpatient, outpatient, and Acute Rehab Services in the Greater Philadelphia
Area, including . . . (b) the hospitals to which Taylor Rehab sends nurse liaisons to evaluate
patients for potential admissions . . . .” (Crozer Topic No. 6). Einstein’s conclusory statement that
documents responsive to this request are “proportional to the needs of the case” without explaining
more is insufficient.

REQUEST TO NON-PARTY CROZER NO 9:

Einstein seeks: “referral and/or denial logs created in the ordinary course of business from January
1, 2016 to the present for Taylor Rehab and for the Regional Rehabilitation Center of Delaware
County Memorial Hospital (“DCMH Rehab”).”

Non-Party Crozer responds: Einstein admits that this request – seeking patient referral and/or
denial logs is another way to determine “both the relevant geographic market and the relevant
product market in this case[.]” Simply put, Einstein has not established why referral and/or denial
logs for all patients over a four year period is required or proportional so that they can determine
whether Non-Party Crozer competes in the defined market. This is especially true where Non-Party
Crozer has already made statements on this subject, has provided its most recent market
assessment (CROZER0000012-114) and has offered additional testimony concerning its views on
the market.

Nevertheless, to the extent such logs are required to establish the relevant market, as Einstein
admits, Non-Party Crozer has informed Einstein that Kindred – not Non-Party Crozer – may keep
such logs in the ordinary course of business and that Non-Party Crozer does not. Einstein’s counsel
has said it has already subpoenaed Kindred for these and other documents.

REQUEST TO NON-PARTY CROZER NO. 10:

Einstein seeks: Documents sufficient to show “(1) documents sufficient to identify Crozer’s referring
physicians, physician groups, or other healthcare providers[.]”

Non-Party Crozer responds: Again, this is another fishing expedition-type request aimed at
determining the geographic area and product market from which Non-Party Crozer obtains its
patients, a subject Non-Party Crozer has addressed in the Omar Declaration, in produced
documents and has agreed to provide through testimony. Einstein has also specifically requested
testimony on the topic “Physician referral patterns in the Greater Philadelphia Area for inpatient,
outpatient, physician, or Acute Rehab Services, including any analyses of trends in or the expected
future of how these referral patterns may change.” (Crozer Topic No. 9.) Non-Party Crozer
responded that to the best of its knowledge, it does not have any information on that topic. That is,
Non-Party Crozer has not recently analyzed “physician referral patterns.”

As to documents sufficient to identify all of Non-Party Crozer’s referral sources, Non-Party
Crozer has said that it does not maintain such a discrete listing. It has also said that its
referral sources are highly confidential and proprietary and that it has serious reservations
Hon. Gerald J. Pappert                               - 10 -                                      June 30, 2020




about sharing such information with facilities in the Greater Philadelphia Area. Here, where
Einstein already has information about where Non-Party Crozer draws its patients, it is
particularly unnecessary for a non-party to produce competitively sensitive information.

Further, Einstein’s conclusory statement that the Protective Order entered in this case is
sufficient to protect any competitively sensitive information is simply wrong, and has been
rejected by other courts in similar cases.10 Indeed, Your Honor’s own rules state that even
where a protective order has been entered, “Except in exceptional circumstances,
documents or evidence that form the basis for judgment in a case are unlikely to be
protected against disclosure.” (Judge Pappert Rules at C.3.)

Einstein seeks: Documents sufficient to show “(2) the full document associated with
CROZER0000003, a document previously produced by Crozer to the FTC, or documents sufficient
to explain what Crozer’s “enhanced primary care strategy” is, as referred to in that document[.].”

Non-Party Crozer responds: Non-Party Crozer produced the document at CROZER0000003 to the
FTC in order to show its strategy with respect to the geographic area in which it draws its patients.
The remainder of the document from where that page comes is a highly confidential strategic
document concerning a variety of subjects, which have nothing to do with this matter. Einstein has
made no effort to explain why it needs the remainder of that document, other than the fact that it is
curious about it because it saw one page. Einstein has made no showing whatsoever that it “truly
needs” the remainder of CROZER000003. Nor has Einstein established why it “truly needs”
documents showing Non-Party Crozer’s strategies, especially where Non-Party Crozer has offered
testimony on this subject (see Crozer Topic No. 7 (“Your plans or strategies for increasing the
patient volume at Your facilities, including, but not limited to, Your Plans to open, acquire, develop,
construct, or expand new or existing facilities or physician practices.”), which is identical to Prospect
Topic No. 6). As discussed above, courts have rejected Einstein’s conclusory argument that the
Protective Order provides sufficient protection. Accordingly, there is no basis for Einstein’s curiosity
request for the remainder of CROZER0000003 or its strategies as discussed in that document.




10
   The protective orders’ protection in this case is further limited by this District’s policy in favor of public
hearings. We understand that this Court has already indicated that hearings and a trial in this case will be
on the public record concerning the highly publicized and the very public subject of these proceedings.
In In re: ANC Rental Corporation, Judge Bartle III responded to a party’s argument that the non-party’s
interest “could be safeguarded under a protective order” by explaining that the non-party “would be
handicapped in shielding such information from being widely disseminated. It would not be continually
present at the bankruptcy proceedings, and its interests would undoubtedly be subordinate to those of the
parties who would be present.” Misc. Act No. 02-148, 2002 U.S. Dist. LEXIS 12260, at *4 (E.D. Pa.
June 20, 2002) (“If the hearing takes place, as fully anticipated, the cat would really be out of the bag.
While we recognize that there is a mechanism available to the bankruptcy court which might protect the
confidential information . . . there is no guarantee that it will be used or will be effective.”); see also
Mannington Mills Inc. v. Armstrong World Industries Inc., 206 F.R.D. 525, 530 (D. Del. 2002) (“What
happens with any information disclosed by [a non-party] in response to [plaintiff]’s subpoena, particularly
at trial, is anyone’s guess. Although the protective order allows the designation by [the non-party] that
such information is confidential and limits initial disclosure to outside counsel, the parties to this litigation
are left with the option of how disclosure of such confidential information is handled at trial.”); In re Ebay
Seller Antitrust Litigation. No. C09-735RAJ, 2009 WL 5205961 *4 (W.D. Wash. Dec. 23, 2009) (“[N]o one
has addressed how they would protect Amazon’s confidential information if they wanted to rely on it at
trial or in another public court proceeding.”).
Hon. Gerald J. Pappert                              - 11 -                                June 30, 2020




REQUEST TO NON-PARTY CROZER NO. 20:

Einstein seeks: “[D]ocuments sufficient to show any plans by Crozer to expand its acute rehab
services at Taylor Rehab or to open new rehabilitation facilities in the Greater Philadelphia Area.”

Non-Party Crozer responds: Documents concerning future plans are inherently proprietary and so
Einstein must show that it has a compelling reason for seeking such documents. Einstein has not
provided any reason and considering what Non-Party Crozer has already produced, it cannot.
Indeed, far from expanding, the Omar Declaration states that “[f]rom February to March 2019,
Crozer consolidated its rehabilitation beds at DCMH into the Taylor Rehab unit to improve efficiency,
as the two facilities offered duplicative services at locations that were close to each other.” Id. at 6
(emphasis added). Also, the declaration of Thomas Reardon (the “Reardon Declaration”) states that
“Prospect is also developing a world-class neurosciences effort at Crozer,” (see Reardon
Declaration ¶ 4) and Non-Party Crozer has offered both declarants as witnesses on the topic of their
deposition (see Crozer Topic No. 2 and Prospect Topic No. 2). Mr. Reardon stated in his declaration
that his responsibilities include “overseeing the business development for Prospect East, including
exploring and evaluating strategic transactions and collaborations.” (Reardon Declaration ¶ 1.) And
so, Mr. Reardon will be able to provide information sufficient to allow Einstein to determine whether
any expansion efforts (or consolidations) impacts the service area in which Non-Party Crozer
competes. Moreover, the Non-Parties have offered deponents on topics covering Non-Party
Crozer’s future plans and strategies in the Greater Philadelphia Area. (See Crozer Topic No. 7 and
Prospect Topic No. 6).). Thus, there is no need for the Non-Parties to produce highly confidential
strategy and planning documents in this litigation where it is not a party. As discussed above, the
Protective Order is insufficient to protect such information in a matter that is headed for a public
hearing in September.

REQUEST TO NON-PARTY CROZER NO. 2411:

Einstein seeks: “Documents relating to Crozer’s strategy and rationale for its partnership with
Kindred. Specifically, Einstein requested documents sufficient to show how Crozer’s partnership
with Kindred has impacted the scope of services it offers at Taylor Rehab, the service area of Taylor
Rehab, and/or whether Crozer and Kindred have any plans to expand their joint venture”

Non-Party Crozer responds: As discussed above, documents concerning Non-Party Crozer’s
strategies and potential expansion are highly confidential and proprietary and testimony on this
subject has already been provided or will be provided in the upcoming depositions. Einstein has not
provided any reason for why these documents are truly needed. Moreover, the Non-Parties have
informed Einstein that some information it seeks is kept in the ordinary course of business by
Kindred and so Einstein should seek that information from Kindred, to which the Non-Parties
understand has also received a subpoena from Einstein.

                                                     ---

While Einstein claims that “[a]ll of the information Einstein seeks is highly relevant to the claims and
defenses in this case and is proportional to the needs of this case,” the applicable standard is
whether it is “truly necessary to resolve the litigation.” Einstein has failed to establish why it seeks –
from a non-party – confidential and burdensome documents when it already has information
sufficient to satisfy its actual needs. In addition, Non-Party Crozer rejects Einstein’s apparent
request that this Court rule on this discovery dispute at the proposed teleconference and requests
full briefing on these issues under the Rules.

11
     This Request is identical to Request to Non-Party Prospect No. 12.
Hon. Gerald J. Pappert                            - 12 -                                   June 30, 2020




    2. Defendant Einstein’s Subpoena to Third Party Prospect

Defendant Einstein’s Position

Prospect is a medical holdings company that owns and operates 17 hospitals throughout the United
States, including Crozer-Keystone Health System. During the course of the FTC’s investigation,
Prospect also provided a declaration relating to Defendants’ proposed transaction. That declaration,
which was initially drafted by the FTC and signed by Mr. Thomas Reardon, the President of Prospect
East Holdings, Inc., asserts that Prospect “is interested in re-engaging in discussions with Einstein
regarding a strategic partnership involving some or all of Einstein’s assets if the proposed Jefferson-
Einstein merger does not go forward.”

Accordingly, Einstein served Prospect with a subpoena on May 28, 2020, seeking documents
relating to its interest in acquiring Einstein (Request No. 2), its ability to do so (Request Nos. 3, 4, 5,
6, 7, 8, ), and any documents related to Defendants’ proposed transaction (Request No. 1).
Because Prospect owns and operates various hospitals in the Greater Philadelphia Area, Einstein
also sought documents relating to competition with Einstein or Jefferson (Request No. 9), plans to
enter or expand in the Greater Philadelphia Area (Request No. 10, 15), competition for GAC or acute
rehab services in the Greater Philadelphia Area (Request No. 11), the strategy or rationale for
Crozer’s partnership with Kindred (Request No. 12), negotiations with payers (Request Nos. 13),
and the impact of proposed changes to Medicare reimbursement for acute rehab services (Request
No. 14).

The return date on Einstein’s subpoena was June 5, 2020. However, Einstein received no response
to its subpoena by that date. During multiple meet and confers, including on June 5, June 9, and
June 10, Einstein sought a response to its subpoena, or a reason for Prospect’s failure to respond.
In those discussions, the only basis Prospect asserted for not responding was its concern that
Einstein was seeking confidential information from Prospect in a case in which Prospect is not a
party. As Einstein explained during the parties’ meet and confers, this objection is meritless,
because a Protective Order has been entered in this case.

On June 22, Einstein sent a letter to Prospect, noting that Prospect had waived its right to object
under the Federal Rules of Civil Procedure, and asked once more for a response to its subpoena,
before it sought relief from the Court. In response, Prospect finally served written objections. These
objections are untimely under the Federal Rules, as they were served weeks after the return date
and more than fourteen days after service of Einstein’s subpoena. See Fed. R. Civ. P. 45(d)(2)(B);
see also Health Robotics, LLC v. Bennett, No. 09-cv-0627, 2009 WL 10687717, at *2 n.2 (E.D. Pa.
Oct. 13, 2009) (“Non-Parties’ failure to timely object to the subpoenas requested resulted in waiver
of any objections.”); Barnes Found. v. Twp. of Lower Merion, No. CIV. A. 96-372, 1997 WL 169442,
at *2 (E.D. Pa. Apr. 7, 1997) (non-party waived objections where it served written objections more
than 14 days after service of subpoena).

Because Prospect waived its right to object, and when it did, its objections were unfounded, Einstein
respectfully requests that the Court order Prospect to comply with the subpoena in full by no later
than July 10, 2020.
Hon. Gerald J. Pappert                            - 13 -                                  June 30, 2020




Non-Party Prospect’s Position

Non-Party Prospect is the parent company of Non-Party Crozer, based in California, and provides
coordinated regional healthcare services in Southern California, Connecticut, New Jersey,
Pennsylvania and Rhode Island. During the meet and confer calls on this Subpoena, Einstein
refused to narrow its Requests to Non-Party Prospect, and so its Position above is the first time Non-
Party Prospect has seen how Einstein has narrowed and characterizes its Requests as allegedly
necessary. In fact, on the first meet and confer call on this subpoena on June 5, Einstein’s counsel
said that its subpoena to Non-Party Prospect would not be necessary if Non-Party Prospect was no
longer interested in acquiring some or all of the assets of Einstein, as stated in the Reardon
Declaration ¶ 4. Given this admission about the narrow reason for why Einstein wants information
from Non-Party Prospect, it is clear that the subpoena to Non-Party Prospect is entirely overbroad
and not “truly needed” to resolve this litigation, that is, the merger between Jefferson and Einstein.
As such, Einstein is not entitled to any of the information it seeks in the subpoena to Non-Party
Prospect.

The majority of the Requests to Non-Party Prospect concern its corporate-wide confidential financial
information. In its Position above, Einstein glosses over several requests as aimed at Non-Party
Prospect’s “ability to” acquire some of all of Einstein’s assets, as it stated it was interested in doing
(see Reardon Declaration ¶ 4). Einstein lists those requests as Nos. Nos. 3, 4, 5, 6, 7, and 8. In
reality, those requests are overbroad and burdensome requests seeking confidential financial
information from Non-Party Prospect, many of which seek “all documents” in certain categories,
nationwide. Those requests are as follows:

        REQUEST NO. 3: All communications between You and the Pennsylvania Office of the
        Attorney General’s Charitable Trust Division from January 1, 2016 to present.

        REQUEST NO. 4: One copy of each of Your annual and quarterly consolidating and
        consolidated financial statements (income statements and balance sheets) from Fiscal Year
        2015 to present.

        REQUEST NO. 5: All documents regarding any prospective financial forecast for Prospect
        and/or Prospect East, including but not limited to all details on supporting assumptions, from
        January 1, 2016 to present.

        REQUEST NO. 6: Documents sufficient to show historical and deferred capital expenditures
        at Your facilities, including but not limited to maintenance and growth expenditures, from
        January 1, 2016 to present.

        REQUEST NO. 7: All documents discussing the impact of the COVID-19 pandemic on Your
        current and future financials.

        REQUEST NO. 8: Documents sufficient to show all expansion or reduction in services at
        Your facilities from 2016 to present.

These requests are stunningly overbroad and seek highly confidential financial information of a non-
party which only has a small portion of its business in the relevant geographic area and therefore
has no bearing on this case. Moreover, Non-Party Prospect is a privately held company and does
not make its financial information available to the public. Accordingly, these requests to Non-Party
Prospect are unlikely to lead to information relevant to this matter and are simply designed to harass
a non-party, and are frankly sought in bad faith.
Hon. Gerald J. Pappert                            - 14 -                                   June 30, 2020




These Requests for confidential financial documents are even more outrageous in light of Non-Party
Prospect’s offer to produce a witness, Thomas Reardon, to testify on these same subjects (see
Prospect Topic No. 4 (“Your financial condition, including the impact of the COVID-19 pandemic on
Your current and future financial condition and Your interest and/or ability to partner with and/or
acquire Einstein.”). Einstein admits that what it is seeking through these Requests are “documents
relating to its interest in acquiring Einstein (Request No. 2) its ability to do so,” and yet that is
precisely what it is getting through Topic No. 4. Einstein does not need Non-Party Prospect to
produce a vast array of highly confidential financial documents in order to meet its claimed needs.

Non-Party Prospect responds to the remainder of the Requests addressed in Einstein’s position as
follows:

Request No. 1: “any documents related to Defendants’ proposed transaction[.]”

Einstein has abandoned this Request as to Non-Party Crozer (see Request to Crozer No. 2), likely
because any document responsive to this Request would either be privileged, such as attorney-
drafts of the Declarations, or could be obtained from a party in this matter, e.g., communications with
Plaintiffs. Non-Party Prospect therefore has no non-privileged documents to produce in response to
this Request.

Request No. 9: “[d]ocuments relating to competition with Einstein or Jefferson[.]”

This Request overlaps with Request No. 5 to Non-Party Crozer and, as discussed above in Non-
Party Crozer’s Position, the Non-Parties have produced documents and made statements in the
sworn Declarations and have offered 30(b)(6) testimony on this subject, specifically through Non-
Party Prospect Topic No. 5 (competition with Jefferson or Einstein or any other provider in the
Greater Philadelphia area).

Request Nos. 10 and 15: “plans to enter or expand in the Greater Philadelphia Area.”

It is unclear whether Einstein intends to narrow these Requests through its description of them. In
the event it does not, these Requests are entirely overbroad. Request No. 10 seeks “[a]ll
documents, including internal business plans, board/management presentations, consultant reports,
or capital plans discussing or analyzing Your plans to provide, develop, expand, or reduce the
inpatient general acute care services, outpatient services, or Acute Rehab Services You offer
patients in the Greater Philadelphia Area, including but not limited to the types of rehabilitation
patients and conditions treated at Your facilities.” Notably, Einstein has abandoned this same
Request as to Non-Party Crozer (see Request to Non-Party Crozer No. 6). Request No. 15 seeks
“All documents discussing, describing, or analyzing the entry or expansion of inpatient rehabilitation
hospitals, inpatient rehabilitation units within hospitals, and/or skilled nursing facilities by any other
healthcare provider within the Greater Philadelphia Area from January 1, 2016 to the present.” This
Request is identical to Request to Non-Party Crozer No. 20. As discussed above in Non-Party
Crozer’s Position, Einstein has not provided a compelling reason for discovering highly confidential
strategic documents where the Non-Parties have produced statements in the Declarations on this
subject and have agreed to produce deposition testimony on the same. Again, as discussed above,
Mr. Reardon stated in his declaration that his responsibilities include “overseeing the business
development for Prospect East, including exploring and evaluating strategic transactions and
collaborations.” (Reardon Declaration ¶ 1). And so, Mr. Reardon will be able to provide information
at his deposition sufficient to allow Einstein to determine whether any expansion efforts (or
consolidations) impacts the service area in which Non-Party Crozer competes. Moreover, the Non-
Parties have offered deponents on topics covering Non-Party Crozer’s future plans and strategies in
the Greater Philadelphia Area. (See Crozer Topic No. 7 and Prospect Topic No. 6).). Thus, there is
Hon. Gerald J. Pappert                           - 15 -                                  June 30, 2020




no good faith need for the Non-Parties to produce highly confidential strategy and planning
documents in this litigation where it is not a party. As discussed above, the Protective Order is
insufficient to protect such information in a matter that may be headed for a public hearing in
Septemeber.

Request No. 11: “competition for GAC or acute rehab services in the Greater Philadelphia Area[.]”

This Request is identical to Request to Non-Party Crozer No. 7. As discussed above, the Non-
Parties have already produced its most recent market assessment and a document comparing
Taylor Rehab to another rehab facility in the Greater Philadelphia Area. The Non-Parties have
further produced sworn Declarations discussing competition and have agreed to produce deposition
testimony on that subject. (See Prospect Topic No. 5 (“Competition between You and any Jefferson
facility, any Einstein facility, or any other inpatient GAC hospital facility or provider of Acute Rehab
Services in the Greater Philadelphia Area, including, but not limited to, the market share or
competitive position of providers of such services.”). Accordingly, additional burdensome document
searches from a non-party are not warranted or necessary.

Request No. 12: “the strategy or rationale for Crozer’s partnership with Kindred.”

This Request is identical to Request to Non-Party Crozer No. 24. As discussed above, documents
concerning Non-Party Crozer’s strategies and potential expansion are highly confidential and
proprietary and testimony on this subject has already been provided or will be provided in the
upcoming depositions. Einstein has not provided any reason for why these documents are needed.
Moreover, the Non-Parties have informed Einstein that some information it seeks is kept in the
ordinary course of business by Kindred and so Einstein should seek that information from Kindred,
to which the Non-Parties understand has also received a subpoena from Einstein.

Request No. 13: “negotiations with payers[.]”

Einstein’s Requests to Non-Party Crozer include several requests concerning payers (see Request
Nos. 14-18). Einstein has already abandoned those Requests as to Non-Party Crozer and Non-
Party Prospect has no unique information on this subject. The Non-Parties have already produced
documents containing information about the healthcare plans with which Non-Party Crozer
participates, including the agreements themselves. Regardless, Einstein has not articulated any
good faith reason why Non-Party Prospect’s confidential negotiations with payers is at all “truly
necessary” to resolve this litigation.

Request No. 14 “the impact of proposed changes to Medicare reimbursement for acute rehab
services.”

This Request is identical to Request to Non-Party Crozer No. 19. Non-Party Crozer and Non-Party
Prospect informed Einstein in their respective responses and objections that they do not have any
documents in response to this Request.

---

The Non-Parties have not Waived their Objections

Einstein’s attempt to obtain wholesale compliance to its Subpoenas because it alleges the Non-
Parties’ responses and objections were served after the return date is truly outrageous and made in
bad faith as detailed below. From the time the first subpoena was served (there are now four), the
Non-Parties and Einstein agreed to work together in good faith to negotiate, narrow and timely
Hon. Gerald J. Pappert                           - 16 -                                  June 30, 2020




respond to the Subpoenas. The need for cooperation and timing flexibility was particularly important
because the COVID-19 pandemic has stretched resources at the Non-Parties and all healthcare
facilities.

With respect to the Subpoena to Non-Party Crozer, the parties began negotiating in good faith
immediately after service of the subpoena on April 10. Non-Party Crozer provided detailed oral
responses and objections over the multiple meet and confer calls held in the weeks after and,
notably, Einstein recorded those responses and objections in letters sent to Non-Party Crozer.
Einstein cannot in good faith claim that Non-Party Crozer’s responses were untimely or that it did not
respond within the 14 days proscribed by Rule 45 when Non-Party Crozer’s written responses, and
Einstein’s own letters, contain specific references to the conversations and oral responses it gave on
the multiple meet and confer calls.

With respect to the Subpoena to Non-Party Prospect, Einstein’s counsel asked if counsel for
California-based Prospect would accept service of a document subpoena without a waiver of any
jurisdictional or other objections. Counsel for Non-Party Prospect stated on May 26 in an email to
counsel for Einstein that it would only agree to accept service on behalf of Non-Party Prospect “with
the understanding that [Einstein] will extend [Non-Party Prospect’s] time flexibility in responding
under the present circumstances.” Counsel for Einstein so agreed in an email dated May 27 and
stated that, “[w]e are sensitive to the restraints imposed by the ongoing health crisis and the court’s
deadlines in this case, so we are committed to working with” Non-Party Prospect regarding the
timing of responses. Einstein’s counsel conveniently makes no mention of this agreement in its
discussion above. After so agreeing, Einstein then served its subpoena on Non-Party Prospect on
May 28, 2020 but with a return date of June 5, just one week later. The parties met and conferred
only one time about the subpoena to Non-Party Prospect, on June 5. In fact, that meet and confer
call was delayed because of the mass power and internet outages in the Philadelphia area that
directly impacted all local counsel.

During that first meet and confer call, which also included representatives of the FTC and the
Pennsylvania Attorney General’s office, Einstein did not narrow its requests at all but rather asked
whether Non-Party Prospect was still interested in acquiring some or all of the assets of Einstein as
it had stated in the prior Reardon Declaration. Einstein’s counsel said that if Non-Party Prospect
was not interested, then its Subpoena was moot. Non-Party Prospect’s counsel agreed to go back
to its client to get an answer. During the June 5 meet and confer, the parties also discussed the
persons Einstein wanted to depose and the Non-Parties agreed to try to produce Sharif Omar
despite the fact that he is no longer the CEO of Non-Party Crozer and resides in Saudi Arabia.
Counsel for Non-Party Prospect and Einstein then had a discussion on the night of June 10 in which
Non-Party Prospect’s counsel indicated in response to Einstein’s inquiry that the Non-Parties were
still interested in acquiring some or all of the assets of Einstein. Counsel for Einstein responded that
she would speak to her clients about the Non-Parties’ continued interest and get back promptly with
an answer. Non-Party Prospect heard nothing in response from Einstein until June 19 during
another meet and confer call about the subpoena to Non-Party Crozer. During that meet and confer
on June 19, Einstein made no mention of the Subpoena to Non-Party Prospect. The Non-Parties’
counsel asked Einstein’s counsel about her client’s response to the Non-Parties’ recently expressed
interest in a possible acquisition. Counsel for Einstein apologized for the delay and said her client
had no present interest. Accordingly, Non-Party Prospect then assumed the subpoena to it was
back on the table. Non-Party Prospect served its conforming written responses on June 23, two
business days after that call.
Hon. Gerald J. Pappert                            - 17 -                                    June 30, 2020




Therefore, for both document Subpoenas at issue here, the Non-Parties were operating in good faith
that there were understood extensions to the return dates to the subpoenas due to the subject
matter of the meet and confers as well as the pandemic crises facing the healthcare industry.

Also, the Non-Parties’ written responses were not untimely because the understandings and course
of dealing between the Non-Parties and Einstein fit squarely within the exceptions for consideration
of untimely objections. “Examples of situations where courts have found that unusual circumstances
warrant consideration of untimely objections include “where: (1) the subpoena is overbroad on its
face and exceeds the bounds of fair discovery; (2) the subpoenaed witness is a non-party acting in
good faith; and (3) counsel for the witness and counsel for the subpoenaing party were in contact
concerning the witness' compliance prior to the time the witness challenged the legal basis for the
subpoena.” R.B. v. Hollibaugh, No. 1:16-CV-01075, 2017 WL 1196507 *5 (M.D. Pa. Mar. 31 2017).
The circumstances of this dispute consist of at least situations (2) and (3) (and (1) as well, as the
Non-Parties have articulated above) identified by the court in Hollibaugh. As is evident from the
frequent communications between the Non-Parties and Defendant Einstein, the Non-Parties have
been acting in good faith in trying to work with Einstein to limit the scope of an extraordinarily broad
subpoenas, and Einstein has not alleged otherwise. And like in Hollibaugh, counsel have been in
frequent “contact concerning the witness’ compliance prior to the time the witness challenged the
legal basis for the subpoena.” Id.

Moreover, district courts frequently reject waiver arguments in situations like here where a non-
party’s counsel works in good faith to negotiate a subpoena but those negotiations break down. For
instance, in Concord Boat Corp. v. Brunswick Corp., the court found the subpoenaed party’s “status
as a non-party relevant to determining whether [non-party]’s untimely action under Rule 45 bars this
Court’s consideration of [the non-party]’s objections to the [subpoena].” The court held that the non-
party did not waive objections in large part because “[non-party]’s and plaintiffs’ respective counsels
were in frequent contact concerning [non-party]’s compliance with the [subpoena] prior to the time
non-party filed the instant motion. The facts presented by the parties demonstrate that, until just
before [the non-party] filed the instant motion, the parties course of conduct regarding the
[subpoena] was one of cooperation, not contention. Based on such a course of conduct, [the non-
party] reasonably expected that plaintiffs would continue to afford [the non-party] an opportunity to
informally negotiate the scope of plaintiffs’ document request.” 169 F.R.D. 44, 52 (S.D.N.Y. 1996). 12




12
   The cases Einstein cites above are inapposite, as they do involve regular negotiations between the
parties nor do they involve the extraordinary circumstances the parties here currently face. See Barnes
Found. v. Twp. of Lower Merion, No. CIV. A. 96-372, 1997 WL 169442, at *2 (E.D. Pa. Apr. 7, 1997)
(finding that objections were waived only because the parties did not have an agreement regarding the
timing of objections to document production and the producing party “neither demonstrated nor alleged
any unusual circumstances or good cause for her failure to act timely”); Health Robotics, LLC v. Bennett,
No. 09-cv-0627, 2009 WL 10687717, at *2 n.2 (E.D. Pa. Oct. 13, 2009) (describing a different order
where the Court found waiver applied (with no factual context discussed by the Court), but still considered
the subpoenaed party’s objections).
Hon. Gerald J. Pappert                  - 18 -                                June 30, 2020




Respectfully submitted,



/s/ Virginia A. Gibson                           /s/ Carl W. Hittinger
Virginia A. Gibson                               Carl W. Hittinger
Counsel for Defendant Albert Einstein            Counsel for Non-Parties Crozer
Healthcare Network                               Keystone Health Center and Prospect Medical
                                                 Holdings, Inc.



cc:   All counsel of record
EXHIBIT F
July 13, 2020
                                                                 Carl W. Hittinger
                                                                 direct dial: 215.564.2898
                                                                 chittinger@bakerlaw.com




VIA E-MAIL

Virginia A. Gibson, Esq.
Hogan Lovells US LLP
555 Thirteenth Street, NW
Washington, DC 20004
Re:   Federal Trade Commission, et al. v. Thomas Jefferson University, et
      al.,Case No. 2:20-cv-01113-GJP (E.D. Pa.)


Dear Ginny:

This is to inform you that Non-Party Prospect Medical Holdings, Inc. is amending
the January 7, 2020 declaration of Tom Reardon to state that it has no present
interest in acquiring the assets of Einstein. Therefore, it will not be producing its
current consolidated financial statement, as was discussed with the Court in our
July 7 call, because there is no need to do so.
Virgina A. Gibson, Esq.
July 13, 2020
Page 2



Sincerely,




Carl W. Hittinger



Copied via email:

Abigail Wood (awood@attorneygeneral.gov)
Gus Chiarello (gchiarello@ftc.gov)
EXHIBIT G
From:            Gibson, Virginia A.
To:              Hittinger, Carl W.
Cc:              Rancour, Kimberly D.; Chiarello, Gustav; Wood, Abigail; Stach, Alyse F.; Hamilton, John
Subject:         RE: Einstein/Jefferson Merger Litigation
Date:            Wednesday, July 15, 2020 5:51:57 PM
Attachments:     image001.jpg
                 image002.jpg
                 image003.jpg
                 image004.jpg
                 image005.jpg


Thank you

From: Hittinger, Carl W. [mailto:chittinger@bakerlaw.com]
Sent: Wednesday, July 15, 2020 5:48 PM
To: Gibson, Virginia A.
Cc: Rancour, Kimberly D.; Chiarello, Gustav; Wood, Abigail; Stach, Alyse F.; Hamilton, John
Subject: RE: Einstein/Jefferson Merger Litigation

Ginny. Yes, my letter was our way of notifying you on behalf of our clients how Mr.
Reardon's declaration was changing on that issue. He will testify about that change at his
deposition. Carl


Carl W. Hittinger
Partner
BakerHostetler LLP
(215) 564-2898 (work office)
(215) 840-7293 (mobile)
(215) 572-0208 (home office)

On Jul 15, 2020 5:30 PM, "Gibson, Virginia A." <virginia.gibson@hoganlovells.com> wrote:
Carl,
I’m confused. Your letter stated his declaration was changing. Please clarify.
Thank you,
Ginny

From: Hittinger, Carl W. [mailto:chittinger@bakerlaw.com]
Sent: Wednesday, July 15, 2020 5:05 PM
To: Gibson, Virginia A.
Cc: Rancour, Kimberly D.; Chiarello, Gustav; Wood, Abigail; Stach, Alyse F.; Hamilton, John
Subject: RE: Einstein/Jefferson Merger Litigation

Ginny. We were not intending to revise Mr. Reardon's declaration with his deposition taking
place on Friday, at which he will explain. Carl

Carl W. Hittinger
Partner
BakerHostetler LLP
(215) 564-2898 (work office)
(215) 840-7293 (mobile)
(215) 572-0208 (home office)
On Jul 15, 2020 4:14 PM, "Gibson, Virginia A." <virginia.gibson@hoganlovells.com> wrote:

[External Email: Use caution when clicking on links or opening attachments.]



Dear Carl,
When might we expect the revised declaration from Mr. Reardon? With his deposition on Friday, we
ask that we receive it no later than noon tomorrow.
Best regards,
Ginny

Virginia Gibson
Partner

Hogan Lovells US LLP
1735 Market Street, Suite 2300
Philadelphia, PA 19103

Tel:      +1 267 675 4600
Direct:   +1 267 675 4635
Mobile:   +1 215 260 9028
Email:    virginia.gibson@hoganlovells.com
          www.hoganlovells.com
Please consider the environment before printing this e-mail.
Follow Hogan Lovells Life Sciences and Health Care
for the latest industry news and updates:
12398_EUs_LinkedIn email_SIG sml (2)




From: Hittinger, Carl W. [mailto:chittinger@bakerlaw.com]
Sent: Monday, July 13, 2020 9:12 PM
To: Gibson, Virginia A.
Cc: Rancour, Kimberly D.; Chiarello, Gustav; Wood, Abigail; Stach, Alyse F.
Subject: Einstein/Jefferson Merger Litigation


Ginny, please find the attached letter. Carl

Carl W. Hittinger
Partner
Cira Centre
2929 Arch Street | 12th Floor
Philadelphia, PA 19104-2891
T +1.215.564.2898
M +1.215.840.7293

Washington Square, Suite 1100
1050 Connecticut Avenue, N.W.
Washington, DC 20036-5304
T +1. 202.861.1774

chittinger@bakerlaw.com
bakerlaw.com




This email is intended only for the use of the party to which it is
addressed and may contain information that is privileged,
confidential, or protected by law. If you are not the intended
recipient you are hereby notified that any dissemination, copying
or distribution of this email or its contents is strictly prohibited.
If you have received this message in error, please notify us immediately
by replying to the message and deleting it from your computer.

Any tax advice in this email is for information purposes only. The content
of this email is limited to the matters specifically addressed herein
and may not contain a full description of all relevant facts or a
complete analysis of all relevant issues or authorities.

Internet communications are not assured to be secure or clear of
inaccuracies as information could be intercepted, corrupted, lost,
destroyed, arrive late or incomplete, or contain viruses. Therefore,
we do not accept responsibility for any errors or omissions that are
present in this email, or any attachment, that have arisen as a result
of e-mail transmission.




If you would like to know more about how we are managing the impact of the COVID-19 pandemic on our firm then take a
look at our brief Q&A. If you would like to know more about how to handle the COVID-19 issues facing your business then
take a look at our information hub.

About Hogan Lovells
Hogan Lovells is an international legal practice that includes Hogan Lovells US LLP and Hogan Lovells International LLP.
For more information, see www.hoganlovells.com.


CONFIDENTIALITY. This email and any attachments are confidential, except where the email states it can be disclosed; it
may also be privileged. If received in error, please do not disclose the contents to anyone, but notify the sender by return
email and delete this email (and any attachments) from your system.
EXHIBIT H
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                 Page 1
                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
             ------------------------------x
             FEDERAL TRADE COMMISSION and                            :
             COMMONWEALTH OF PENNSYLVANIA, :
                                                                     :
                                     Plaintiffs,                     :
                                                                     :      Civil Action No.
                     vs.                                             :
                                                                     :        2:20-cv-01113
             THOMAS JEFFERSON UNIVERSITY                             :
             and ALBERT EINSTEIN                                     :
             HEALTHCARE NETWORK,                                     :
                                                                     :
                                     Defendants.                     :
             ------------------------------x


            HIGHLY CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER


                         VIRTUAL VIDEOTAPED DEPOSITION OF
            PROSPECT MEDICAL 30(b)(6) CORPORATE REPRESENTATIVE
                                         THOMAS M. REARDON
                                     Friday, July 17, 2020
                           9:06 a.m. Eastern Standard Time


             REPORTER:         Dawn A. Jaques, CSR, CLR
            ____________________________________________________
                                       DIGITAL EVIDENCE GROUP
                               1730 M Street, NW, Suite 812
                                       Washington, D.C. 20036
                                             (202) 232-0646


www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                 Page 2
   1        APPEARANCES:
   2
   3        On behalf of Plaintiff Federal Trade Commission:
                   GUSTAV P. CHIARELLO, ESQ.
   4               Federal Trade Commission
                   Mergers IV Division
   5               Bureau of Competition
                   400 7th Street, SW
   6               Washington, D.C. 20024
                   PHONE:   (202) 326-3100
   7               EMAIL:   gchiarello@ftc.gov
   8
   9        On behalf of Plaintiff Commonwealth of
 10         Pennsylvania:
                   STEPHEN SCANNELL, ESQ.
 11                Commonwealth of Pennsylvania
                   Office of the Attorney General
 12                Chief Deputy Attorney General
                   Antitrust Section
 13                14th Floor Strawberry Square
                   Harrisburg, Pennsylvania 17120
 14                PHONE:   (717) 787-4530
                   EMAIL:   sscannell@attorneygeneral.gov
 15
 16         On behalf of Defendant Albert Einstein
 17         Healthcare Network:
                   VIRGINIA (GINNY) A. GIBSON, ESQ. (Philly)
 18                JOHN HAMILTON, ESQ.
                   Hogan Lovells US LLP
 19                555 13th Street, NW
                   Washington, D.C. 20004
 20                PHONE:   (267) 675-4635 (Ms. Gibson)
                            (202) 804-7898 (Mr. Hamilton)
 21                EMAIL: virginia.gibson@hoganlovells.com
 22                        john.hamilton@hoganlovells.com


www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                 Page 3
   1        APPEARANCES (Continued):
   2

   3        On behalf of the Witness and Prospect Medical:
                       CARL W. HITTINGER, ESQ.
   4                   ALYSE F. STACH, ESQ.
                       BakerHostetler
   5                   Cira Centre, 12th Floor
                       2929 Arch Street
   6                   Philadelphia, Pennsylvania                             19104-2891
                       PHONE:            (215) 564-2898                   (Mr. Hittinger)
   7                                     (215) 564-5728                   (Ms. Stach)
   8                   EMAIL:            chittinger@bakerlaw.com
   9                                     astach@bakerlaw.com
 10

 11

 12         VIDEOGRAPHER:
 13                    Andy Mortensen, Digital Evidence Group
 14

 15

 16

 17

 18

 19

 20

 21

 22




www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                 Page 4
   1                                             I-N-D-E-X
   2        WITNESS:                                                                           PAGE:
   3        THOMAS REARDON
   4                   Examination by Ms. Gibson                              ......       11, 270
   5                   Examination by Mr. Chiarello                                 ......        190
   6
   7                                       E-X-H-I-B-I-T-S
   8        EXHIBIT NUMBER:                                                                    PAGE:
   9        DX1401               Subpoena              ....................                       12
 10         DX1402               Consolidated Financial Statements
                                 for Albert Einstein Healthcare
 11                              Network
                                 CROZER0000980 - 0001024                            ......        88
 12         DX1403               November 2014 PowerPoint
                                 Crozer-Keystone, Springfield,
 13                              Pennsylvania CONFIDENTIAL
                                 CROZER0000778 - 0000852                            .....        117
 14         DX1404               May 20, 2020, PowerPoint
                                 Neurosciences Strategic Plan
 15                              CROZER0000968 - 0000977                            .....        139
 16         DX1405               April 28, 2020, PowerPoint
                                 Neurosciences Hospital
 17                              Final Report
                                 CROZER0000878 - 0000931                                150, 263
 18         DX1406               November 1, 2018, Updated
                                 March 21, 2019, Executive Summary
 19                              Crozer-Keystone Health System and
                                 Kindred Hospital Rehabilitation
 20                              Services
 21                              CROZER0000932 - 0000936                            .....        165
 22



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                 Page 5
   1                                     INDEX (Continued)
   2                                       E-X-H-I-B-I-T-S
   3        EXHIBIT NUMBER:                                                                    PAGE:
   4        DX1407               July 16, 2017, Moody's Investors
                                 Service Announcement, "Prospect's
   5                             Medical's sale-leaseback improves
                                 liquidity, however operating
   6                             challenges remain"
   7                             (No Bates number)                        ...........            177
   8        DX1408               June 4, 2020, letter to Leonard
                                 Green & Partners from members of
   9                             Congress
                                 (No Bates number)                         ......         178, 274
 10         DX1409               July 13, 2020, letter to Virginia
                                 Gibson from Carl Hittinger
 11                              (No Bates number)                        .......         189, 246
 12         DX1410               July 13-15, 2020, email chain
                                 between Virginia Gibson and
 13                              Carl Hittinger
                                 (No Bates number) (1 page)                           ...        189
 14
 15
 16                                  ***         PX EXHIBITS               ***
 17         EXHIBIT NUMBER:                                                                    PAGE:
 18         PX4117               Text message exchange between
                                 Tom Reardon and Barry Freedman                                  211
 19         PX4127               July 15, 2019, Business Wire
                                 article, "Prospect to Receive
 20                              $1.55 Billion Investment from
 21                              Medical Properties Trust, Inc.
 22                              CROZER0000960 - 0000962                            .....        192


www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.    Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                  Page 6
   1                                       INDEX (Continued)
   2                                 ***         PX EXHIBITS               ***
   3        EXHIBIT NUMBER:                                                                     PAGE:
   4        PX4130               June 30, 2020, joint letter to
                                 Judge Pappert                   .....           232, 250, 270
   5        PX4131               July 9, 2020, letter to Carl
                                 Hittinger from Virginia Gibson
   6                             (Document not provided)                                 240, 272
   7        PX5012               Declaration of Thomas Reardon
                                 PX5012-001 through 002                             ..     23, 197
   8

   9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22




www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                           202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                 Page 7
   1                                 P R O C E E D I N G S
   2                             THE VIDEOGRAPHER:                     This begins the
   3        media of the videotaped deposition of Thomas
   4        Reardon as corporate representative for Prospect
   5        Medical Holdings Incorporated, taken by counsel
   6        for the defendants in the matter of Federal Trade
   7        Commission and Commonwealth of Pennsylvania vs.
   8        Thomas Jefferson University and Albert Einstein
   9        Healthcare Network, in the United States
 10         District Court for the Eastern District of
 11         Pennsylvania, Case No. 20-01113.
 12                              This deposition is being conducted by
 13         Zoom and recorded in Irving, Texas, on July 17th,
 14         2020.      The time on the video screen is 9:06 a.m.
 15                              My name is Andy Mortensen; I am the
 16         legal videographer from Digital Evidence Group.
 17         The court reporter is Dawn Jaques, in association
 18         with Digital Evidence Group.
 19                              Due to the nature of remote reporting,
 20         please pause briefly before speaking to ensure all
 21         parties are heard completely.
 22                              Will counsel please introduce



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                 Page 8
   1        themselves for the record?
   2                             MS. GIBSON:               Yes, good morning.
   3        Virginia Gibson from Hogan Lovells, representing
   4        Defendant Albert Einstein Health Network.
   5                             And with me is my colleague,
   6        Mr. Hamilton.
   7                             MR. HAMILTON:                 Yes, good morning.
   8        John Hamilton with Hogan Lovells for Albert
   9        Einstein Healthcare Network.
 10                              MR. CHIARELLO:                  And I am Gus
 11         Chiarello, representing Plaintiff Federal Trade
 12         Commission.
 13                              MR. SCANNELL:                 And Steve Scannell,
 14         representing the Plaintiff Commonwealth of
 15         Pennsylvania.
 16                              THE VIDEOGRAPHER:                     All right, will the
 17         court reporter please swear in the witness?
 18                              MR. HITTINGER:                  I don't think I
 19         identified myself.                   This is Carl Hittinger at
 20         BakerHostetler.                I'll be representing the witness,
 21         Tom Reardon, and I'm also representing Non-Parties
 22         Prospect Medical Holdings, Inc., and



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                 Page 9
   1        Crozer-Keystone Health System.
   2                             THE REPORTER:                 Okay.
   3                             MS. GIBSON:               One more -- one more
   4        counsel.
   5                             MS. STACH:              And Alyse Stach, also for
   6        the witness.
   7                             THE VIDEOGRAPHER:                     Okay, will the
   8        court reporter please swear in the witness?
   9                             THE REPORTER:                 Yes.        The attorneys
 10         participating in this deposition acknowledge that
 11         due to the severity of COVID-19 and following the
 12         practice of social distancing, I am not physically
 13         present in the deposition room and that I will be
 14         swearing in the witness and reporting this
 15         deposition remotely.
 16                              Do all parties stipulate to the
 17         validity of this remote swearing and remote
 18         reporting via video conference and that it will be
 19         admissible in the courtroom as if it had been
 20         taken following Rule 30 and other rules of the
 21         Federal Rules of Civil Procedures?
 22                              Please indicate your agreement by



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                Page 10
   1        stating your name and your agreement on the
   2        record.
   3                             MS. GIBSON:               Virginia Gibson for
   4        Defendant Albert Einstein Healthcare Network, we
   5        agree.
   6                             MR. HITTINGER:                  Carl Hittinger for the
   7        witness, we agree as well.
   8                             MR. CHIARELLO:                  Gus Chiarello for the
   9        Plaintiff Federal Trade Commission, and we agree.
 10                              MR. SCANNELL:                 Steven Scannell for the
 11         Plaintiff Commonwealth of Pennsylvania, and we
 12         agree.
 13                              THE REPORTER:                 Okay, Mr. Reardon, will
 14         you raise your right hand to be sworn, please?
 15                 (The witness was administered the oath.)
 16         Whereupon,
 17                                      THOMAS M. REARDON,
 18                    was called as a witness, after having been
 19                    first duly sworn by the Notary Public,
 20                    was examined and testified as follows:
 21

 22




www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                Page 44
   1        role, and I think I made edits that talked about
   2        coordinated regional care, as I recall.
   3                   Q         And no other edits, sir?
   4                   A         I don't recall.                   I don't recall any.
   5                   Q         Okay.         Looking at paragraph 3 of
   6        DX1401, it states that you've been designated --
   7        have you been designated, sir, to testify on the
   8        topics in paragraph 3, any proposed, discussed, or
   9        attempted merger, acquisition, affiliation, or
 10         potential relationship between you and any
 11         hospital or hospital system in the Greater
 12         Philadelphia Area from January 1, 2011?
 13                    A         Sorry.          Yes.
 14                    Q         We'll go into that in a little more
 15         detail later.
 16                              Paragraph 4, you may read that and
 17         answer the question whether you've been designated
 18         to testify on the financial condition of Prospect
 19         Medical Holdings.
 20                              MR. HITTINGER:                  Don't answer that
 21         question.
 22                              Ms. Gibson, you know we've objected to



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.    Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                 Page 45
   1        that, you know that the Court has addressed that,
   2        and I think all the other -- well, not all of
   3        them, but many of these subjects have been
   4        objected to, not ruled upon.                             I think you
   5        indicated you weren't going to ask questions
   6        about.
   7                             So the witness really can't answer
   8        that question.               I can, and that's my answer, and
   9        I'm instructing him not to answer any questions
 10         about number 4.
 11                              MS. GIBSON:               I do not agree with your
 12         statement, Mr. Hittinger.                          I've just asked if
 13         you -- other than Mr. Reardon, do you know of
 14         anyone else who's been designated to testify on
 15         these topics?
 16                              THE WITNESS:                No.
 17                              MS. GIBSON:               All right.               The court
 18         order does speak for itself.
 19                              MR. HITTINGER:                  He can answer
 20         questions about Einstein to the extent it's
 21         covered by paragraph 4, but he's not going to
 22         answer questions about how the pandemic has



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                           202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                Page 46
   1        affected Prospect nationwide.
   2                             MS. GIBSON:               We'll get to those
   3        questions.           Thank you, sir.
   4                             BY MS. GIBSON:
   5                   Q         Paragraph 5, Mr. Reardon, the topic is
   6        competition between you and any Jefferson
   7        facility, any Einstein facility, or any other
   8        inpatient general acute care hospital facility or
   9        provider of acute rehab services in the Greater
 10         Philadelphia Area.
 11                              MR. HITTINGER:                  You can answer that,
 12         Mr. Reardon.
 13                              THE WITNESS:                Yes.
 14                              BY MS. GIBSON:
 15                    Q         And paragraph 6, have you been
 16         designated to testify on behalf of Prospect on
 17         your plans or strategies for increasing patient
 18         volume at your facilities?
 19                              MR. HITTINGER:                  Objection.           Same
 20         objection.           That was addressed by the Court.
 21         That's a nationwide request.                             To the extent it
 22         relates to Philadelphia, he'll answer the



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                Page 47
   1        question; otherwise, he won't.
   2                             BY MS. GIBSON:
   3                   Q         Are you designated to testify on
   4        behalf of these -- about these issues, sir, in the
   5        Greater Philadelphia Region?
   6                   A         Yes.
   7                   Q         Paragraph 7, your plans and strategies
   8        for participating in commercial health insurance
   9        plans in the Greater Philadelphia Area, are you
 10         authorized to testify on these issues?
 11                    A         Yes.
 12                    Q         Paragraph 8, same question, sir.                                Are
 13         you authorized to testify about your
 14         negotiations -- Prospect's negotiations with
 15         payors for healthcare facilities in the Greater
 16         Philadelphia Area?
 17                    A         Yes.
 18                    Q         Paragraph 9, have you been authorized
 19         to testify on behalf of Prospect for your hospital
 20         campuses in the Greater Philadelphia Area and the
 21         investments required to sustain them as safe
 22         facilities to attract patients?



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                Page 59
   1                   Q         Are there other hospitals for which
   2        Prospect has been unable to make a go of it?
   3                   A         There is one current hospital which
   4        we're having a lot of trouble with, which is in
   5        New Jersey.
   6                             MR. HITTINGER:                  Mr. Reardon, I really
   7        don't want you to talk about that.                                  That's not
   8        relevant to this case.                       Unless it's in Southern
   9        New Jersey, it might be relevant, but if it's not,
 10         you shouldn't talk about it.
 11                              THE WITNESS:                It is not.             It is not.
 12                              MS. GIBSON:               Are you instructing the
 13         witness not to answer, Mr. Hittinger?
 14                              MR. HITTINGER:                  Yes, I am.           You're
 15         going far afield.                  You're asking about Prospect's
 16         business all over the country, which you know you
 17         can't do in this deposition.                             So why don't you
 18         focus on Philadelphia?
 19                              MS. GIBSON:               That was not the Court's
 20         order, sir.            I'm able to -- this is a highly
 21         relevant topic about whether Prospect is an
 22         appropriate partner for Albert Einstein Health



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.    Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                 Page 60
   1        Network.
   2                             MR. HITTINGER:                  No, it's not.              We've
   3        withdrawn that interest, you know that, and
   4        therefore you've backed off those questions and
   5        that onerous subpoena, and the Court's order is
   6        now modified because of that, so you're getting
   7        into areas that you said you would not get into.
   8        Now you're getting into areas you promised you
   9        wouldn't do, and that's unfair.
 10                              I'm not going to let the witness talk
 11         about the country because you're interested in
 12         knowing about that.
 13                              MS. GIBSON:               I've made no such
 14         commitment, sir, and we haven't even gotten to --
 15         the declaration -- I haven't even asked the
 16         witness yet about those topics, so we will get to
 17         that shortly.
 18                              MR. HITTINGER:                  Please.            Thank you.
 19                              BY MS. GIBSON:
 20                    Q         So, Mr. Reardon, the New Jersey
 21         hospital you mentioned of the 17 is one under
 22         consideration for either closure or sale; is that



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                           202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                Page 61
   1        correct?
   2                   A         I have no answer to that.                           It's not
   3        relevant.          It's Northern New Jersey.
   4                   Q         Are you refusing to answer my
   5        question, sir?
   6                   A         I've been instructed not to.
   7                             MR. HITTINGER:                  Yes, exactly.
   8                             MS. GIBSON:               I reserve the right to
   9        call the witness back to ask that same question.
 10                              BY MS. GIBSON:
 11                    Q         In Pennsylvania, sir -- I believe this
 12         is in the next paragraph, I believe.                                    Move to
 13         paragraph 3, please.                     Please read paragraph 3 to
 14         yourself.          I'll be asking you about that.
 15                    A         Okay.
 16                    Q         So -- (long pause.)
 17                    A         If someone's talking, I can't hear
 18         them.
 19                              MR. HITTINGER:                  Is there a question
 20         pending?
 21                              MS. GIBSON:               I asked him to read.
 22                              Have you finished reading paragraph 3,



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                Page 62
   1        sir?
   2                             THE WITNESS:                Yes.
   3                             BY MS. GIBSON:
   4                   Q         All right.              So you testified in your
   5        declaration -- well, first let me ask, is the
   6        state- -- are the statements in paragraph 3 still
   7        correct today?
   8                   A         Yes.
   9                   Q         And does Prospect still own the
 10         hospitals referenced: the four hospitals in
 11         Delaware County, three hospitals in Connecticut,
 12         the 85% interest in CharterCARE in Rhode Island,
 13         and the hospital in New Jersey?
 14                    A         Yes.
 15                    Q         What are the four hospitals in
 16         Delaware County?
 17                    A         Well, actually, there are -- there's
 18         one license for three hospitals, and there's
 19         another license for a separate one, but there are
 20         four hospitals, four acute care facilities.                                        It's
 21         Crozer-Chester, it's Springfield Hospital, Taylor
 22         Hospital, and Delaware County Memorial Hospital.



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                Page 73
   1                   A         Possible.             I don't know the answer.
   2                   Q         How might we learn that information,
   3        sir?
   4                   A         I don't have the information.
   5                   Q         Would Mr. Sharif have that
   6        information?
   7                   A         Yes, he would.                  Yeah, he would.
   8                   Q         Does Prospect employ physicians in the
   9        Crozer-Keystone system?
 10                    A         Well, actually, it isn't Prospect
 11         per se.        It is a -- it is a -- it's
 12         Crozer-Keystone that employs them.
 13                    Q         Okay.         Looking at the paragraph 3 of
 14         Exhibit DX5012, you stated here that Prospect has
 15         acquired three hospitals in Connecticut.
 16                              When did it acquire those hospitals,
 17         sir?
 18                    A         2016.
 19                    Q         I'm sorry?
 20                    A         2016.
 21                    Q         Okay.         And has Prospect reduced the
 22         number of general acute care beds in those



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                Page 74
   1        hospitals since 2016?
   2                   A         I don't believe so.                       Once again, we're
   3        outside Philadelphia, aren't we?
   4                   Q         You gave testimony, Mr. Reardon, in
   5        this case, which is pending in the Eastern
   6        District of Pennsylvania in Philadelphia, about
   7        your acquisition of three hospitals in
   8        Connecticut.             I'm asking --
   9                             MR. HITTINGER:                  No, that's not true.
 10         That's not true.                 He gave a declaration to the FTC
 11         in an investigation.                     He did not give a
 12         declaration in this case.
 13                              So you're really being unfair to the
 14         witness.
 15                              MS. GIBSON:               Are you instructing him
 16         not to answer any question about the three
 17         hospitals in Connecticut?
 18                              MR. HITTINGER:                  If you're going to
 19         start diving into those hospitals and what they do
 20         and how they're operating and all that, yes, then
 21         you're far afield, absolutely far afield.
 22                              Why are you wasting time on this?                                Why



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                Page 75
   1        don't you get to the Philadelphia hospitals, which
   2        you need for your litigation.
   3                             MS. GIBSON:               I think it's -- I think
   4        I'll decide what we need for the litigation,
   5        Mr. Hittinger.
   6                             MR. HITTINGER:                  Well, you're allowed
   7        to do that, but you're wasting our time, frankly,
   8        because it's an hour and a half in, and you've
   9        barely touched on Philadelphia.
 10                              BY MS. GIBSON:
 11                    Q         Has Prospect -- are any of Prospect's
 12         hospitals in Connecticut closed now, sir?
 13                              MR. CHIARELLO:                  Objection to form.
 14                              MR. HITTINGER:                  I'm going to instruct
 15         the witness not to answer questions about
 16         hospitals in Connecticut and what's going on up
 17         there, or Rhode Island, or any other hospital
 18         outside of the Philadelphia area, even as you
 19         define it.
 20                              BY MS. GIBSON:
 21                    Q         Mr. Reardon, are any of the facilities
 22         at the CharterCARE Joint Venture in Rhode Island



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                Page 76
   1        currently closed?
   2                             MR. HITTINGER:                  Don't answer that
   3        question for the same objection.
   4                             BY MS. GIBSON:
   5                   Q         Mr. Reardon, is the hospital -- what
   6        is the name of the hospital in New Jersey that
   7        Prospect owns?
   8                             MR. HITTINGER:                  You can answer that.
   9                             THE WITNESS:                East Orange General
 10         Hospital.
 11                              BY MS. GIBSON:
 12                    Q         And is East Orange open today?
 13                    A         It is.
 14                    Q         Have services been curtailed at
 15         East Orange Hospital?
 16                    A         Again, this is outside --
 17                              MR. HITTINGER:                  This is the hospital
 18         in Northern Jersey, Mr. Reardon?
 19                              THE WITNESS:                Yes.
 20                              MR. HITTINGER:                  Right.         That's not
 21         part of your market definition, the last I
 22         checked, unless it's expanded up to Northern



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                Page 77
   1        New Jersey.
   2                             MS. GIBSON:               Are you instructing the
   3        witness not to answer?
   4                             MR. HITTINGER:                  Yes, I'm instructing
   5        him not to answer that question about whether the
   6        hospital shut down or what's going on at that
   7        hospital, which is irrelevant to this case.
   8                             This is the first time you raised
   9        anything about the East Orange Hospital.                                      You can
 10         check online and see what's going on up there.
 11         I'm sure you have.
 12                              MS. GIBSON:               Your client gave a broad
 13         declaration, Mr. Hittinger.                            I reserve the right
 14         to resume the deposition on these topics.
 15                              Will you reconsider your instruction
 16         to the witness?
 17                              MR. HITTINGER:                  What are your
 18         questions about the hospital in Jersey?                                     Why don't
 19         you state them on the record so we have them for
 20         the court, if he needs to rule on this.
 21                              MS. GIBSON:               Okay.
 22




www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                Page 78
   1                             BY MS. GIBSON:
   2                   Q         Is the hospital in East Orange
   3        New Jersey referenced in paragraph 3 of your
   4        declaration open for services to patients?
   5                             MR. HITTINGER:                  I think he said yes.
   6        Is that correct?
   7                             THE WITNESS:                Yes.
   8                             BY MS. GIBSON:
   9                   Q         Has the East Orange Hospital reduced
 10         services to patients in 2020?
 11                              MR. HITTINGER:                  Don't answer that
 12         question.
 13                              MR. CHIARELLO:                  Objection, vague.
 14                              MR. HITTINGER:                  Don't answer that
 15         question.          It's vague, too.
 16                              BY MS. GIBSON:
 17                    Q         Has East Orange Hospital in New Jersey
 18         stopped elective surgeries in 2020?
 19                              MR. HITTINGER:                  Same objection.               Do
 20         not answer.
 21                              BY MS. GIBSON:
 22                    Q         Have revenues at East Orange Hospital



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                Page 79
   1        in New Jersey declined in 2020?
   2                             MR. HITTINGER:                  Objection.           Don't
   3        answer that either.
   4                             BY MS. GIBSON:
   5                   Q         Have revenues at CharterCARE Joint
   6        Venture in Rhode Island declined in 2020?
   7                             MR. HITTINGER:                  Same objection.               Don't
   8        answer.
   9                             BY MS. GIBSON:
 10                    Q         Have revenues at the three hospitals
 11         owned by Prospect in Connecticut declined in 2020?
 12                              MR. HITTINGER:                  Same objection.               Don't
 13         answer.
 14                              BY MS. GIBSON:
 15                    Q         Is Prospect considering either closure
 16         or sale of the hospital it owns in East Orange,
 17         New Jersey?
 18                              MR. HITTINGER:                  Ms. Gibson, can you
 19         tell me why those questions are relevant to these
 20         proceedings?
 21                              MS. GIBSON:               They're -- yes.                They're
 22         relevant, which is not your concern, sir, but



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                Page 80
   1        they're certainly relevant to whether Prospect was
   2        an appropriate partner for Einstein in 2017-18.
   3                             MR. HITTINGER:                  Appropriate partner
   4        for purposes of the rehab center?                                 Is that what
   5        you're talking about?                      I don't know where you're
   6        going with this.                 Perhaps we --
   7                             MS. GIBSON:               I'm going with the
   8        declaration your client gave, and we'll get to his
   9        paragraph as to what he said about his strategic
 10         interest in Einstein.
 11                              MR. HITTINGER:                  Perhaps if we talk
 12         about that subject, then these other questions may
 13         have some relevance, but in the abstract, they
 14         just seem to have no relevance at all other than
 15         your interest in knowing for some reason.
 16                              MS. GIBSON:               Dawn, would you read back
 17         my question, please?
 18                              (The reporter read back the following
 19                                question:)
 20                              THE REPORTER:                 Is Prospect considering
 21                    either closure or sale of the hospital it
 22                    owns in East Orange, New Jersey?



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                Page 84
   1        have heard it as well.
   2                   Q         Do you know a person named
   3        Scott Latimer?
   4                   A         It's possible.                  I just don't remember
   5        the name.
   6                   Q         And where was that meeting held?
   7                   A         We had dinner at one of the downtown
   8        restaurants.
   9                   Q         And do you recall discussing at that
 10         dinner, sir, that Prospect had capital committed
 11         elsewhere, including in New England, at that time?
 12                              MR. CHIARELLO:                  Objection to form.
 13                              THE WITNESS:                I don't recall that.
 14         What do you mean, capital committed?
 15                              Oh, here's what I remember.
 16                              They asked me how do we approach a
 17         deal?      And I talked about due diligence and all
 18         that kind of stuff, NDAs.                          And because we're a
 19         for-profit, we have to defease bonds, which could
 20         be hundreds of millions of dollars, and we either
 21         retire or otherwise assume other debt, and then we
 22         make a capital commitment to invest going forward.



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                Page 85
   1        It's normally the way we do this.
   2                             That's what I recall.
   3                             BY MS. GIBSON:
   4                   Q         Do you recall that at or near that
   5        time you were in the process of acquiring the
   6        New England assets that were referenced in
   7        paragraph 3 of your declaration?
   8                   A         We acquired the New England -- well,
   9        we acquired CharterCARE in 2014, we acquired the
 10         three hospitals in Connecticut in 2016.
 11                    Q         And do you recall discussing a
 12         potential acquisition or a strategic partnership
 13         with an entity in Rhode Island in 2017?
 14                    A         I don't recall.
 15                    Q         Is it the case that in 2017 is when
 16         the Rhode Island acquisition was happening for
 17         Prospect?
 18                    A         No.       Rhode Island acquisition was
 19         2014.
 20                    Q         Was there an effort to acquire another
 21         entity in Rhode Island in 2017?
 22                    A         Again, we're outside of Philadelphia.



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                Page 86
   1        Am I supposed to be answering this, Carl?
   2                             MR. HITTINGER:                  The only -- I'm not
   3        sure what the -- what is your question, Ginny?
   4        What are you trying to find out here?
   5                             MS. GIBSON:               I'm trying to find out
   6        whether there was a present intent to do what your
   7        witness has said he was going to do, and that is
   8        whether there was capital available at Prospect
   9        for him to do what he's talking about at that
 10         moment in time.
 11                              MR. HITTINGER:                  You can answer that,
 12         Mr. Reardon, generally, if you know.
 13                              THE WITNESS:                Yes, we tried to make an
 14         acquisition in Rhode Island, and we had the
 15         capital to do it.
 16                              BY MS. GIBSON:
 17                    Q         And that was in 2017?
 18                    A         I'm not certain.
 19                    Q         It was at the same time you were
 20         discussing a potential strategic partnership with
 21         Einstein, was it not?
 22                    A         It's very possible.                       I just don't



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                Page 87
   1        remember the timing.
   2                   Q         And isn't it the case, Mr. Reardon,
   3        that at the time you were speaking with
   4        Mr. Freedman and Mr. Latimer, that you had capital
   5        commitments going on in the Rhode Island deal that
   6        would delay any strategic partnership with
   7        Einstein?
   8                   A         I do not recall that.                        I don't think
   9        that's accurate.
 10                    Q         You don't know though?                         You're saying
 11         you don't remember?
 12                    A         I do not remember that, and I don't
 13         think it's accurate.
 14                    Q         Why do you think it's not accurate?
 15                    A         Because we were in acquisition mode
 16         still.
 17                    Q         Did you make any written proposal to
 18         Albert Einstein --
 19                    A         We did not.
 20                    Q         -- after that deal -- after that
 21         dinner?
 22                    A         We did not.



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                                Page 88
   1                   Q         If you can do this, Andy, I'd like to
   2        have you put up Tab Q.                       That might refresh the
   3        witness's recollection.                        I'd ask that this be
   4        marked DX1402.
   5                             Mr. Reardon, do you recall receiving
   6        this document that's been marked Crozer -- I can't
   7        see the number -- 000980 I believe is the number.
   8                   A         I do.
   9                   Q         And this document, for the record, was
 10         produced to Einstein in connection with the
 11         subpoena served upon Prospect.                                You can drop the
 12         number, thank you.
 13                              And Mr. Reardon, this is a set of
 14         consolidated financial statements for Albert
 15         Einstein Healthcare Network, is it not?
 16                    A         It is.
 17                    Q         And those were provided to you around
 18         the time of those discussions that you recalled
 19         with Mr. Freedman and Mr. -- well, with
 20         Mr. Freedman?
 21                    A         Yes.
 22                    Q         And after you received these



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                              Page 104
   1        told me that they cut a deal with Thomas
   2        Jefferson.
   3                   Q         Highlight the next sentence, please.
   4        This declaration states, "Prospect is interested
   5        in re-engaging in discussions with Einstein
   6        regarding a strategic partnership involving some
   7        or all of Einstein's assets if the proposed
   8        Jefferson-Einstein merger does not go forward."
   9                             Is that statement accurate, sir?
 10                    A         It was accurate at the time.                             We've
 11         withdrawn our interest at present.
 12                    Q         And how have you withdrawn that
 13         interest?
 14                    A         What do you mean, how?
 15                    Q         Did you tell Mr. Freedman you've
 16         withdrawn your interest?
 17                    A         I communicated -- we communicated it
 18         to our lawyer, who in turn communicated it to you
 19         folks.
 20                    Q         So this statement is no longer true as
 21         of at the present time?
 22                    A         At the present time, no, we have no



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                              Page 105
   1        current interest.
   2                   Q         What has changed?
   3                   A         Well, several things.
   4                             Number one, when -- I assume it's you
   5        who asked the question of our counsel are we
   6        interested currently.                      I don't know if it was you.
   7        I know Einstein's counsel, so probably you.                                        I
   8        assumed that the question was sincere, and that,
   9        in fact, Jefferson and Einstein were possibly
 10         contemplating some kind of a settlement, and we
 11         would be part of it.
 12                              I later learned -- I came to
 13         understand that it wasn't that way at all.                                       We
 14         were being set up as a bowling pin to be knocked
 15         down.      It was asked that we start producing
 16         financials.            No matter what financials we
 17         produced, they would have been attacked as
 18         inadequate.
 19                              And again, when we go -- when
 20         Jefferson acquires an Abington -- or
 21         not Abington -- they simply merge assets.                                      There's
 22         no money that changes hand.



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                            202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.    Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                               Page 106
   1                             When we acquire a nonprofit, there are
   2        hundreds of millions of dollars, and we finance
   3        it.     Nobody sits around with a half a billion
   4        dollars sitting in a cash drawer to finance
   5        things.
   6                             So we finance these things, and we
   7        would have had to ask -- since our financials
   8        would be attacked, we would have had to ask a
   9        financial partner like MPT, with which we just did
 10         a $1.5 billion deal, to say, yeah, we back
 11         Prospect.
 12                              So the second thing was this: MPT
 13         would have said to us, properly so, what are we
 14         backing you on?                Is it Moss?               Is it Montgomery?
 15         Is it the whole system?                        What is it?               And what do
 16         you have?          What do you have by way of due
 17         diligence?
 18                              And the idea of dragging MPT, a valued
 19         financial partner into this morass, frankly, where
 20         we've spent thousands of dollars on legal fees,
 21         we've spent hundreds of manhours trying to comply
 22         with subpoenas, was anathema to us.                                     We had no



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                           202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                              Page 107
   1        data, we had nothing to bid on, and so we decided
   2        to withdraw.
   3                             We decided that we had many
   4        opportunities out there, and we wanted to limit
   5        the brain damage and focus on those opportunities
   6        at this point.
   7                   Q         What due diligence did you seek from
   8        Einstein?
   9                   A         My understanding is that our counsel,
 10         when you asked whether we would be interested,
 11         asked whether we could have some due diligence.                                           I
 12         don't know what the extent of that discussion was,
 13         and I understand it was denied.
 14                    Q         What due diligence did you seek from
 15         Einstein in 2017 beyond the statements that
 16         Einstein gave to you?
 17                    A         We didn't seek any at that point, but
 18         when we go in and do due diligence, we have a
 19         checklist that goes on for page after page after
 20         page.      We look at the IT system, we look at
 21         revenue cycle.               We look at everything.                       It's a
 22         long --



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.    Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                               Page 108
   1                   Q         You did not do that in 2017?
   2                   A         Did not.            We did not get to that
   3        stage.         We didn't even sign an NDA.                              We had gotten
   4        nowhere at that point.                       It was just a very
   5        preliminary conversation.
   6                   Q         So are you withdrawing the statement
   7        that is now highlighted in yellow that Prospect is
   8        interested in re-engaging in discussions with
   9        Einstein regarding a strategic partnership?
 10                    A         We have no current interest, yes.
 11                    Q         Directing your attention to the last
 12         sentence, "In particular, Crozer" -- well, can you
 13         highlight it?              Can you read that sentence for the
 14         record, sir?
 15                    A         Do you want me to read it out loud?
 16                    Q         Yes.
 17                    A         "In particular, Crozer and Einstein
 18         both serve large Medicaid populations, and
 19         Prospect anticipates there would be significant
 20         population health management synergies in
 21         combining the two systems' Medicaid populations."
 22                    Q         What did you mean by "population



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                           202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                              Page 114
   1        true that Prospect would not proceed to make an
   2        offer for any acquisition or merger with Einstein?
   3                   A         Would you repeat that, please?
   4                             MS. GIBSON:               Dawn, could you read it
   5        back, please?
   6                             (The reporter read back the record.)
   7                             THE WITNESS:                That's correct.
   8                             BY MS. GIBSON:
   9                   Q         So the sentence that's highlighted
 10         here, Prospect is interested -- I'm looking again
 11         at Exhibit PX5012, the sentence, "Prospect is
 12         interested in re-engaging in discussions with
 13         Einstein," a declaration of interest is not the
 14         same thing as engaging in due diligence and making
 15         an offer, is it, sir?
 16                    A         We wouldn't proceed without due
 17         diligence.           It's a necessary predicate to any
 18         deal.
 19                    Q         But you never got to the point with
 20         Einstein of doing any due diligence, right?
 21                    A         We did not.
 22                    Q         And isn't it the case that your



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                              Page 115
   1        statement here -- I think the highlighting needs
   2        to be changed, Andy.                     Can you take out the
   3        highlighting that starts with the sentence "in
   4        particular"?             Thank you.              And go back to the
   5        sentence that starts "Prospect is interested in"
   6        and highlight that sentence.
   7                             So in January of 2020, when you signed
   8        this declaration with this sentence in it,
   9        Mr. Reardon, isn't it the case that you had not
 10         committed to an interest in all of Einstein's
 11         assets if this proposed merger did not go forward?
 12                    A         We had expressed an interest in all
 13         assets of Einstein, but we had not gotten to
 14         stage one.           We hadn't even signed an NDA.                             We
 15         sought no due diligence and all that would have
 16         been necessary.
 17                    Q         And you had expressed an interest in
 18         some kind of joint venture with Moss?
 19                    A         I don't know whether it's a joint
 20         venture.           What we're talking about is at the
 21         neurosciences institute, whether we joint venture
 22         with them on the rehab space, whether we have them



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                              Page 176
   1        July of 2019?
   2                   A         What I do know is that Sam Lee, our
   3        CEO, has said that we're in a better liquidity
   4        position than we've ever been, and that we're back
   5        on the acquisition trail.                          That's all I know.
   6                   Q         Do you know whether the -- do you know
   7        what a B3 meeting [sic] means -- a B3 rating
   8        means?
   9                   A         I do not.
 10                    Q         Do you agree that Prospect faces
 11         continuing operating challenges?
 12                    A         Everybody takes --
 13                              MR. CHIARELLO:                  Objection to form.
 14                              THE WITNESS:                Everybody faces
 15         operating challenges.
 16                              BY MS. GIBSON:
 17                    Q         Does Prospect?
 18                    A         Everybody does, we included.
 19                    Q         What has been the financial impact of
 20         COVID-19 on Prospect's financial situation?
 21                              MR. HITTINGER:                  Don't answer that
 22         question.          Don't answer that question for the



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.    Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                               Page 177
   1        reasons I stated earlier.                          That's not a subject of
   2        his deposition based upon our withdrawal of our
   3        interest, as the Court order dealt with, as you
   4        agreed.       Now you're getting into something that
   5        you agreed not to get into with me.                                     That's really
   6        unfair, and we're not going to answer that
   7        question today.
   8                             MS. GIBSON:               And you're instructing
   9        the witness not to answer?
 10                              MR. HITTINGER:                  Absolutely.
 11                              MS. GIBSON:               Tab G, Andy, if you'd
 12         pull that up.
 13                              THE REPORTER:                 Ms. Gibson, this is the
 14         court reporter.                You didn't request marking Tab F,
 15         the letter we were just looking at, as Exhibit
 16         1407.      Did you want to do that?
 17                              MS. GIBSON:               Oh, yes.           Apologies, yes,
 18         please mark it.
 19                              THE VIDEOGRAPHER:                     And the next number
 20         is DX1406.
 21                              THE REPORTER:                 1406 was Tab K.
 22                              THE VIDEOGRAPHER:                     1407, apologies.



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                           202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                              Page 182
   1        underfunded pensions and have faced regulatory
   2        scrutiny both before and during the coronavirus
   3        pandemic."           Do you see this statement, sir?
   4                             THE WITNESS:                I do.
   5                             BY MS. GIBSON:
   6                   Q         Do you have an understanding of the
   7        $658 million in fees and dividends that have been
   8        taken from Prospect Medical by the Leonard Green
   9        group?
 10                              MR. HITTINGER:                  Objection.           Same
 11         instruction, do not answer that question.
 12                              And this document is dated over a
 13         month ago, so you've been sitting on this document
 14         for how long before you produced -- you're using
 15         it?
 16                              MS. GIBSON:               I was waiting for you to
 17         give me evidence, Mr. Hittinger, and you've not,
 18         so I'm showing this to your client.
 19                              MR. CHIARELLO:                  Frankly, that's a
 20         question, Virginia, from the FTC.
 21                              How long have you had this document?
 22                              MS. GIBSON:               I got it yesterday.



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                              Page 183
   1                             MR. CHIARELLO:                  And did you intend to
   2        produce it to the FTC?
   3                             MS. GIBSON:               Yes, we will.              I just
   4        got -- I just heard from Mr. -- for the record, we
   5        can go off the record, if you will --
   6                             MR. HITTINGER:                  No, I want this on the
   7        record.       I want it on the record.
   8                             MS. GIBSON:               I want it on the record,
   9        too.     I did not learn of a change in Mr. Reardon's
 10         declaration until late in the day two days ago,
 11         and I asked Mr. Hittinger for a copy of a revised
 12         declaration, and he declined and said that I would
 13         have to learn about the change in the declaration
 14         at the deposition.
 15                              MR. HITTINGER:                  That's a bit
 16         ridiculous.            You know I sent you a letter on that.
 17         I explained to you that that was our way of
 18         communicating with you about the change in
 19         Mr. Reardon's declaration, and he would testify
 20         about it.
 21                              This use of this document is a totally
 22         dirty trick under the table kind of thing.                                       I'm



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                              Page 184
   1        really shocked that you would do something like
   2        this, Ginny.             I really am.
   3                             MS. GIBSON:               I am happy to introduce
   4        and make a part of the record Mr. Hittinger's
   5        letter.
   6                             MR. HITTINGER:                  Please mark that.                You
   7        should.
   8                             MS. GIBSON:               Okay.
   9                             MR. CHIARELLO:                  Before we move off
 10         this letter, though, with all due respect,
 11         whatever conversations you had with Mr. Hittinger,
 12         what relevance does this letter have to our
 13         litigation and whether or not it's been produced
 14         to the FTC?
 15                              MS. GIBSON:               It has relevance to the
 16         financial capabilities of Prospect in relation to
 17         the various statements that Prospect has made
 18         about an interest in acquiring my client.
 19                              MR. CHIARELLO:                  I didn't mean the
 20         subject matter.                I meant the actual document
 21         itself.       We have an agreement as to how we are
 22         exchanging documents through the ordinary course



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                              Page 202
   1                   A         A week or two.                  Not much time.
   2                   Q         Okay.         And what was said over that
   3        second meeting where the deal man was present?
   4                   A         Well, again, they asked me how we
   5        approach a deal, and I talked about due diligence,
   6        and then I also talked about how we normally
   7        approach an acquisition of a nonprofit, how we'd
   8        have to defease the bonds, how we'd either retire
   9        or assume debt, how we'd make a capital commitment
 10         going forward.
 11                    Q         Okay.         And then after that second
 12         dinner, what happened next?
 13                    A         What happened next is Barry Freedman
 14         let me know -- he didn't let me know at the
 15         dinner, he let me know afterwards, that they were
 16         in discussions with another party, and that if
 17         that did not gel, they would come back to us.
 18                    Q         Okay.
 19                    A         And then sometime thereafter, he let
 20         me know that they cut a deal with Thomas
 21         Jefferson.
 22                    Q         So breaking that down, so there were



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                              Page 221
   1                             THE WITNESS:                The gist was that
   2        Einstein's counsel had talked to our counsel and
   3        asked whether we had an interest, and I thought,
   4        through my rose-colored glasses, I admit now, I
   5        thought maybe a settlement was brewing.                                     And when
   6        I said that, I said I don't know what's -- what's
   7        going to be possible here.                           Are they going to spin
   8        off MossRehab?               Are they going to spin off
   9        Montgomery Hospital?                     Are they going to spin out
 10         anything?          I don't know, but I think we should
 11         pursue it, and they agreed.
 12                              BY MR. CHIARELLO:
 13                    Q         To be clear, did lawyers from Einstein
 14         communicate possible spin-offs or possible --
 15         proposed possible deals with you?
 16                    A         No.
 17                              MS. GIBSON:               Objection, Gus,
 18         foundation.            What are you talking about?                            The
 19         witness didn't speak to the lawyers.                                    Objection.
 20                              THE WITNESS:                I'm sorry, am I supposed
 21         to answer a question?                      What was the question?
 22




www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                              Page 222
   1                             BY MR. CHIARELLO:
   2                   Q         My question was, was anything
   3        proposed?          You said you thought through
   4        rose-colored glasses that there might be
   5        opportunities or possible spin-offs, and I'm
   6        simply asking you the question of whether or not
   7        someone from Einstein had that communicated to
   8        you?
   9                   A         Not to me.
 10                              MS. GIBSON:               Objection to the form.
 11                              THE WITNESS:                My understanding is that
 12         they communicated to Carl Hittinger, were we still
 13         interested in all or part of the assets of
 14         Einstein.
 15                              MS. GIBSON:               Objection, ask the
 16         motion -- that the answer be stricken.
 17                              BY MR. CHIARELLO:
 18                    Q         Okay.         So you testified that, to your
 19         understanding, you had this conference call which
 20         you referred to, that was how you ran it up the
 21         flagpole; is that correct?
 22                    A         That's correct.



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                              Page 223
   1                             MS. GIBSON:               Objection.
   2                             BY MR. CHIARELLO:
   3                   Q         And then you communicated through this
   4        text back to Mr. Freedman that there was an
   5        enthusiastic yes, correct?
   6                   A         Correct.
   7                   Q         And again, this goes to the question I
   8        was asking before about the gist of the
   9        conversation without specifics.
 10                              Why did you come to that conclusion
 11         that there was an enthusiastic yes from the
 12         leadership of Prospect and an opportunity -- a
 13         potential opportunity with Einstein?
 14                    A         Well, if there were an opportunity to,
 15         for example, acquire MossRehab, we think it would
 16         be incredibly synergic with what we're trying to
 17         do.     We just didn't know what was involved.                                     The
 18         fact that it was mentioned "all or part" suggested
 19         to us that parts might be spun off.
 20                    Q         Okay.         And those synergistic
 21         opportunities that existed four weeks ago when you
 22         ran it up the flagpole, do those synergistic



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                              Page 224
   1        opportunities potentially exist today?
   2                             MS. GIBSON:               Objection.
   3                             THE WITNESS:                We've withdrawn our
   4        interest.          We didn't -- when we saw that they
   5        wanted to start asking questions about financials
   6        and the like, we realized that what was going to
   7        happen is what happened today, which is a smear
   8        campaign, and we want nothing to do with it.
   9        We've withdrawn our interest.
 10                              BY MR. CHIARELLO:
 11                    Q         I understand that you've withdrawn
 12         your interest.               What I'm asking, though, is did
 13         those synergistic opportunities that you just
 14         testified about a moment ago, do they
 15         hypothetically still exist today even though
 16         you've withdrawn your interest?
 17                              MS. GIBSON:               Objection to the form.
 18                              THE WITNESS:                Hypothetically, yes.
 19                              BY MR. CHIARELLO:
 20                    Q         So you testified earlier about -- I
 21         believe you used the term when Ms. Gibson was
 22         asking a question about being set up like a



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                              Page 225
   1        bowling pin.             Do you remember that testimony?
   2                   A         Yes, I do.
   3                   Q         And you just used the term "smear
   4        campaign" a few moments ago.
   5                             Do you remember that?
   6                   A         I do.
   7                             MS. GIBSON:               Objection to the form.
   8                             BY MR. CHIARELLO:
   9                   Q         So can you just describe what you're
 10         talking about when you say being set up like a
 11         bowling pin and a smear campaign?
 12                              MS. GIBSON:               Objection to form.
 13                              THE WITNESS:                The minute we heard that
 14         financials were being requested.                                As I said
 15         earlier, the financial statements don't show
 16         anything about our ability to acquire a hospital,
 17         and so we thought there was an ulterior motive.
 18         It was to denigrate our financial statements.
 19                              And as I listen to the testimony
 20         today -- or the questions today about the letter
 21         from Congress with no mention of the response, and
 22         all the rest of the stuff, it confirmed that it



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                              Page 226
   1        is, in my opinion, a smear campaign going on here.
   2                             BY MR. CHIARELLO:
   3                   Q         And so did you withdraw your current
   4        interest in Einstein to end the smear campaign?
   5                   A         No.
   6                             MS. GIBSON:               Objection to the form.
   7                             BY MR. CHIARELLO:
   8                   Q         Why did you withdraw your current
   9        interest in Einstein?
 10                    A         We withdrew our current interest in
 11         Einstein, as I said earlier, because, frankly,
 12         once we started getting into financials and
 13         everything else, knew that it would not be serious
 14         conversation.
 15                              We were spending thousands of dollars
 16         on lawyers, lots and lots of manpower, and it
 17         wasn't going anywhere except downward.                                    It was
 18         just going to be a smear campaign.                                  Furthermore,
 19         we had no due diligence about the various
 20         opportunities.
 21                              And third, we have other opportunities
 22         to pursue.           As I said earlier, we don't need the



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                              Page 241
   1                             MS. GIBSON:               Objection.
   2                             THE WITNESS:                We think so.             We're
   3        privately held, and we don't share it unless
   4        compelled to.
   5                             BY MR. CHIARELLO:
   6                   Q         I understand.                 I'm not asking you the
   7        details about Prospect's -- what's in the contents
   8        of those consolidated financial statements, but
   9        from your experience in business and doing
 10         transactions, what are the types of information
 11         that someone would look for that are contained in
 12         the financial statements?
 13                    A         I'm sorry, what was the question
 14         again?
 15                    Q         In your experience, why are
 16         consolidated financial statements important?
 17         Meaning what information do they contain that
 18         would be relevant to a Proposed Transaction?
 19                    A         Well, I think anybody who was going to
 20         be acquired wants to do reverse due diligence and
 21         find out whether they're bankrupt, but that's not
 22         how we construct a proposal or an offer.



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                              Page 242
   1                             We would construct it with financing,
   2        so you can't learn much from a consolidated
   3        financial statement because, as I said before,
   4        nobody keeps a half a billion dollars sitting
   5        around in a cash drawer in order to do a deal.                                          We
   6        finance it.            We would seek a partner, whether it's
   7        MPT or someone else.
   8                   Q         In your experience in doing hospital
   9        mergers, are there transactions where the buyer
 10         does not need to supply --
 11                              THE REPORTER:                 I'm sorry, Mr.
 12         Chiarello, you dropped off the first part of your
 13         question.          Could you please start over?
 14                              MR. CHIARELLO:                  Can you hear me now?
 15                              THE REPORTER:                 Yes.        Thank you.
 16                              BY MR. CHIARELLO:
 17                    Q         In your experience in doing hospital
 18         mergers, are there transactions where the buyer
 19         does not need to supply consolidated financial
 20         statements?
 21                              MS. GIBSON:               Objection to the form.
 22                              THE WITNESS:                I think they're usually



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                              Page 243
   1        included, but only within the context of reverse
   2        due diligence where a proposal has been made, how
   3        would we -- one of the questions that an RFP or a
   4        potential seller would ask for is how do you plan
   5        to finance this?                 And so financial statements may
   6        well be included in that, but within the context
   7        of the broader issue, how would you do this?                                         How
   8        would you finance it?
   9                             BY MR. CHIARELLO:
 10                    Q         So in your experience doing hospital
 11         transactions, at what point does that question
 12         arise?         Is it one the initial questions, or does
 13         that happen after an RFP has been sent out and
 14         other due diligence has been -- the buyer is
 15         engaged in other due diligence?
 16                              MS. GIBSON:               Objection to the form.
 17                              THE WITNESS:                First you sign a
 18         Non-Disclosure Agreement, and then we would put
 19         out as an acquirer a long list of due diligence
 20         items.         We'd ask the buyer -- I mean the seller to
 21         create a data room where we could access all that
 22         data.



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                              Page 244
   1                             BY MR. CHIARELLO:
   2                   Q         Okay.
   3                   A         And at some point, they would -- and
   4        there's usually a process letter, and they want to
   5        make sure that you can actually do the deal, and
   6        they do ask you to provide details as to how you
   7        would finance this.
   8                             Now, having said that, since nobody
   9        has come to a price yet, you don't supply it until
 10         later on.          You do your due diligence, you try to
 11         evaluate what something is worth, and then try to
 12         put together a proposal, and then you have to
 13         indicate how you would finance that proposal.
 14                              So it's not right up front.                            It's down
 15         the line --
 16                    Q         Okay.
 17                    A         -- in my experience.
 18                    Q         I think you just testified that
 19         there's an NDA, but before you enter into a -- and
 20         by NDA, you meant a Non-Disclosure Agreement?
 21                    A         I do.
 22                    Q         Okay.         Before you enter into a



www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
7/17/2020                      FTC, et al. v. Thomas Jefferson University, et al.   Thomas M. Reardon 30(b)(6)
                               Highly Confidential - Pursuant to Protective Order


                                                                                              Page 245
   1        Non-Disclosure Agreement, is there usually some
   2        sort of request or invitation to bid or engage in
   3        discussions toward acquiring the property or an
   4        asset?
   5                   A         I'm sorry.              There usually is, but not
   6        always.        Sometimes it's just a personal
   7        relationship and a discussion.
   8                             At some point, since we're acquiring a
   9        nonprofit, they're going to have to do an RFP and
 10         an invitation to have others in so that the
 11         Attorney General would know that, in fact, they've
 12         looked at all alternatives.
 13                    Q         I see.          And so, again, you testified
 14         about this earlier, but just to make certain, that
 15         at no time, despite your conversations and dinners
 16         with Mr. Freedman, did Prospect -- did Einstein
 17         ever send an RFP to Prospect.
 18                              MS. GIBSON:               Objection to the form.
 19                              MR. CHIARELLO:                  Is that correct?
 20                              MS. GIBSON:               Objection.
 21                              THE WITNESS:                That is correct.
 22




www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2020                          202-232-6046
                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 FEDERAL TRADE COMMISSION and
 COMMONWEALTH OF
 PENNSYLVANIA

                       Plaintiffs,

 v.
                                                No. 2:20-cv-01113-GJP
 THOMAS JEFFERSON UNIVERSITY
 and ALBERT EINSTEIN HEALTHCARE
 NETWORK

                       Defendants.



                                 [PROPOSED] ORDER
       AND NOW, this ____ day of __, 2020, it is hereby ORDERED that Prospect Medical

                      -



GRANTED. Defendant Einstein is PROHIBITED from seeking documents concerning Non-Party



Civil Procedure 37(a)(5) shall be in the form of Non-              xpenses and reasonable



                                                  BY THE COURT

                                                  ________________________
                                                  HON. GERALD J. PAPPERT
